EXECUTION VERSION


RECEIVABLES PURCHASE AGREEMENT


Dated as of December 21, 2016


by and among


CSC RECEIVABLES LLC,
as Seller,


THE PERSONS FROM TIME TO TIME PARTY HERETO,
as Purchasers and as Group Agents,


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


COMPUTER SCIENCES CORPORATION,
as initial Servicer,


and


PNC CAPITAL MARKETS LLC,
as Structuring Agent










--------------------------------------------------------------------------------


TABLE OF CONTENTS










 
 
 
 
Page
ARTICLE I
DEFINITIONS
1
SECTION
1.01.
Certain Defined Terms
1
SECTION
1.02.
Other Interpretative Matters
31
 
 
 
 
 
ARTICLE II
TERMS OF THE PURCHASES AND INVESTMENTS
32
SECTION
2.01.
Purchase Facility
32
SECTION
2.02.
Making Investments; Return of Capital
34
SECTION
2.03.
Yield and Fees
36
SECTION
2.04.
Records of Investments and Capital
36
SECTION
2.05.
Selection of Yield Rates
36
SECTION
2.06.
Defaulting Purchasers
37
SECTION
2.07.
Increase in Facility Limit
38
 
 
 
 
 
ARTICLE III
NON-REINVESTMENT EVENTS
38
SECTION
3.01.
Non-Reinvestment Events
38
 
 
 
 
 
ARTICLE IV
SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS
39
SECTION
4.01.
Settlement Procedures
39
SECTION
4.02.
Payments and Computations, Etc
42
 
 
 
 
 
ARTICLE V
INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND BACK-UP SECURITY INTEREST
43
SECTION
5.01.
Increased Costs
43
SECTION
5.02.
Funding Losses
46
SECTION
5.03.
Taxes
45
SECTION
5.04.
Inability to Determine Adjusted LIBOR or LMIR; Change in Legality
49
SECTION
5.05.
Back-Up Security Interest
50
 
 
 
 
 
ARTICLE VI
CONDITIONS TO EFFECTIVENESS AND INVESTMENTS
51
SECTION
6.01.
Conditions Precedent to Effectiveness and the Initial Investment
51
SECTION
6.02.
Conditions Precedent to All Investments
51
SECTION
6.03.
Conditions Precedent to All Releases
52
 
 
 
 
 
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
53
SECTION
7.01.
Representations and Warranties of the Seller
53
SECTION
7.02.
Representations and Warranties of the Servicer
58
 
 
 
 
 
ARTICLE VIII
COVENANTS
63



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






SECTION
8.01.
Covenants of Seller
63
SECTION
8.02.
Covenants of the Servicer
70
SECTION
8.03.
Separate Existence of the Seller
76
 
 
 
 
 
ARTICLE IX
ADMINISTRATION AND COLLECTION OF RECEIVABLES
80
SECTION
9.01.
Appointment of the Servicer
80
SECTION
9.02.
Duties of the Servicer
81
SECTION
9.03.
Blocked Account Arrangements
82
SECTION
9.04.
Enforcement Rights
82
SECTION
9.05.
Responsibilities of the Seller
84
SECTION
9.06.
Servicing Fee
84
 
 
 
 
 
ARTICLE X
EVENTS OF TERMINATION
85
SECTION
10.01.
Events of Termination
85
 
 
 
 
 
ARTICLE XI
THE ADMINISTRATIVE AGENT
88
SECTION
11.01.
Authorization and Action
88
SECTION
11.02.
Administrative Agent’s Reliance, Etc
88
SECTION
11.03.
Administrative Agent and Affiliates
89
SECTION
11.04.
Indemnification of Administrative Agent
89
SECTION
11.05.
Delegation of Duties
89
SECTION
11.06.
Action or Inaction by Administrative Agent
89
SECTION
11.07.
Notice of Events of Termination or Non-Reinvestment Events; Action by
Administrative Agent
90
SECTION
11.08.
Non-Reliance on Administrative Agent and Other Parties
90
SECTION
11.09.
Successor Administrative Agent
90
SECTION
11.10.
Structuring Agent
91
 
 
 
 
 
ARTICLE XII
THE GROUP AGENTS
91
SECTION
12.01.
Authorization and Action
91
SECTION
12.02.
Group Agent’s Reliance, Etc
91
SECTION
12.03.
Group Agent and Affiliates
92
SECTION
12.04.
Indemnification of Group Agents
92
SECTION
12.05.
Delegation of Duties
92
SECTION
12.06.
Notice of Events of Termination and Non-Reinvestment Events
92
SECTION
12.07.
Non-Reliance on Group Agent and Other Parties
93
SECTION
12.08
Successor Group Agent
93
SECTION
12.09.
Reliance on Group Agent
93
 
 
 
 
 
ARTICLE XIII
INDEMNIFICATION
94
SECTION
13.01.
Indemnities by the Seller
94
SECTION
13.02.
Indemnification by the Servicer
96



 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
 
 
 
 
ARTICLE XIV
MISCELLANEOUS
98
SECTION
14.01.
Amendments, Etc
98
SECTION
14.02.
Notices, Etc
99
SECTION
14.03.
Assignability; Addition of Purchasers
99
SECTION
14.04.
Costs and Expenses
102
SECTION
14.05.
No Proceedings; Limitation on Payments
103
SECTION
14.06.
Confidentiality
104
SECTION
14.07.
GOVERNING LAW
105
SECTION
14.08.
Execution in Counterparts
105
SECTION
14.09.
Integration; Binding Effect; Survival of Termination
106
SECTION
14.10.
CONSENT TO JURISDICTION
106
SECTION
14.11.
WAIVER OF JURY TRIAL
106
SECTION
14.12.
Ratable Payments
107
SECTION
14.13.
Limitation of Liability
107
SECTION
14.14.
Intent of the Parties
107
SECTION
14.15.
USA Patriot Act
108
SECTION
14.16.
Right of Setoff
108
SECTION
14.17.
Severability
108
SECTION
14.18.
Mutual Negotiations
108
SECTION
14.19.
Captions and Cross References
108
 
 
 
 
 



















 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






EXHIBITS
 
 
 
 
 
 
 
 
 
EXHIBIT A
-
Form of Investment Request
EXHIBIT B
-
Form of Reduction Notice
EXHIBIT C
-
Form of Assignment and Acceptance Agreement
EXHIBIT D
-
Form of Assumption Agreement
EXHIBIT E
-
Credit and Collection Policy
EXHIBIT F
-
Form of Information Package
EXHIBIT G
-
Form of Compliance Certificate
EXHIBIT H
-
Closing Memorandum
EXHIBIT I
-
DPP Report
 
 
 
 
 
 
 
 
 
 
SCHEDULES
 
 
 
 
SCHEDULE I
-
Groups and Commitments
SCHEDULE II-A
-
Lock-Boxes, Collection Accounts and Collection Account Banks
SCHEDULE II-B
-
Blocked Account and Blocked Account Bank
SCHEDULE III
-
Notice Addresses
 
 
 
 
 















 
iv
 




--------------------------------------------------------------------------------






This RECEIVABLES PURCHASE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
December 21, 2016 by and among the following parties:
(i)    CSC RECEIVABLES LLC, a Delaware limited liability company, as Seller
(together with its successors and assigns, the “Seller”);
(ii)    the Persons from time to time party hereto as Purchasers and as Group
Agents;
(iii)    PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent;
(iv)    COMPUTER SCIENCES CORPORATION, a Nevada corporation, in its individual
capacity (“CSC”) and as initial Servicer (in such capacity, together with its
successors and assigns in such capacity, the “Servicer”); and
(v)    PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company, as
Structuring Agent.
PRELIMINARY STATEMENTS
The Seller has acquired, and will acquire from time to time, Receivables from
the Originator(s) pursuant to the Purchase and Sale Agreement. The Seller
desires to sell the Receivables to the Purchasers and, in connection therewith,
has requested that the Purchasers make Investments from time to time, on the
terms, and subject to the conditions, set forth herein.
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS


SECTION 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Account Control Agreement” means each agreement, in form and substance
satisfactory to the Administrative Agent, among the Seller, the Servicer (if
applicable), the Administrative Agent and a Blocked Account Bank, governing the
terms of the related Blocked Accounts, that (i) provides the Administrative
Agent with control within the meaning of the UCC over the deposit accounts
subject to such agreement and (ii) by its terms, may not be terminated or
canceled by the related Blocked Account Bank without the written consent of the
Administrative Agent or upon no less than thirty (30) days prior written notice
to the Administrative Agent.
“Adjusted LIBOR” means with respect to any Yield Period, the interest rate per
annum determined by the applicable Group Agent by dividing (the resulting
quotient rounded upwards, if





--------------------------------------------------------------------------------





necessary, to the nearest 1/100th of 1% per annum) (i) the rate of interest
determined by such Group Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the rate (or if
applicable in the case of a Yield Period of less than one-month, interpolation
of rates) per annum for deposits in Dollars as reported by Bloomberg Finance
L.P. and shown on US0001M Screen as the composite offered rate for London
interbank deposits for a period of time comparable to such Yield Period (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by such Group
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at or about 11:00
a.m. (London time) on the Business Day which is three (3) Business Days prior to
the first day of such Yield Period for an amount comparable to the Portion of
Capital to be funded at Adjusted LIBOR during such Yield Period, by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage. The calculation of
Adjusted LIBOR may also be expressed by the following formula:
Composite of London interbank offered rates shown on
Bloomberg Finance L.P. Screen US0001M
or appropriate successor
Adjusted LIBOR    
=                                                                                  
1.00 - Euro-Rate Reserve Percentage
Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The applicable Group
Agent shall give prompt notice to the Seller of Adjusted LIBOR as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error). Notwithstanding the foregoing, if Adjusted LIBOR as determined
herein would be less than zero (0.00), such rate shall be deemed to be zero
percent (0.00%) for purposes of this Agreement.
“Adjusted Net Receivables Pool Balance” means, at any time of determination: 
(a) the aggregate Outstanding Balance of Eligible Receivables then in the
Receivables Pool, minus (b) the Excess Concentration.
“Administrative Agent” means PNC, in its capacity as contractual representative
for the Purchaser Parties, and any successor thereto in such capacity appointed
pursuant to Article XI or Section 14.03(g).
“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); it being understood
that any of the foregoing in favor of, or assigned to, the Administrative Agent
(for the benefit of the Secured Parties) shall not constitute an Adverse Claim.
“Advisors” has the meaning set forth in Section 14.06(c).


 
2
 

 



--------------------------------------------------------------------------------





“Affected Person” means each Purchaser Party, each Program Support Provider,
each Liquidity Agent and each of their respective Affiliates.
“Affiliate” means, as to any Person: (a), any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder(s) of its Capital Stock or membership
interests, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors or
managers of such Person or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.
“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Purchasers at such time.
“Aggregate Yield” means, at any time of determination, the aggregate accrued and
unpaid Yield on the aggregate outstanding Capital of all Purchasers at such
time.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to CSC or its Subsidiaries from time to time concerning or relating
to bribery or corruption.
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, requirement,
restriction, permit, executive order, certificate, decision, directive or order
of any Governmental Authority applicable to such Person or any of its property
and (y) all judgments, injunctions, orders, writs, decrees and awards of all
courts and arbitrators in proceedings or actions in which such Person is a party
or by which any of its property is bound. For the avoidance of doubt, FATCA
shall constitute an “Applicable Law” for all purposes of this Agreement.
“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Committed Purchaser, an Eligible Assignee, such
Committed Purchaser’s Group Agent and the Administrative Agent, and, if
required, the Seller, pursuant to which such Eligible Assignee may become a
party to this Agreement, in substantially the form of Exhibit C hereto.
“Assumption Agreement” has the meaning set forth in Section 14.03(i).
“Attorney Costs” means and includes all reasonable and documented fees, costs,
expenses and disbursements of any law firm or other external counsel.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.


 
3
 

 



--------------------------------------------------------------------------------





“Base Rate” means, for any day and any Purchaser, a fluctuating interest rate
per annum as shall be in effect from time to time, which rate shall be at all
times equal to the highest of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the applicable Group Agent or its Affiliate as its “reference
rate” or “prime rate”, as applicable. Such “reference rate” or “prime rate” is
set by the applicable Group Agent or its Affiliate based upon various factors,
including such Person’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and
(b)    0.50% per annum above the latest Federal Funds Rate.
“Blocked Account” means each account listed on Schedule II-B to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Blocked Account in accordance with the terms hereof)
(in each case, in the name of the Seller) and maintained at a bank or other
financial institution acting as a Blocked Account Bank pursuant to an Account
Control Agreement for the purpose of receiving Collections, including from
Collection Account Banks.
“Blocked Account Bank” means any of the banks or other financial institutions
holding one or more Blocked Accounts.
“Breakage Fee” means (i) for any Yield Period for which Yield is computed by
reference to LMIR or Adjusted LIBOR and a reduction of Capital is made for any
reason on any day other than a Settlement Date or (ii) to the extent that the
Seller shall for any reason, fail to borrow on the date specified by the Seller
in connection with any request for funding pursuant to Article II of this
Agreement, the amount, if any, by which (A) the additional Yield (calculated
without taking into account any Breakage Fee or any shortened duration of such
Yield Period pursuant to the definition thereof) which would have accrued during
such Yield Period (or, in the case of clause (i) above, until the maturity of
the underlying Note issued by a Conduit Purchaser to fund any portion of such
Capital being reduced) on the reductions of Capital relating to such Yield
Period had such reductions not been made (or, in the case of clause (ii) above,
the amounts so failed to be borrowed or accepted in connection with any such
request for funding by the Seller), exceeds (B) the income, if any, received by
the applicable Purchaser from the investment of the proceeds of such reductions
of Capital (or such amounts failed to be borrowed by the Seller). A certificate
as to the amount of any Breakage Fee (including the computation of such amount)
shall be submitted by the affected Purchaser (or applicable Group Agent on its
behalf) to the Seller and shall be conclusive and binding for all purposes,
absent manifest error.
“Business Day” means any day (other than a Saturday or Sunday) on which: (a)
banks are not authorized or required to close in Pittsburgh, Pennsylvania, or
New York City, New York and (b) if this definition of “Business Day” is utilized
in connection with Adjusted LIBOR or LMIR, dealings are carried out in the
London interbank market.
“Capital” means, with respect to any Purchaser, the aggregate amounts paid to,
or on behalf of, the Seller in connection with all Investments made by such
Purchaser pursuant to Article II, as


 
4
 

 



--------------------------------------------------------------------------------





reduced from time to time by Collections distributed and applied on account of
reducing, returning or repaying such Capital pursuant to Section 2.02(d) or
Section 4.01; provided, that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution as though it had not been
made.
“Capital Coverage Amount” means, at any time of determination, the amount equal
to (a) the Net Receivables Pool Balance at such time minus (b) the Total
Reserves at such time.
“Capital Coverage Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time exceeds (b) the Capital
Coverage Amount at such time.
“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.
“Change in Control” means the occurrence of any of the following:
(a)    CSC ceases to own, directly, 100% of the issued and outstanding Capital
Stock of the Seller free and clear of all Adverse Claims;
(b)    CSC ceases to own, directly or indirectly, 100% of the issued and
outstanding Capital Stock of any Originator (other than CSC and except with
respect to any senior participating preferred shares issued by CSC Consulting,
Inc.) free and clear of all Adverse Claims;
(c)    any Subordinated Note shall at any time cease to be owned by an
Originator, free and clear of all Adverse Claims; or
(d)    with respect to CSC, the acquisition by any Person or two or more Persons
acting in concert of beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of CSC (or other securities convertible into such
securities) representing 35% or more of the combined voting power of all
securities of CSC entitled to vote in the election of directors, other than
securities having such power only by reason of the happening of a contingency;
provided that if CSC shall become a wholly owned Subsidiary of a publicly owned
Person whose beneficial ownership is, immediately after CSC shall become such a
wholly owned subsidiary of such Person, substantially identical to that of CSC
immediately prior to such circumstance (a “Holding Company”), such circumstance
shall not be a Change in Control as defined herein unless the beneficial
ownership of such Holding Company shall be acquired as set forth in this clause
(d).


 
5
 

 



--------------------------------------------------------------------------------





provided, that the Subject HP Merger shall not constitute a “Change in Control”
pursuant to this clause (d).
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in “Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems” (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Closing Date” means December 21, 2016.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collection Account” means each account listed on Schedule II-A to this
Agreement (as such schedule may be modified from time to time in connection with
the closing or opening of any Collection Account in accordance with the terms
hereof) (in each case, in the name of the applicable Originator identified on
Schedule II-A) and maintained at a bank or other financial institution acting as
a Collection Account Bank for the purpose of receiving Collections.
“Collection Account Bank” means any of the banks or other financial institutions
holding one or more Collection Accounts.
“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Seller, the Servicer or any other Person on
their behalf in payment of any amounts owed in respect of such Pool Receivable
(including purchase price for goods or services under the related Contract,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Pool Receivable (including insurance payments and net proceeds
of the sale or other disposition of repossessed goods or other collateral or
property of the related Obligor or any other Person directly or indirectly
liable for the payment of such Pool Receivable and available to be applied
thereon), (b) all Deemed Collections, (c) all proceeds of all Related Security
with respect to such Pool Receivable and (d) all other proceeds of such Pool
Receivable.


 
6
 

 



--------------------------------------------------------------------------------





“Commitment” means, with respect to any Committed Purchaser (including a Related
Committed Purchaser), the maximum aggregate amount of Capital which such Person
is obligated to pay hereunder on account of all Investments, on a combined
basis, as set forth on Schedule I or in the Assumption Agreement or other
agreement pursuant to which it became a Purchaser, as such amount may be
modified in connection with any subsequent assignment pursuant to Section 14.03
or in connection with a reduction in the Facility Limit pursuant to Section
2.02(e). If the context so requires, “Commitment” also refers to a Committed
Purchaser’s obligation to fund Investments hereunder in accordance with this
Agreement.
“Committed Purchasers” means PNC and each other Person that is or becomes a
party to this Agreement in the capacity of a “Committed Purchaser”.
“Concentration Percentage” means (i) for any Group A Obligor, 15.00%, (ii) for
any Group B Obligor, 12.50%, (iii) for any Group C Obligor, 7.50%, (iv) for the
Group D Obligor (together with its Affiliates) with the largest Obligor
Percentage of all Group D Obligors, 7.00% and (v) for any other Group D Obligor,
4.00%.
“Concentration Reserve Percentage” means the largest of: (a) the sum of the four
(4) largest Obligor Percentages of the Group D Obligors, (b) the sum of the two
(2) largest Obligor Percentages of the Group C Obligors and (c) the largest
Obligor Percentage of the Group B Obligors.
“Conduit Purchaser” means each commercial paper conduit that is or becomes a
party to this Agreement in the capacity of a “Conduit Purchaser”.
“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings (including an
agreement evidenced by a purchase order or similar document) pursuant to which
such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with CSC or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of October 11, 2013, by and among CSC, the banks named therein as
lenders, Citibank, N.A., as administrative agent, Citicorp International
Limited, as tranche B sub-agent, Citibank International plc, as swing line
sub-agent, Bank of America, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
J.P. Morgan Securities LLC, as syndication agents, Barclays Bank plc, Royal Bank
of Canada, Sumitomo Mitsui Banking Corporation, the Bank of Nova Scotia, The
Royal Bank of Scotland plc and Wells Fargo Bank, N.A., as co-documentation
agents, and Citigroup Global Capital Markets Inc., Merrill Lynch, Pierce, Fenner
& Smith Incorporated, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and J.P. Morgan
Securities LLC, as arrangers.


 
7
 

 



--------------------------------------------------------------------------------





“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit E, as modified in compliance
with this Agreement.
“Credit Risk Retention Rules” means (i) Section 15G of the Securities Exchange
Act of 1934, as amended, and (ii) Articles 404-410 of the EU Capital
Requirements Regulation (including Article 122a of the Banking Consolidation
Directive), in each case, together with the rules and regulations thereunder.
“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables (other than Unbilled Receivables) as of the last
day of each of the three most recent Fiscal Months ended on the last day of such
Fiscal Month, divided by (b) (i) the aggregate initial Outstanding Balance of
all Pool Receivables (other than Unbilled Receivables) generated by the
Originators during the three most recent Fiscal Months ended on the last day of
such Fiscal Month, divided by (ii) 90.
“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any bonds, debentures, notes,
note purchase, acceptance or credit facility, or other similar instruments or
facilities, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, (iv) any other transaction (including production payments
(excluding royalties), installment purchase agreements, forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including accounts payable
incurred in the ordinary course of such Person’s business payable on terms
customary in the trade), (v) all net obligations of such Person in respect of
interest rate or currency hedges or (vi) any Guaranty of any such Debt;
provided, that “Debt” shall not include borrowings against the cash surrender
value of life insurance policies covering employees of any Person so long as (A)
recourse of such borrowings is limited to such policies and the proceeds thereof
and (B) any value assigned to such policies on the consolidated financial
statements of such Person is net of the amount of such borrowings.
“Deemed Collections” has the meaning set forth in Section 4.01(d).
“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that first became Defaulted Receivables during such Fiscal
Month (and were not Defaulted Receivables in any prior Fiscal Month), by (b) the
aggregate initial Outstanding Balance of all Pool Receivables (other than
Unbilled Receivables) generated by the Originators during the month that is six
Fiscal Months before such Fiscal Month; provided, however, that, notwithstanding
the foregoing, the Default Ratio for the May 2016 Fiscal Month shall be deemed
to be 1.96%.
“Defaulted Receivable” means a Receivable:


 
8
 

 



--------------------------------------------------------------------------------





(a)    as to which any payment, or part thereof, remains unpaid for more than
150 days from the original due date for such payment;
(b)    as to which an Insolvency Proceeding shall have occurred with respect to
the Obligor thereof or any other Person obligated thereon;
(c)    that has been written off the applicable Originator’s or the Seller’s
books as uncollectible; or
(d)    that, consistent with the Credit and Collection Policy, should be written
off the applicable Originator’s or the Seller’s books as uncollectible;
provided, however, that in each case above such amount shall be calculated
without giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.
“Defaulting Purchaser” means any Purchaser that (a) has failed, within two (2)
Business Days of the date required to be made, to (i) make any portion of its
Investments or (ii) pay over to any Purchaser Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Purchaser
notifies the Administrative Agent in writing that such failure is the result of
such Purchaser’s good faith determination that a condition precedent to making
Investments (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Seller or any Purchaser Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Purchaser’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to making
an Investment under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by a Purchaser Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Purchaser
that it will comply with its obligations (and is financially able to meet such
obligations) to make prospective Investments under this Agreement, provided that
such Purchaser shall cease to be a Defaulting Purchaser pursuant to this clause
(c) upon such Purchaser Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of an Insolvency Proceeding.
“Deferred Purchase Price” means (i) at any time prior to the Final Payout Date,
any amounts payable to the Seller from Collections available therefor pursuant
to either a Release or Section 4.01(a)(vii) and (ii) at any time on and after
such Final Payout Date, any amounts payable to the Seller in accordance with
Section 2.01(e)(ii).
“Deferred Revenue Amount” means, for any Fiscal Month, the aggregate amount of
CSC’s and its consolidated subsidiaries’ liabilities for deferred revenue and
advance contract payments determined in accordance with GAAP as of the last day
of such Fiscal Month.
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables that were


 
9
 

 



--------------------------------------------------------------------------------





Delinquent Receivables on such day, by (b) the aggregate Outstanding Balance of
all Pool Receivables on such day.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 90 days from the original due date for
such payment; provided, however, that such amount shall be calculated without
giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.
“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing: (a) the
aggregate initial Outstanding Balance of all Pool Receivables (other than
Unbilled Receivables) generated by the Originators during such Fiscal Month, by
(b) the Adjusted Net Receivables Pool Balance as of the last day of such Fiscal
Month. Within thirty (30) days of the completion and the receipt by the
Administrative Agent of the results of any annual audit or field exam of the
Receivables and the servicing and origination practices of the Servicer and the
Originators, the numerator of the Dilution Horizon Ratio may be adjusted by the
Majority Group Agents (or the Administrative Agent with the written consent of
the Majority Group Agents) on not less than five (5) Business Days’ notice to
the Seller to reflect such number of Fiscal Months as the Majority Group Agents
reasonably believe best reflects the business practices of the Servicer and the
Originators and the actual amount of dilution and Deemed Collections that occur
with respect to Pool Receivables based on the weighted average dilution lag
calculation completed as part of such audit or field exam.
“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate amount of Deemed
Collections during such Fiscal Month (other than any Deemed Collections with
respect to any Receivables that were both (x) generated by an Originator during
such Fiscal Month and (y) written off the applicable Originator’s or the
Seller’s books as uncollectible during such Fiscal Month), by (b) the aggregate
initial Outstanding Balance of all Pool Receivables (other than Unbilled
Receivables) generated by the Originators during the Fiscal Month that is one
month prior to such Fiscal Month; provided, however, that, notwithstanding the
foregoing, the Dilution Ratio for the November 2015 Fiscal Month shall be deemed
to be 9.48%, December 2015 Fiscal Month shall be deemed to be 8.56% and January
2016 Fiscal Month shall be deemed to be 7.41%.
“Dilution Reserve Percentage” means, on any day, the greater of (a) 8.00% and
(b) the product (expressed as a percentage) of (i) the Dilution Horizon Ratio
multiplied by (ii) the sum of (x) 2.0 times the average of the Dilution Ratios
for the twelve most recent Fiscal Months and (y) the Dilution Volatility
Component.
“Dilution Volatility Component” means, for any Fiscal Month, the product
(expressed as a percentage) of:
(a)    the positive difference, if any, between: (i) the highest Dilution Ratio
for any Fiscal Month during the twelve most recent Fiscal Months and (ii) the
arithmetic average of the Dilution Ratios for such twelve Fiscal Months times


 
10
 

 



--------------------------------------------------------------------------------





(b)    the quotient of (i) the highest Dilution Ratio for any Fiscal Month
during the twelve most recent Fiscal Months divided by (ii) the arithmetic
average of the Dilution Ratios for such twelve Fiscal Months.
“Dollars” and “$” each mean the lawful currency of the United States of America.
“Eligible Assignee” means (i) any Committed Purchaser or any of its Affiliates,
(ii) any Person managed by a Committed Purchaser or any of its Affiliates and
(iii) any other financial or other institution, in each case that has been
approved by the Group Agent for such Group and consented to by the
Administrative Agent (such consent not to be unreasonably withheld).
“Eligible Receivable” means, at any time of determination, a Pool Receivable:
(a)    the Obligor of which is: (i) a U.S. Obligor; (ii) not a Sanctioned
Person; (iii) not subject to any Insolvency Proceeding; (iv) not an Affiliate of
the Seller, the Servicer, the Parent or any Originator; (v) not the Obligor with
respect to Delinquent Receivables with an aggregate Outstanding Balance
exceeding 50% of the aggregate Outstanding Balance of all such Obligor’s Pool
Receivables; (vi) not a natural person and (vii) not a material supplier to any
Originator or an Affiliate of a material supplier;
(b)    that is denominated and payable only in Dollars, and the Obligor with
respect to which has been instructed to remit Collections in respect thereof
directly to a Blocked Account, Lock-Box or Collection Account in the United
States of America;
(c)    that does not have a due date which is more than 90 days after the
original invoice date of such Receivable;
(d)    that arises under a Contract for the sale of goods or services in the
ordinary course of the applicable Originator’s business;
(e)    that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity regardless of whether
enforceability is considered in a proceeding in equity or at law;
(f)    that has been transferred by an Originator to the Seller pursuant to the
Purchase and Sale Agreement with respect to which transfer all conditions
precedent under the Purchase and Sale Agreement have been met;
(g)    that, together with the Contract related thereto, conforms in all
material respects with all Applicable Laws (including any applicable laws
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy);


 
11
 

 



--------------------------------------------------------------------------------





(h)    with respect to which all consents, licenses, approvals or authorizations
of, or registrations or declarations with or notices to, any Governmental
Authority or other Person required to be obtained, effected or given by an
Originator in connection with the creation of such Receivable, the execution,
delivery and performance by such Originator of the related Contract or the
assignment thereof under the Purchase and Sale Agreement have been duly
obtained, effected or given and are in full force and effect;
(i)    that is not subject to any existing dispute, right of rescission,
set-off, counterclaim, any other defense against the applicable Originator (or
any assignee of such Originator) or Adverse Claim other than a Permitted Adverse
Claim or unexpired volume or pricing discounts or rebates or other usual
adjustments or dilutions incurred by the related Originator in the normal course
of its business to which such Originator may be entitled (including, without
limitation, any adjustments that are necessary to correct manual errors on
invoices that do not reduce the Outstanding Balance of the applicable
Receivable) (provided, that if such Receivable is subject to any existing
dispute, right of rescission, set-off, counterclaim, any other defense against
the applicable Originator or unexpired volume or pricing discounts or rebates or
other usual adjustments or dilutions incurred by the related Originator in the
ordinary course, only the portion of such Receivable attributable to the above
shall be excluded) and the Obligor of which holds no right as against the
applicable Originator to cause such Originator to repurchase the goods or
merchandise, the sale of which shall have given right to such Receivable;
(j)    that satisfies in all material respects all applicable requirements of
the Credit and Collection Policy;
(k)    that, together with the Contract related thereto, has not been modified,
waived or restructured since its creation, except as permitted pursuant to
Section 9.02 of this Agreement;
(l)    in which the Seller owns good and marketable title, free and clear of any
Adverse Claims other than Permitted Adverse Claims, and that is freely
assignable (including without any consent of the related Obligor or any
Governmental Authority);
(m)    for which the Administrative Agent (on behalf of the Secured Parties)
shall have a valid and enforceable first priority perfected ownership or
security interest therein and in the Related Security and Collections with
respect thereto, in each case free and clear of any Adverse Claim other than
Permitted Adverse Claims;
(n)    that (i) constitutes an “account” or “general intangible” (as defined in
the UCC), (ii) is not evidenced by instruments or chattel paper and (iii) does
not constitute, or arise from the sale of, as-extracted collateral (as defined
in the UCC);
(o)    that is neither a Defaulted Receivable nor a Delinquent Receivable;


 
12
 

 



--------------------------------------------------------------------------------





(p)    for which no Originator, the Seller, the Parent or the Servicer has
established any offset or netting arrangements (including customer deposits and
advance payments (including payments relating to unearned revenues)) with the
related Obligor in connection with the ordinary course of payment of such
Receivable;
(q)    that represents amounts earned and payable in accordance with the terms
of the related Contract by the Obligor that are not subject to the performance
of additional services by the Originator thereof or by the Seller and the
related goods or merchandise shall have been shipped and/or services performed,
other than, in the case of an Eligible Unbilled Receivable, the billing or
invoicing of such Receivable; provided, that if such Receivable is subject to
the performance of additional services, only the portion of such Receivable
attributable to such additional services shall be excluded;
(r)    which (i) does not arise from a sale of accounts made as part of a sale
of a business or constitute an assignment for the purpose of collection only,
(ii) is not a transfer of a single account made in whole or partial satisfaction
of a preexisting indebtedness or an assignment of a right to payment under a
contract to an assignee that is also obligated to perform under the contract and
(iii) is not a transfer of an interest in or an assignment of a claim under a
policy of insurance;
(s)    which does not relate to the sale of any consigned goods or finished
goods which have incorporated any consigned goods into such finished goods;
(t)    that, if such Receivable is an Unbilled Receivable, is an Eligible
Unbilled Receivable; and
(u)    which Receivable does not constitute a fixed “hell or high-water” lease
payment for equipment or software dedicated to providing information technology
services to an Obligor or any termination payments owed by an Obligor related
thereto.
“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivable if
such Unbilled Receivable represents amounts earned and payable in accordance
with the terms of the related Contract.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was maintained or contributed to by CSC, its
Subsidiaries or any of its ERISA Affiliates.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of CSC’s controlled group, or under common control with CSC, within the
meaning of Section 414 of the Code and the regulations promulgated and rulings
issued thereunder. Any former ERISA Affiliate of CSC or its Subsidiaries shall
continue to be considered an ERISA Affiliate within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of CSC
or


 
13
 

 



--------------------------------------------------------------------------------





its Subsidiaries and with respect to liabilities arising after such period for
which CSC or its Subsidiaries could be liable under the Code or ERISA.
“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (b) the provision by the administrator of
any Pension Plan of a notice of intent to terminate such Pension Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (c) the cessation of
operations at a facility in the circumstances described in Section 4062(e) of
ERISA; (d) the withdrawal by CSC or an ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (e) the failure by the Company of any ERISA
Affiliate to make a payment to a Pension Plan required under Section 303(k) of
ERISA, which Section imposes a lien for failure to make required payments; (f)
the institution by the PBGC of proceedings to terminate a Pension Plan, pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition which, in
the reasonable judgment of CSC, might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, a
Pension Plan; (g) the withdrawal by CSC or any ERISA Affiliate from any
Multiemployer Plan or the termination of such Multiemployer Plan resulting in
liability pursuant to Title IV of ERISA; or (h) a determination that any Pension
Plan is, or is expected to be, in “at-risk” status (within the meaning of
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code).
“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
“Event of Termination” has the meaning specified in Section 10.01. For the
avoidance of doubt, any Event of Termination that occurs shall be deemed to be
continuing at all times thereafter unless and until waived in accordance with
Section 14.01.
“Everett” means Everett Spinco, Inc., a Delaware corporation with Federal
Employer Identification Number 61-1800317.
“Excess Concentration” means the sum of the following amounts, without
duplication:
(a)    the sum of the amounts calculated for each of the Obligors equal to the
excess (if any) of (i) aggregate Outstanding Balance of the Eligible Receivables
of such Obligor, over (ii) the product of (x) such Obligor’s Concentration
Percentage, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus
(b)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables that are Unbilled Receivables, over (ii) the product of
(x) 50.00%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus
(c)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables that have a due date which is more than 60 days after the
original invoice date


 
14
 

 



--------------------------------------------------------------------------------





of such Receivable, over (ii) the product of (x) 5.00%, multiplied by (y) the
aggregate Outstanding Balance of all Eligible Receivables; plus
(d)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables due from a state or local governmental entity, over (ii)
the product of (x) 1.00%, multiplied by (y) the aggregate Outstanding Balance of
all Eligible Receivables; plus
(e)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables owing from the four (4) Group D Obligors (each, together
with its respective Affiliates) with the four (4) largest Obligor Percentages of
all Group D Obligors, over (ii) the product of (x) 16.00, multiplied by (y) the
aggregate Outstanding Balance of all Eligible Receivables.
“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.
“Excluded Receivable” means any Receivable (as defined without giving effect to
the proviso in the definition thereof) that constitutes a fixed “hell or
high-water” lease payment for equipment and software dedicated to providing
information technology services to an Obligor and any termination payments owed
by an Obligor related thereto, which Receivable has been sold or assigned by the
related Originator to a third party that is not an Affiliate of CSC pursuant to
a transaction or series of transactions that have been disclosed in writing by
the Servicer to the Administrative Agent and the Group Agents prior to the later
of the Closing Date and such sale.  Any such written disclosure shall identify
the buyer or assignee of the relevant Excluded Receivable and the Obligor(s)
thereof. No Receivable sold or contributed to the Seller pursuant to the
Purchase and Sale Agreement shall subsequently become an Excluded Receivable.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Purchaser, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Purchaser, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Purchaser with respect to an applicable interest in its
Capital or Commitment pursuant to a law in effect on the date on which (i) such
Purchaser funds an Investment or its Commitment or (ii) such Purchaser changes
its lending office, except in each case to the extent that amounts with respect
to such Taxes were payable either to such Purchaser’s assignor immediately
before such Purchaser became a party hereto or to such Purchaser immediately
before it changed its lending office, (c) Taxes attributable to such Affected
Person’s failure to comply with Section 5.03(f) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Exiting Group” has the meaning set forth in Section 2.02(g).
“Exiting Purchaser” has the meaning set forth in Section 2.02(g).


 
15
 

 



--------------------------------------------------------------------------------





“Facility Limit” means $250,000,000 as reduced or increased from time to time
pursuant to Sections 2.02(e) or 2.07. References to the unused portion of the
Facility Limit shall mean, at any time of determination, an amount equal to (x)
the Facility Limit at such time, minus (y) the Aggregate Capital.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreement entered into between the United States and any other Governmental
Authority in connection with the implementation of the foregoing and any fiscal
or regulatory legislation, rules or official practices adopted pursuant to any
such intergovernmental agreement.
“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letter” has the meaning specified in Section 2.03(a).
“Fees” has the meaning specified in Section 2.03(a).
“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital has been reduced to zero and Aggregate Yield has been paid in
full, (ii) all other Seller Obligations have been paid in full, (iii) all other
amounts owing to the Purchaser Parties and any other Seller Indemnified Party or
Affected Person hereunder and under the other Transaction Documents have been
paid in full and (iv) all accrued Servicing Fees have been paid in full.
“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.
“Fiscal Month” means each calendar month.


 
16
 

 



--------------------------------------------------------------------------------





“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.
“GAAP” means generally accepted accounting principles in the United States of
America, in effect as of the date of determination thereof, consistently
applied.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser, together
with such Conduit Purchaser’s Related Committed Purchasers and related Group
Agent, (ii) for PNC, PNC as a Committed Purchaser and as a Group Agent, (iii)
for any other Purchaser that does not have a related Conduit Purchaser, such
Purchaser, together with such Purchaser’s related Group Agent and each other
Purchaser for which such Group Agent acts as a Group Agent hereunder.
“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with a short-term rating of at least:
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of “A+” or better by S&P on such Obligor’s, its parent’s, or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, or (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Al” or better by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities. Notwithstanding the
foregoing, any Obligor that is a Subsidiary of an Obligor that satisfies the
definition of “Group A Obligor” shall be deemed to be a Group A Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage” and clause (a) of
the definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group B
Obligor or a Group C Obligor, as the case may be, and shall be aggregated and
combined for such purposes with any of its Subsidiaries that are Obligors.
“Group Agent” means each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on the signature pages to this
Agreement or any other Person who becomes a party to this Agreement as a Group
Agent for any Group pursuant to an Assumption Agreement, an Assignment and
Acceptance Agreement or otherwise in accordance with this Agreement.
“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor, with a
short-term rating of at least: (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of “BBB+” to “A” by S&P on such
Obligor’s, its parent’s or its majority owner’s (as applicable) long-term senior
unsecured and uncredit-enhanced debt securities, or (b) “P-2” by Moody’s, or if
such Obligor does not have a short-term rating from Moody’s, “Baal” to “A-2” by
Moody’s on such Obligor’s, its


 
17
 

 



--------------------------------------------------------------------------------





parent’s or its majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities. Notwithstanding the foregoing, any Obligor
that is a Subsidiary of an Obligor that satisfies the definition of “Group B
Obligor” shall be deemed to be a Group B Obligor and shall be aggregated with
the Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and clause (a) of the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor” or “Group C Obligor”, in which
case such Obligor shall be separately treated as a Group A Obligor or a Group C
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Subsidiaries that are Obligors.
“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor or a
Group B Obligor, with a short-term rating of at least: (a) “A-3” by S&P, or if
such Obligor does not have a short-term rating from S&P, a rating of “BBB-” to
“BBB” by S&P on such Obligor’s, its parent’s or its majority owner’s (as
applicable) long-term senior unsecured and uncredit-enhanced debt securities, or
(b) “P-3” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “Baa3” to “Baa2” by Moody’s on such Obligor’s, its parent’s or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities. Notwithstanding the foregoing, any Obligor
that is a Subsidiary of an Obligor that satisfies the definition of “Group C
Obligor” shall be deemed to be a Group C Obligor and shall be aggregated with
the Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and clause (a) of the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor” or “Group B Obligor” in which case
such Obligor shall be separately treated as a Group A Obligor or a Group B
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Subsidiaries that are Obligors.
“Group Commitment” means, with respect to any Group, at any time of
determination, the aggregate Commitments of all Committed Purchasers within such
Group.
“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor (or its parent or
majority owner, as applicable, if such Obligor is unrated) that is not rated by
both Moody’s and S&P shall be a Group D Obligor.
“Guaranty” means, with respect to any Person, any obligation of such Person
guarantying or in effect guarantying any Debt, liability or obligation of any
other Person in any manner, whether directly or indirectly, including any such
liability arising by virtue of partnership agreements, including any agreement
to indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Seller or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a) above, Other Taxes.
“Independent Director” has the meaning set forth in Section 8.03(c).


 
18
 

 



--------------------------------------------------------------------------------





“Information Package” means a report, in substantially the form of Exhibit F.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of clauses (a) and (b) undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.
“Intended Tax Treatment” has the meaning set forth in Section 14.14.
“Investment” means any payment of Capital to the Seller by a Purchaser pursuant
to Section 2.01(a) or 2.02.
“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.
“Investment Request” means a letter in substantially the form of Exhibit A
hereto executed and delivered by the Seller to the Administrative Agent and the
Group Agents pursuant to Section 2.02(a).
“LCR Security” means any commercial paper or security (other than equity
securities issued to Parent or any Originator that is a consolidated subsidiary
of Parent under GAAP) within the meaning of Paragraph __.32(e)(viii) of the
final rules titled Liquidity Coverage Ratio: Liquidity Risk Measurement
Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).
“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.
“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Capital and Notes.
“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.
“LMIR” means for any day during any Yield Period, the interest rate per annum
determined by the applicable Group Agent (which determination shall be
conclusive absent manifest error) by dividing (i) the one-month Eurodollar rate
for Dollar deposits as reported by Bloomberg Finance L.P. and shown on US0001M
Screen or any other service or page that may replace such page from time to time
for the purpose of displaying offered rates of leading banks for London
interbank deposits in Dollars, as of 11:00 a.m. (London time) on such day, or if
such day is not a Business Day, then the immediately preceding Business Day (or
if not so reported, then as determined by the Administrative Agent from another
recognized source for interbank quotation), in each case,


 
19
 

 



--------------------------------------------------------------------------------





changing when and as such rate changes, by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage on such day. The calculation of LMIR may also be
expressed by the following formula:
One-month Eurodollar rate for Dollars
shown on Bloomberg US0001M Screen
or appropriate successor
LMIR    
=                                                                        
1.00 - Euro-Rate Reserve Percentage
LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date. Notwithstanding the foregoing, if
LMIR as determined herein would be less than zero (0.00), such rate shall be
deemed to be zero percent (0.00%) for purposes of this Agreement.
“Lock-Box” means each locked postal box associated with a Collection Account for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Schedule II-A (as such schedule may be modified from time to
time in connection with the addition or removal of any Lock-Box in accordance
with the terms hereof).
“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1%
rounded upward) computed by dividing:
(a)    the sum of (i) the aggregate initial Outstanding Balance of all Pool
Receivables (other than Unbilled Receivables) generated by the Originators
during the five (5) most recent Fiscal Months, plus (ii) the product of (x)
0.25, times (y) the aggregate initial Outstanding Balance of all Pool
Receivables (other than Unbilled Receivables) originated by the Originators
during the sixth (6th) most recent Fiscal Month; by
(b)    the Adjusted Net Receivables Pool Balance as of the end of the
immediately preceding Fiscal Month.
“Loss Reserve Percentage” means, at any time of determination, the greater of
(a) 12.00% and (b) the product of (i) 2.0, times (ii) the highest average of the
Default Ratios for any three consecutive Fiscal Months during the twelve most
recent Fiscal Months, times (iii) the Loss Horizon Ratio.
“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Purchasers
representing more than 50% of the aggregate Commitments of all Committed
Purchasers in all Groups (or, if the Commitments have been terminated, have
Purchasers representing more than 50% of the aggregate outstanding Capital held
by all the Purchasers in all Groups); provided, however, that the Majority Group
Agents must include the Group for which the Administrative Agent is Group Agent
and, provided, further, in no event shall the Majority Group Agents include
fewer than two (2) Group Agents at any time when there are two (2) or more
Groups.


 
20
 

 



--------------------------------------------------------------------------------





“Material Adverse Effect” means relative to any Person (provided that if no
particular Person is specified, “Material Adverse Effect” shall be deemed to be
relative to the Seller, the Servicer and the Originators, individually and in
the aggregate) with respect to any event or circumstance, a material adverse
effect on any of the following:
(a)    the assets, operations, business or financial condition of the Seller,
the Servicer, the Performance Guarantor or any Originator;
(b)    the ability of the Seller, the Servicer, the Performance Guarantor or any
Originator to perform its obligations under this Agreement or any other
Transaction Document to which it is a party;
(c)    the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability, value or collectability of any
material portion of the Pool Receivables; or
(d)    the status, perfection, enforceability or priority of the Administrative
Agent’s ownership or security interest in the Support Assets (taken as a whole).
“Minimum Dilution Reserve Percentage” means, on any day, the product (expressed
as a percentage) of (a) the average of the Dilution Ratios for the twelve most
recent Fiscal Months multiplied by (b) the Dilution Horizon Ratio.
“Minimum Funding Threshold” means, on any day, an amount equal to the lesser of
(a) the product of (i) 50.0% times (ii) the Facility Limit at such time and (b)
the Capital Coverage Amount at such time.
“Monthly Settlement Date” means the twenty-second (22nd) day of each calendar
month (or if such day is not a Business Day, the next occurring Business Day).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Seller, the Servicer, any Originator, the
Parent or any of their respective ERISA Affiliates (other than one considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code) is making or accruing an obligation to make contributions, or has within
any of the preceding five plan years made or accrued an obligation to make
contributions.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which (a) is maintained for employees of CSC or an ERISA
Affiliate and at least one Person other than CSC and its ERISA Affiliates or (b)
was so maintained and in respect of which CSC or an ERISA Affiliate could have
liability under Section 4063, 4064 or 4069 of ERISA in the event such plan has
been or were to be terminated.
“Net Receivables Pool Balance” means, at any time of determination:  (a) the
aggregate Outstanding Balance of Eligible Receivables then in the Receivables
Pool, minus (b) the Excess Concentration minus (c) the Offset Reserve Amount.


 
21
 

 



--------------------------------------------------------------------------------





“Non-Reinvestment Event” has the meaning specified in Section 3.01. For the
avoidance of doubt, any Non-Reinvestment Event that occurs shall be deemed to be
continuing at all times thereafter unless and until waived in accordance with
Section 14.01.
“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.
“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor and its
Affiliates less the amount (if any) then included in the calculation of the
Excess Concentration with respect to such Obligor and its Affiliates and (b) the
denominator of which is the aggregate Outstanding Balance of all Eligible
Receivables at such time.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
“Offset Reserve Amount” means, at any time during any Fiscal Month, an amount
equal to (a) if Performance Guarantor then has both a long-term issuer credit
rating of BBB- or better by S&P and a senior unsecured long-term rating of Baa3
or better by Moody’s, the product of (i) 20.00%, times (ii) the Deferred Revenue
Amount for the immediately preceding Fiscal Month, or (b) if Performance
Guarantor lacks either such debt rating, the Deferred Revenue Amount for the
immediately preceding Fiscal Month; provided, however, that clause (b) shall
exclude any such liability or portion thereof that is not owed to or related to
Obligors on Eligible Receivables and (ii) the amount (if any) by which (x) any
such liability or portion thereof owed to or related to an Obligor on Eligible
Receivables, exceeds (y) the aggregate Outstanding Balance of the Eligible
Receivables owing by such Obligor. The Majority Group Agents (or the
Administrative Agent with the written consent of the Majority Group Agents) may,
from time-to-time and in their discretion by written notice to the Seller,
increase or decrease the percentage specified in clause (a)(i) above to any
percentage not exceeding 100%, which increase or decrease shall be effective on
and after the Monthly Settlement Date occurring in the Fiscal Month immediately
following the Fiscal Month in which such notice is delivered to the Seller, and
such increased or decreased percentage shall be used in calculating the Offset
Reserve Amount (and the resulting Net Receivables Pool Balance) for the Fiscal
Month immediately preceding such Monthly Settlement Date (including in the
Information Package related to such Monthly Settlement Date); provided, however,
that any decrease in such percentage shall not be effective without the prior
written consent of all Group Agents.
“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case in accordance with the terms
and conditions of the Purchase and Sale Agreement.
“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered,


 
22
 

 



--------------------------------------------------------------------------------





become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in any Capital or Transaction Document).
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies or fees arising
from any payment made hereunder or from the execution, delivery, filing,
recording or enforcement of, or otherwise in respect of, this Agreement, the
other Transaction Documents and the other documents or agreements to be
delivered hereunder or thereunder, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.
“Parent” means CSC.
“Parent Group” has the meaning set forth in Section 8.03(c).
“Participant” has the meaning set forth in Section 14.03(e).
“Participant Register” has the meaning set forth in Section 14.03(f).
“PATRIOT Act” has the meaning set forth in Section 14.15.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means a Single Employer Plan or a Multiple Employer Plan or both.
“Percentage” means, at any time of determination, with respect to any Committed
Purchaser, a fraction (expressed as a percentage), (a) the numerator of which is
(i) prior to the termination of all Commitments hereunder, its Commitment at
such time or (ii) if all Commitments hereunder have been terminated, the
aggregate outstanding Capital of all Purchasers in such Committed Purchaser’s
Group at such time and (b) the denominator of which is (i) prior to the
termination of all Commitments hereunder, the aggregate Commitments of all
Committed Purchasers at such time or (ii) if all Commitments hereunder have been
terminated, the Aggregate Capital at such time.
“Performance Guarantor” means (i) prior to the Subject HP Merger and the
effectiveness of the assignment of the Performance Guaranty in accordance with
Section 19 thereof, CSC and (ii) thereafter, Everett.
“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties.
“Permitted Adverse Claim” means:


 
23
 

 



--------------------------------------------------------------------------------





(a)    inchoate Adverse Claims for taxes, assessments or governmental charges or
levies not yet due and payable or taxes, assessments, other governmental charges
and levies being contested in good faith by appropriate proceedings;
(b)    Adverse Claims with respect to any mechanics, suppliers, materialmen,
laborers, employees, repairmen and other like liens arising in the ordinary
course of business securing obligations that are not due and payable;
(c)    bankers’ liens, rights of setoff and other similar Adverse Claims
existing solely with respect to cash on deposit in a Blocked Account to the
extent such Adverse Claims are not terminated pursuant to an Account Control
Agreement;
(d)    any Adverse Claim in respect of any Receivable which will be released on
or prior to the sale or transfer (or purported sale or transfer) of such
Receivable under the Purchase and Sale Agreement; and
(e)    any Adverse Claim created under, and not prohibited by, the Transaction
Documents.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“PNC” has the meaning set forth in the preamble to this Agreement.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.
“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for: (a)
the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to any Program
Support Provider of any Capital (or portions thereof or participation interest
therein) maintained by such Conduit Purchaser and/or (d) the making of loans
and/or other extensions of credit to any Conduit Purchaser in connection with
such Conduit Purchaser’s receivables-securitization program contemplated in this
Agreement, together with any letter of credit, surety bond or other instrument
issued thereunder.
“Program Support Provider” means and includes, with respect to any Conduit
Purchaser, any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.


 
24
 

 



--------------------------------------------------------------------------------





“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Servicer, the Originators and the Seller.
“Purchase and Sale Termination Event” has the meaning set forth in the Purchase
and Sale Agreement.
“Purchaser Designated Reference Rate” is defined in Section 2.05.
“Purchaser Party” means each Purchaser, the Administration Agent and each Group
Agent.
“Purchasers” means the Conduit Purchasers and the Committed Purchasers.
“Rating Agency” mean each of S&P, Fitch and Moody’s (and/or each other rating
agency then rating the Notes of any Conduit Purchaser).
“Rating Agency Condition” means, when applicable, with respect to any Conduit
Purchaser and any event or occurrence, receipt by the Administrative Agent (or
the applicable Group Agent) of written confirmation from each Rating Agency then
rating the Notes of such Conduit Purchaser that such event or occurrence shall
not cause the rating on the then outstanding Notes of such Conduit Purchaser to
be downgraded or withdrawn.
“Ratings Event” means, at any time of determination, one or more of the
following events has occurred and is continuing: (i) Performance Guarantor’s
long-term issuer credit rating by S&P is below BB+; (ii) Performance Guarantor’s
senior unsecured long-term rating by Moody’s is below Ba1 or (iii) Performance
Guarantor does not have a senior unsecured long-term rating by Moody’s or a
long-term issuer credit rating by S&P.
“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Seller (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
finance charges, fees and other charges with respect thereto; provided, however,
that “Receivable” shall not include any such right to payment of a monetary
obligation that is an Excluded Receivable. Any such right to payment arising
from any one transaction, including, without limitation, any such right to
payment represented by an individual invoice or agreement, shall constitute a
Receivable separate from a Receivable consisting of any such right to payment
arising from any other transaction.
“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Seller pursuant to the Purchase and Sale Agreement prior to the Termination Date
(other than a Receivable that has been repurchased or retransferred to an
Originator pursuant to, and in accordance with, the Transaction Documents).
“Register” has the meaning set forth in Section 14.03(c).


 
25
 

 



--------------------------------------------------------------------------------





“Related Committed Purchaser” means with respect to any Conduit Purchaser, each
Committed Purchaser listed as such for each Conduit Purchaser as set forth on
the signature pages of this Agreement or in any Assumption Agreement.
“Related Conduit Purchaser” means, with respect to any Committed Purchaser, each
Conduit Purchaser which is, or pursuant to any Assignment and Acceptance
Agreement or Assumption Agreement or otherwise pursuant to this Agreement
becomes, included as a Conduit Purchaser in such Committed Purchaser’s Group, as
designated on its signature page hereto or in such Assignment and Acceptance
Agreement, Assumption Agreement or other agreement executed by such Committed
Purchaser, as the case may be.
“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.
“Related Security” means, with respect to any Receivable:
(a)    all of the Seller’s and each Originator’s interest in any goods
(including Returned Goods), and documentation of title evidencing the shipment
or storage of any goods (including Returned Goods), the sale of which gave rise
to such Receivable;
(b)    all instruments and chattel paper that may evidence such Receivable;
(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;
(d)    all of the Seller’s and each Originator’s rights, interests and claims
under the related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise; and
(e)    all of the Seller’s rights, interests and claims under the Purchase and
Sale Agreement and the other Transaction Documents.
“Release” has the meaning set forth in Section 4.01(a).
“Representatives” has the meaning set forth in Section 14.06(c).
“Requested Facility Limit Increase” has the meaning set forth in Section 2.07.
“Required Capital Amount” means $45,000,000.
“Restricted Payments” has the meaning set forth in Section 8.01(r).
“Returned Goods” means all right, title and interest in and to returned,
repossessed or foreclosed goods and/or merchandise the sale of which gave rise
to a Receivable; provided that


 
26
 

 



--------------------------------------------------------------------------------





such goods shall no longer constitute Returned Goods after a Deemed Collection
has been deposited in a Blocked Account with respect to the full Outstanding
Balance of the related Receivables.
“S&P” means S&P Global Ratings, and any successor thereto that is a nationally
recognized statistical rating organization.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive territorial Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, or the European Union, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Asset
Control of the U.S. Department of Treasury or the U.S. Department of State, or
(b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.
“Scheduled Termination Date” means December 20, 2017, as such date may be
extended from time to time pursuant to Section 2.02(g).
“SEC” means the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.
“Secured Parties” means each Purchaser Party, each Seller Indemnified Party and
each Affected Person.
“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.
“Seller” has the meaning specified in the preamble to this Agreement.
“Seller Indemnified Amounts” has the meaning set forth in Section 13.01(a).
“Seller Indemnified Party” has the meaning set forth in Section 13.01(a).
“Seller Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Seller to any Purchaser Party, Seller Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Yield thereon,
all Fees and all other amounts due or to become due under the Transaction
Documents (whether in respect of fees, costs, expenses, indemnifications or
otherwise), including, without limitation, interest, fees and other obligations


 
27
 

 



--------------------------------------------------------------------------------





that accrue after the commencement of any Insolvency Proceeding with respect to
the Seller (in each case whether or not allowed as a claim in such proceeding).
“Seller Obligation Final Due Date” means the date that (i) is one hundred eighty
(180) days following the Scheduled Termination Date or (ii) such earlier date on
which the Aggregate Capital becomes due and payable pursuant to Section 10.01.
“Seller’s Net Worth” means, at any time of determination, an amount equal to (i)
the Outstanding Balance of all Pool Receivables at such time, minus (ii) the sum
of (A) the Aggregate Capital at such time, plus (B) the Aggregate Yield at such
time, plus (C) the aggregate accrued and unpaid Fees at such time, plus (D) the
aggregate outstanding principal balance of all Subordinated Notes at such time,
plus (E) the aggregate accrued and unpaid interest on all Subordinated Notes at
such time, plus (F) without duplication, the aggregate accrued and unpaid other
Seller Obligations at such time.
“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).
“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).
“Servicing Fee” means the fee referred to in Section 9.06(a) of this Agreement.
“Servicing Fee Rate” means the rate referred to in Section 9.06(a) of this
Agreement.
“Settlement Date” means with respect to any Portion of Capital for any Yield
Period or any Yield or Fees, (i) so long as no Event of Termination or
Non-Reinvestment Event has occurred and is continuing and the Termination Date
has not occurred, the Monthly Settlement Date and (ii) on and after the
Termination Date or if an Event of Termination or Non-Reinvestment Event has
occurred and is continuing, each day selected from time to time by the
Administrative Agent (with the consent or at the direction of the Majority Group
Agents) (it being understood that the Administrative Agent (with the consent or
at the direction of the Majority Group Agents) may select such Settlement Date
to occur as frequently as daily), or, in the absence of such selection, the
Monthly Settlement Date.
“Significant Subsidiary” means, at any time, any Subsidiary of CSC which
accounts for more than 5% of consolidated total assets or 5% of consolidated
revenue of CSC determined in accordance with GAAP.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which (a) is maintained for employees of CSC or any ERISA
Affiliate and no Person other than CSC and its ERISA Affiliates or (b) was so
maintained and in respect of which CSC or an ERISA Affiliate could have
liability under Section 4062 or 4069 of ERISA in the event such plan has been or
were to be terminated.
“Sold Assets” has the meaning set forth in Section 2.01(b).


 
28
 

 



--------------------------------------------------------------------------------





“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.
“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.
“Sub-Servicer” has the meaning set forth in Section 9.01(d).
“Subject HP Merger” means the implementation by CSC of a merger transaction in
accordance with the Form S-4 filed by Everett with the SEC on November 2, 2016,
which results in CSC being a wholly-owned subsidiary of Everett.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
“Support Assets” has the meaning set forth in Section 5.05(a). For the avoidance
of doubt, the Support Assets include all Sold Assets.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties, additions to tax and any similar liabilities with
respect thereto.
“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 3.01 or Section 10.01, (c) the occurrence of a Purchase
and Sale Termination Event under the


 
29
 

 



--------------------------------------------------------------------------------





Purchase and Sale Agreement or (d) the date selected by the Seller on which all
Commitments have been reduced to zero pursuant to Section 2.02(e).
“Total Reserves” means, at any time of determination, an amount equal to the
product of (i) the sum of: (a) the Yield Reserve Percentage, plus (b) the
greater of (I) the sum of the Concentration Reserve Percentage plus the Minimum
Dilution Reserve Percentage and (II) the sum of the Loss Reserve Percentage plus
the Dilution Reserve Percentage, times (ii) the Net Receivables Pool Balance at
such time.
“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Account Control Agreements, the Fee Letter, each Subordinated Note, the
Performance Guaranty and all other certificates, instruments, UCC financing
statements, reports, notices, agreements and documents executed or delivered
under or in connection with this Agreement.
“Transaction Information” means any information provided to any Rating Agency,
in each case, to the extent related to such Rating Agency providing or proposing
to provide a rating of any Notes or monitoring such rating including, without
limitation, information in connection with the Seller, the Originator, the
Servicer or the Receivables.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“Unmatured Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.
“Unmatured Non-Reinvestment Event” means an event that but for notice or lapse
of time or both would constitute a Non-Reinvestment Event.
“Unbilled Receivable” means, at any time, any Receivable as to which the invoice
or bill with respect thereto has not yet been sent to the Obligor thereof.
“U.S. Obligor” means an Obligor that is a corporation or other business
organization and is organized under the laws of the United States of America (or
of a United States of America territory, district, state, commonwealth, or
possession, including, without limitation, Puerto Rico and the U.S. Virgin
Islands) or any political subdivision thereof.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Yield” means an amount payable to each Purchaser in respect of its Capital
accruing on each day when such Purchaser has Capital outstanding, which amount
for any Purchaser’s Capital


 
30
 

 



--------------------------------------------------------------------------------





(or portion thereof) for any day during any Yield Period (or portion thereof) is
the amount accrued on such Capital (or portion thereof) during such Yield Period
(or portion thereof) in accordance with Section 2.03(b).
“Yield Period” means, with respect to any Purchaser’s Capital (or any portion
thereof), (a) before the Termination Date: (i) initially, the period commencing
on the date of the Investment pursuant to which such Capital (or portion
thereof) is funded by a Purchaser to the Seller pursuant to Section 2.01 (or in
the case of any fees payable hereunder, commencing on the Closing Date) and
ending on (but not including) the last day of such calendar month and (ii)
thereafter, each calendar month and (b) on and after the Termination Date, such
period (including a period of one day) as shall be selected from time to time by
the Administrative Agent (with the consent or at the direction of the Majority
Group Agents) or, in the absence of any such selection, each period of 30 days
from the last day of the preceding Yield Period.
“Yield Rate” means, for any day in any Yield Period for any Purchaser’s Capital
(or any portion thereof), LMIR or Adjusted LIBOR, as determined pursuant to
Section 2.05; provided, however, that the “Yield Rate” for any Purchaser’s
Capital (or any portion thereof) on any day while an Event of Termination,
Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event has occurred and is continuing shall be an interest rate
per annum equal the sum of 2.00% per annum plus the greater of (i) the rate per
annum determined for such Capital (or such portion thereof) and such day and
(ii) the Base Rate in effect on such day; provided, further, that no provision
of this Agreement shall require the payment or permit the collection of Yield in
excess of the maximum permitted by Applicable Law; and provided, further, that
Yield for any Capital (or such portion thereof) shall not be considered paid by
any distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.
“Yield Reserve Percentage” means at any time of determination:
1.50 x DSO x (BR + SFR)
            360
where:
BR
=    the Base Rate;

DSO
=    the Days’ Sales Outstanding for the most recently ended Fiscal Month; and

SFR
=    the Servicing Fee Rate;

provided, however, that, notwithstanding the foregoing, the Yield Reserve
Percentage for the November 2015 Fiscal Month shall be deemed to be 0.75%.
SECTION 1.02.     Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such


 
31
 

 



--------------------------------------------------------------------------------





Article 9. For purposes of this Agreement, the other Transaction Documents and
all such certificates and other documents, unless the context otherwise
requires: (a) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day; (b) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
such agreement (or the certificate or other document in which they are used) as
a whole and not to any particular provision of such agreement (or such
certificate or document); (c) references to any Article, Section, Schedule,
Exhibit or Annex are references to Articles, Sections, Schedules, Exhibits and
Annexes in or to such agreement (or the certificate or other document in which
the reference is made), and references to any paragraph, subsection, clause or
other subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (d) the
term “including” means “including without limitation”; (e) references to any
Applicable Law refer to that Applicable Law as amended from time to time and
include any successor Applicable Law; (f) references to any agreement refer to
that agreement as from time to time amended, restated or supplemented or as the
terms of such agreement are waived or modified in accordance with its terms; (g)
references to any Person include that Person’s permitted successors and assigns;
(h) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof; (i) unless otherwise
provided, in the calculation of time from a specified date to a later specified
date, the term “from” means “from and including”, and the terms “to” and “until”
each means “to but excluding”; (j) terms in one gender include the parallel
terms in the neuter and opposite gender; (k) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day and (l) the term “or” is not exclusive.
ARTICLE II
TERMS OF THE PURCHASES AND INVESTMENTS


SECTION 2.01.     Purchase Facility.
(a)    Investments. Upon a request by the Seller pursuant to Section 2.02, and
on the terms and subject to the conditions hereinafter set forth, the Conduit
Purchasers, ratably, in accordance with the aggregate of the Commitments of the
Related Committed Purchasers with respect to each such Conduit Purchaser,
severally and not jointly, may, in their sole discretion, make payments of
Capital to the Seller on a revolving basis, and if and to the extent any Conduit
Purchaser does not make any such payment of Capital or if any Group does not
include a Conduit Purchaser, the Related Committed Purchaser(s) for such Conduit
Purchaser or the Committed Purchaser for such Group, as the case may be, shall,
ratably in accordance with their respective Commitments, severally and not
jointly, make such payment of Capital to the Seller, in either case, from time
to time during the period from the Closing Date to (and not including) the
Termination Date. Each such payment of Capital by a Purchaser to the Seller
shall constitute an Investment hereunder for all purposes. Under no
circumstances shall any Purchaser be obligated to make any Investment if, after
giving effect thereto:
(i)
the Aggregate Capital would exceed the Facility Limit at such time;

(ii)
the sum of (A) the Capital of such Purchaser, plus (B) the aggregate outstanding
Capital of each other Purchaser in its Group, would exceed the Group Commitment
of such Purchaser’s Group;



 
32
 

 



--------------------------------------------------------------------------------





(iii)
if such Purchaser is a Committed Purchaser, the aggregate outstanding Capital of
such Committed Purchaser would exceed its Commitment; or

(iv)
the Aggregate Capital would exceed the Capital Coverage Amount at such time.

(b)    Sale of Receivables and Other Sold Assets. In consideration of the
Purchasers’ respective agreements to make Investments and the Seller’s right to
receive payments of the Deferred Purchase Price, in each case in accordance with
the terms hereof, the Seller, on the Closing Date, on the date of each
Investment and on each other date on which the Aggregate Capital exceeds zero,
hereby sells, assigns and transfers to the Administrative Agent (for the ratable
benefit of the Purchasers according to their Capital as increased or reduced
from time to time hereunder), all of the Seller’s right, title and interest in,
to and under all of the following, whether now or hereafter owned, existing or
arising (collectively, the “Sold Assets”): (i) all Pool Receivables, (ii) all
Related Security with respect to such Pool Receivables, (iii) all Collections
with respect to such Pool Receivables and (iv) all proceeds of the foregoing.
Such sales, assignments and transfers by the Seller on the Closing Date, the
date of each Investment and on each other date on which the Aggregate Capital
exceeds zero shall, in each case, occur and be deemed to occur for all purposes
in accordance with the terms hereof automatically without further action, notice
or consent of any party.
(c)    Intended Characterization as a Purchase and Sale. It is the intention of
the parties to this Agreement that the transfer and conveyance of the Seller’s
right, title and interest in, to and under the Sold Assets to the Administrative
Agent (for the ratable benefit of the Purchasers according to their Capital as
increased or reduced from time to time hereunder) pursuant to this Agreement
shall constitute a purchase and sale and not a pledge for security, and such
purchase and sale of the Sold Assets hereunder shall be treated as a sale for
all purposes (except as provided in Sections 2.01(d) and 14.14). For the
avoidance of doubt, this clause (c) shall not be construed to limit or otherwise
modify Section 5.05 or any rights, interests, liabilities or obligations of any
party thereunder.
(d)    Obligations Not Assumed. Notwithstanding any provision contained in this
Agreement or any other Transaction Document to the contrary, the foregoing sale,
assignment, transfer and conveyance set forth in Section 2.01(b) does not
constitute, and is not intended to result in, the creation or an assumption by
the Administrative Agent, any Group Agent or any Purchaser of any obligation or
liability of the Seller, any Originator, the Servicer, or any other Person under
or in connection with all, or any portion of, any Sold Assets, all of which
shall remain the obligations and liabilities of the Seller, the Originators, the
Servicer and such other Persons, as applicable.
(e)    Deferred Purchase Price. In accordance with the terms of this Agreement,
the Servicer shall, on behalf of the Administrative Agent and each Purchaser, be
deemed to automatically and immediately pay to the Seller the Deferred Purchase
Price from time to time (i) prior to the Final Payout Date, when and to the
extent funds are available therefor pursuant to Section 4.01 and (ii) after the
Final Payout Date, on each Business Day from Collections to the extent such
Collections exceed the accrued and unpaid Servicing Fee, in each case without
further set-off or counterclaim. Any payment of any amount of Deferred Purchase
Price shall be deemed to be made


 
33
 

 



--------------------------------------------------------------------------------





by each Purchaser Group according to its Percentage of such amount. For the
avoidance of doubt, any obligation of a Conduit Purchaser with respect to
payment of the Deferred Purchase Price shall be subject in all respects to
Section 14.05.
(f)    Limitation on Payments by Purchasers. Notwithstanding any provision
contained in this Agreement or any other Transaction Document to the contrary,
none of the Purchasers, Group Agents, or the Administrative Agent shall be
obligated (whether on behalf of a Purchaser or otherwise) to, pay any amount to
the Seller in respect of any portion of the Deferred Purchase Price, except to
the extent that Collections are available for distribution to the Seller for
such purpose in accordance with this Agreement (including, for the avoidance of
doubt, the priorities for payment set forth in Section 4.01).
SECTION 2.02.     Making Investments; Return of Capital. (a) Each Investment
hereunder shall be made on at least three (3) Business Days’ prior written
request from the Seller to the Administrative Agent and each Group Agent in the
form of an Investment Request attached hereto as Exhibit A; provided, however,
that with respect to any Investment occurring on or within three (3) Business
Days of the Closing Date, such request may be delivered to the Administrative
Agent and each Group Agent on the Closing Date. Each such request for an
Investment shall be made no later than 1:00 p.m. (New York City time) on a
Business Day (it being understood that any such request made after such time
shall be deemed to have been made on the following Business Day) and shall
specify (i) the amount of Capital requested (which shall not be less than
$100,000 and shall be an integral multiple thereof), (ii) the allocation of such
amount among the Groups (which shall be ratable based on the Group Commitments),
(iii) the account to which the Capital of such Investment shall be distributed
and (iv) the date such requested Investment is to be made (which shall be a
Business Day).
(b)    On the date of each Investment specified in the applicable Investment
Request, the Purchasers shall, upon satisfaction of the applicable conditions
set forth in Article VI and pursuant to the other conditions set forth in this
Article II, make available to the Seller in same day funds an aggregate amount
equal to the amount of Capital requested, at the account set forth in the
related Investment Request.
(c)    Each Committed Purchaser’s obligation shall be several, such that the
failure of any Committed Purchaser to make available to the Seller any funds in
connection with any Investment shall not relieve any other Committed Purchaser
of its obligation, if any, hereunder to make funds available on the date such
Investments are requested (it being understood, that no Committed Purchaser
shall be responsible for the failure of any other Committed Purchaser to make
funds available to the Seller in connection with any Investment hereunder).
(d)    The Seller shall return in full the outstanding Capital of each Purchaser
on the Seller Obligation Final Due Date. Prior thereto, the Seller shall, on
each Settlement Date, reduce the outstanding Capital of the Purchasers to the
extent required under Section 4.01 and otherwise in accordance with such Section
4.01 (subject to the priorities for payment set forth therein) by paying the
amount of such reduction to the Administrative Agent on behalf of the Purchasers
in accordance with Section 4.02. Notwithstanding the foregoing, the Seller, in
its discretion, shall have the right to reduce, in whole or in part by payment
in accordance with Section 4.02, the


 
34
 

 



--------------------------------------------------------------------------------





outstanding Capital of the Purchasers on any Business Day upon one (1) Business
Days’ prior written notice thereof to the Administrative Agent and each Group
Agent in the form of a Reduction Notice attached hereto as Exhibit E; provided,
however, that (i) each such reduction shall be in a minimum aggregate amount of
$100,000 and shall be an integral multiple thereof and (ii) no such reduction
shall reduce the Aggregate Capital to an amount less than the Minimum Funding
Threshold; provided, however that notwithstanding the foregoing, a reduction may
be in an amount necessary to reduce any Capital Coverage Deficit existing at
such time to zero, and (ii) any accrued Yield and Fees in respect of the
portion(s) of Capital so reduced shall be paid in full on the immediately
following Settlement Date.
(e)    The Seller may, at any time upon at least thirty (30) days’ prior written
notice to the Administrative Agent and each Group Agent, terminate the Facility
Limit in whole or ratably reduce the Facility Limit in part. Each partial
reduction in the Facility Limit shall be in a minimum aggregate amount of
$5,000,000 or integral multiples of $1,000,000 in excess thereof, and no such
partial reduction shall reduce the Facility Limit to an amount less than
$100,000,000. In connection with any partial reduction in the Facility Limit,
the Commitment of each Committed Purchaser shall be ratably reduced.
(f)    In connection with any reduction of the Commitments, the Seller shall
remit to the Administrative Agent (i) instructions regarding such reduction and
(ii) for payment to the Purchasers, cash in an amount sufficient to pay (A)
Capital of Purchasers in each Group in excess of the Group Commitment of such
Group and (B) all other outstanding Seller Obligations with respect to such
reduction (determined based on the ratio of the reduction of the Commitments
being effected to the amount of the Commitments prior to such reduction or, if
the Administrative Agent reasonably determines that any portion of the
outstanding Seller Obligations is allocable solely to that portion of the
Commitments being reduced or has arisen solely as a result of such reduction,
all of such portion) including, without duplication, any associated Breakage
Fees. Upon receipt of any such amounts, the Administrative Agent shall apply
such amounts first to the reduction of the outstanding Capital, and second to
the payment of the remaining outstanding Seller Obligations with respect to such
reduction, including any Breakage Fees, by paying such amounts to the
Administrative Agent on behalf of the Purchasers.
(g)    Provided that no Event of Termination, Non-Reinvestment Event, Unmatured
Event of Termination or Unmatured Non-Reinvestment Event has occurred and is
continuing, the Seller may from time to time advise the Administrative Agent and
each Group Agent in writing of its desire to extend the Scheduled Termination
Date for an additional one-year period; provided that such request is made not
more than two hundred and ten (210) days prior to, and not less than sixty (60)
days prior to, the then current Scheduled Termination Date. The Administrative
Agent and each Committed Purchaser (or its Group Agent on its behalf) shall
notify the Seller and the Administrative Agent in writing whether or not such
Person is agreeable to such extension (it being understood that the
Administrative Agent and the Committed Purchasers may accept or decline such a
request in their sole discretion and on such terms as they may elect) not more
than sixty (60) days after receiving the Seller’s request to extend the
Scheduled Termination Date; provided, however, that if the Administrative Agent
or any Committed Purchaser fails to so notify the Seller and the Administrative
Agent, the Administrative Agent or such Committed Purchaser, as the case may be,
shall be deemed to have declined such extension. In the event that the
Administrative Agent


 
35
 

 



--------------------------------------------------------------------------------





and one or more Committed Purchasers have so notified the Seller and the
Administrative Agent in writing that they are agreeable to such extension, the
Seller, the Servicer, the Administrative Agent, the applicable Group Agents and
the applicable Committed Purchasers shall enter into such documents as the
Administrative Agent, the applicable Group Agents and the applicable Committed
Purchasers may deem necessary or appropriate to effect such extension, and all
reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent, the applicable Group Agents and the applicable Committed
Purchasers in connection therewith (including Attorney Costs) shall be paid by
the Seller. In the event any Committed Purchaser declines such request to extend
the Scheduled Termination Date or is deemed to have declined such extension,
such Committed Purchaser shall be an “Exiting Purchaser” and such Committed
Purchaser’s Group shall be an “Exiting Group” for all purposes of this
Agreement.
SECTION 2.03.     Yield and Fees.
(a)    On each Settlement Date, the Seller shall, in accordance with the terms
and priorities for payment set forth in Section 4.01, pay to each Group Agent,
each Purchaser, the Administrative Agent and the Structuring Agent certain fees
(collectively, the “Fees”) in the amounts set forth in the fee letter agreements
from time to time entered into, among the Seller, the members of the applicable
Group (or their Group Agent on their behalf) and/or the Administrative Agent or
the Structuring Agent (each such fee letter agreement, as amended, restated,
supplemented or otherwise modified from time to time, collectively being
referred to herein as the “Fee Letter”). Commitment Fees (as defined in the Fee
Letter) shall cease to accrue on the unfunded portion of the Commitment of any
Defaulting Purchaser as provided in Section 2.06.
(b)    Each Purchaser’s Capital shall accrue Yield on each day when such Capital
remains outstanding at the then applicable Yield Rate for such Capital (or each
applicable portion thereof). The Seller shall pay all Yield, Fees and Breakage
Fees accrued during each Yield Period on each Settlement Date in accordance with
the terms and priorities for payment set forth in Section 4.01.
SECTION 2.04.     Records of Investments and Capital. Each Group Agent shall
record in its records, the date and amount of each Investment made by the
Purchasers in its Group hereunder, the Yield Rate with respect to the related
Capital (and each portion thereof), the Yield accrued on such Purchasers’
Capital and each repayment and payment thereof. Subject to Section 14.03(c),
such records shall be conclusive and binding absent manifest error. The failure
to so record any such information or any error in so recording any such
information shall not, however, limit or otherwise affect the obligations of the
Seller hereunder or under the other Transaction Documents to repay the Capital
of each Purchaser, together with all Yield accruing thereon and all other Seller
Obligations.
SECTION 2.05.     Selection of Yield Rates. As of the Closing Date, each
Purchaser has designated the type of Yield Rate for all Investments made by such
Purchaser as one of (i) Adjusted LIBOR or (ii) LMIR (each, a “Purchaser
Designated Reference Rate”). Each Purchaser may from time to time after the
Closing Date, elect to change or continue the Purchaser Designated Reference
Rate borne by each Investment made by such Purchaser by notice to the Seller not
later than 11:00 a.m. (New York City time), one (1) Business Day prior to the
beginning of any Yield


 
36
 

 



--------------------------------------------------------------------------------





Period. As of the Closing Date: LMIR is the Purchaser Designated Reference Rate
for each Purchaser in the Group for which PNC Bank, National Association is the
Group Agent and for each Purchaser in the Group for which Wells Fargo Bank,
National Association is the Group Agent.
SECTION 2.06.     Defaulting Purchasers and Exiting Purchasers. Notwithstanding
any provision of this Agreement to the contrary, if any Purchaser becomes a
Defaulting Purchaser or an Exiting Purchaser, then the following provisions
shall apply for so long as such Purchaser is a Defaulting Purchaser or an
Exiting Purchaser; provided, however, that only clause (d) below shall apply to
an Exiting Purchaser that is not also a Defaulting Purchaser:
(a)    Commitment Fees (as defined in the Fee Letter) shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Purchaser.
(b)    The Commitment and Capital of such Defaulting Purchaser shall not be
included in determining whether the Majority Group Agents have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 14.01); provided, that, except as otherwise
provided in Section 14.01, this clause (b) shall not apply to the vote of a
Defaulting Purchaser in the case of an amendment, waiver or other modification
requiring the consent of such Purchaser or each Purchaser directly affected
thereby (if such Purchaser is directly affected thereby).
(c)    In the event that the Administrative Agent, the Seller and the Servicer
each agrees in writing that a Defaulting Purchaser has adequately remedied all
matters that caused such Purchaser to be a Defaulting Purchaser, then on such
date such Purchaser shall purchase at par such of the Investments of the other
Purchaser as the Administrative Agent shall determine may be necessary in order
for such Purchaser to hold such Investments in accordance with its ratable
share; provided, that no adjustments shall be made retroactively with respect to
fees accrued or payments made by or on behalf of the Seller while such Purchaser
was a Defaulting Purchaser, and provided, further, that except to the extent
otherwise agreed by the affected parties, no change hereunder from Defaulting
Purchaser to Purchaser that is not a Defaulting Purchaser will constitute a
waiver or release of any claim of any party hereunder arising from that
Purchaser having been a Defaulting Purchaser.
(d)    At any time there is more than one Purchaser, the Seller shall be
permitted to replace any Purchaser that becomes a Defaulting Purchaser or an
Exiting Purchaser; provided, however, that the Seller shall be permitted to
replace any Purchaser which is the Administrative Agent or an Affiliate thereof
only if, in either case, the Administrative Agent is also replaced
contemporaneously, pursuant to documents reasonably satisfactory to the
Administrative Agent and the Administrative Agent has received payment of an
amount equal to all amounts payable to the Administrative Agent hereunder and
under each of the other Transaction Document; provided further that (i) such
replaced Purchaser shall have received payment of an amount equal to the
aggregate outstanding Capital of such Purchaser, accrued Yield thereon, accrued
fees and all other amounts payable to it hereunder and under the other
Transaction Documents (including any amounts under Section 5.02) from the
assignee (to the extent of such outstanding Capital and accrued Yield and fees,
excluding Breakage Fees) or the Seller (in the case of all other amounts,
including Breakage Fees), (ii) the replacement financial institution shall be
reasonably satisfactory to the Administrative


 
37
 

 



--------------------------------------------------------------------------------





Agent, and (iii) any such replacement shall not be deemed to be a waiver of any
rights that the Seller, the Administrative Agent or any other Purchaser shall
have against the replaced Purchaser.
SECTION 2.07.     Increase in Facility Limit. Provided that no Event of
Termination, Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event has occurred and is continuing, upon notice to the
Administrative Agent and each Group Agent, the Seller may request on a one-time
basis that each of the Committed Purchasers ratably increase their respective
Commitments, in an aggregate amount such that after giving effect thereto the
Facility Limit shall not exceed $1,000,000,000; provided, that such request for
an increase shall be in a minimum amount of $50,000,000. At the time of sending
such notice with respect to the Committed Purchasers, the Seller (in
consultation with the Administrative Agent) shall specify (i) the aggregate
amount of such increase (such amount, the “Requested Facility Limit Increase”)
and (ii) the time period within which the Committed Purchasers are requested to
respond to the Seller’s request (which shall in no event be less than thirty
(30) days from the date of delivery of such notice to the Administrative Agent).
Each of the Committed Purchasers shall notify the Administrative Agent, the
Seller and the Servicer within the applicable time period (which shall not be
less than thirty (30) days) whether or not such Committed Purchaser agrees, in
its sole discretion, to make such ratable increase to such Committed Purchaser’s
Commitment or otherwise agrees to any lesser increase in its Commitment. Any
Committed Purchaser not responding within such time period shall be deemed to
have declined to consent to an increase in such Committed Purchaser ’s
Commitment. In the event that one or more Committed Purchasers fails to consent
to all or any portion of any such request for an increase in its Commitment, the
Seller may (in consultation with the Administrative Agent) request that any
unaccepted portion of the requested increases in Commitments be allocated to one
or more willing Committed Purchaser as agreed in writing among the Seller, the
Administrative Agent (and if such willing Committed Purchaser is not then a
party to the Agreement, the Majority Group Agents) and such willing Committed
Purchasers (in each case, in their sole discretion), such that such Committed
Purchasers increase in their Commitment exceeds such Committed Purchaser’s
ratable share. Any such Committed Purchaser may agree, in its sole discretion,
to such increase in its Commitment. If the Commitment of any Committed Purchaser
is increased in accordance with this Section 2.07, the Administrative Agent, the
Group Agents, the Committed Purchaser, the Seller and the Servicer shall
determine the effective date with respect to such increase and shall enter into
such documents as agreed to by such parties to document such increase and, if
applicable, rebalance Capital among the Purchasers such that after giving effect
thereto, the aggregate outstanding Capital of the Purchasers in each Group is
distributed ratably among the Groups.
ARTICLE III

NON-REINVESTMENT EVENTS


SECTION 3.01.     Non-Reinvestment Events. If any of the following events (each
a “Non-Reinvestment Event”) shall occur:
(a)    as of the end of any Fiscal Month, the average for three consecutive
Fiscal Months of: (A) the Default Ratio shall exceed 5.25%, (B) the Delinquency
Ratio shall exceed 22.00% or (C) the Dilution Ratio shall exceed 14.25%;


 
38
 

 



--------------------------------------------------------------------------------





(b)    as of the end of any Fiscal Month, the Days’ Sales Outstanding shall
exceed 65 days; or
(c)    the occurrence of a Ratings Event;
then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents shall) by notice to the Seller declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred).


ARTICLE IV


SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS


SECTION 4.01.     Settlement Procedures.
(a)    The Servicer shall hold in trust for the benefit of the Secured Parties
(or, if so requested by the Administrative Agent during the continuance of an
Event of Termination or a Non-Reinvestment Event, segregate in a separate
account designated by the Administrative Agent, which shall be an account
maintained and controlled by the Administrative Agent unless the Administrative
Agent otherwise instructs in its sole discretion), for application in accordance
with the priority of payments set forth below, all Collections on Pool
Receivables that are received by the Servicer or the Seller or received in any
Blocked Account, Lock-Box or Collection Account; provided, however, that so long
as each of the conditions precedent set forth in Section 6.03 are satisfied on
such date, the Servicer may release to the Seller from such Collections the
amount (if any) necessary to pay (i) the purchase price for Receivables
purchased by the Seller on such date in accordance with the terms of the
Purchase and Sale Agreement or (ii) amounts owing by the Seller to the
Originators under the Subordinated Notes (each such release, a “Release”), which
Release constitutes payment of the Deferred Purchase Price with respect to such
Receivables. On each Settlement Date, the Servicer (or, following its assumption
of control of the Blocked Account, the Administrative Agent) shall, distribute
such Collections in the following order of priority:
(i)    first, prior to the occurrence of the Termination Date, to the Servicer
for the payment of the accrued Servicing Fees payable for the immediately
preceding Yield Period (plus, if applicable, the amount of Servicing Fees
payable for any prior Yield Period to the extent such amount has not been
distributed to the Servicer);
(ii)    second, to the Administrative Agent for distribution to each Group Agent
ratably according to the aggregate outstanding Capital of each Purchaser in each
such Group Agent’s Group (for the benefit of the relevant Purchasers in such
Group Agent’s Group), all accrued and unpaid Yield, Fees and Breakage Fees due
to such Purchaser and other Purchaser Party for the immediately preceding Yield
Period (including any additional amounts or indemnified amounts payable under
Sections 5.03 and 13.01 in respect of such payments), plus, if applicable, the
amount of any such Yield, Fees and Breakage Fees (including any additional
amounts or indemnified amounts payable under Sections 5.03 and 13.01 in respect
of such payments) payable for any prior Yield Period to the extent such amount
has not been distributed to such Purchaser or Purchaser Party;


 
39
 

 



--------------------------------------------------------------------------------





(iii)    third, as set forth in clause (x), (y) or (z) below, as applicable:
(x)    prior to the occurrence of the Termination Date, to the extent that a
Capital Coverage Deficit exists on such date, to the Administrative Agent for
distribution to each Group Agent ratably according to the aggregate outstanding
Capital of each Purchaser in each such Group Agent’s Group (for the benefit of
the relevant Purchasers in such Group Agent’s Group) for the return of a portion
of the outstanding Aggregate Capital at such time, in an aggregate amount equal
to the amount necessary to reduce the Capital Coverage Deficit to zero ($0);
(y)    on and after the occurrence of the Termination Date, to the
Administrative Agent for distribution to each Group Agent ratably according to
the aggregate outstanding Capital of each Purchaser in each such Group Agent’s
Group (for the benefit of the relevant Purchasers in such Group Agent’s Group)
for the return in full of the aggregate outstanding Capital of such Purchaser at
such time; or
(z)    prior to the occurrence of the Termination Date, at the election of the
Seller and in accordance with Section 2.02(d), to the Administrative Agent for
distribution to each Group Agent ratably according to the aggregate outstanding
Capital of each Purchaser in each such Group Agent’s Group (for the benefit of
the relevant Purchasers in such Group Agent’s Group) for the return of all or
any portion of the outstanding Capital of the Purchasers at such time;
(iv)    fourth, to the Administrative Agent for distribution to the Purchaser
Parties that are then members of an Exiting Group (ratably, based on the amount
due and owing at such time), for the payment of all other Seller Obligations
then due and owing by the Seller to such Purchaser Parties;
(v)    fifth, to the Administrative Agent for distribution to the Purchaser
Parties, the Affected Persons and the Seller Indemnified Parties (ratably, based
on the amount due and owing at such time), for the payment of all other Seller
Obligations then due and owing by the Seller to the Purchaser Parties, the
Affected Persons and the Seller Indemnified Parties;
(vi)    sixth, at any time after the occurrence of the Termination Date, to the
Servicer for the payment of the accrued Servicing Fees payable for the
immediately preceding Yield Period (plus, if applicable, the amount of Servicing
Fees payable for any prior Yield Period to the extent such amount has not been
distributed to the Servicer) to the extent not paid pursuant to clause (i); and
(vii)    seventh, the balance, if any, to be paid to the Seller for its own
account in payment of the Deferred Purchase Price.


 
40
 

 



--------------------------------------------------------------------------------





(b)    All payments or distributions to be made by the Servicer, the Seller and
any other Person to the Purchasers (or their respective related Affected Persons
and the Seller Indemnified Parties), shall be paid or distributed to the
Administrative Agent for distribution to the applicable Group Agent on behalf of
the Purchasers in such Group Agent’s Group. Each Group Agent, upon its receipt
of any such payments or distributions, shall distribute such amounts to the
applicable Purchasers, Affected Persons and the Seller Indemnified Parties
within its Group ratably; provided that if the Administrative Agent shall have
received insufficient funds to pay all of the above amounts in full on any such
date, the Administrative Agent shall pay each Group Agent ratably according to
the aggregate outstanding Capital of each Purchaser in each such Group Agent’s
Group, and each Group Agent shall pay such amounts to the applicable Purchasers,
Affected Persons and the Seller Indemnified Parties within its Group in
accordance with the priority of payments forth above, and with respect to any
such category above for which there are insufficient funds to pay all amounts
owing on such date, ratably (based on the amounts in such categories owing to
each such Person in such Group) among all such Persons in such Group entitled to
payment thereof. Notwithstanding anything to the contrary set forth in this
Section 4.01, the Administrative Agent shall have no obligation to distribute or
pay any amount under this Section 4.01 except to the extent actually received by
the Administrative Agent. Additionally, each Group Agent hereby covenants and
agrees to provide timely and accurate responses to each of the Administrative
Agent’s requests for information necessary for the Administrative Agent to make
the allocations to the Group Agents required to be made by the Administrative
Agent hereunder, including the applicable account of each Group Agent for which
amounts should be distributed.
(c)    If and to the extent the Administrative Agent, any Purchaser Party, any
Affected Person or any Seller Indemnified Party shall be required for any reason
to pay over to any Person (including any Obligor or any trustee, receiver,
custodian or similar official in any Insolvency Proceeding) any amount received
on its behalf hereunder, such amount shall be deemed not to have been so
received but rather to have been retained by the Seller and, accordingly, the
Administrative Agent, such Purchaser Party, such Affected Person or such Seller
Indemnified Party, as the case may be, shall have a claim against the Seller for
such amount.
(d)    For the purposes of this Section 4.01:
(i)    if on any day the Outstanding Balance of any Pool Receivable is reduced
or adjusted as a result of any Returned Goods, defective or rejected services,
or any revision, cancellation, allowance, rebate, credit memo, discount or other
adjustment made by the Seller, any Originator, the Servicer or any Affiliate of
the Servicer, or any setoff, counterclaim or dispute between the Seller or any
Affiliate of the Seller, an Originator or any Affiliate of an Originator, or the
Servicer or any Affiliate of the Servicer, and an Obligor, the Seller shall be
deemed to have received on such day a Collection of such Pool Receivable in the
amount of such reduction or adjustment and shall pay on the next Monthly
Settlement Date (or after the occurrence of an Event of Termination or a
Non-Reinvestment Event that remains continuing, within one (1) Business Day from
the event giving rise to such Deemed Collection) the amount of such reduction or
adjustment any and all such amounts in respect thereof to a Blocked Account (or
as otherwise directed by the Administrative Agent at such time) for the benefit
of the Purchaser Parties for application pursuant to Section 4.01(a);


 
41
 

 



--------------------------------------------------------------------------------





(ii)    if on any day any of the representations or warranties in Section 7.01
is not true with respect to any Pool Receivable, the Seller shall be deemed to
have received on such day a Collection of such Pool Receivable in the amount of
the full Outstanding Balance thereof and shall pay on the next Monthly
Settlement Date (or after the occurrence of an Event of Termination or a
Non-Reinvestment Event that remains continuing, within one (1) Business Day from
the event giving rise to such Deemed Collection) the amount of such deemed
Collection to a Blocked Account (or as otherwise directed by the Administrative
Agent at such time) for the benefit of the Purchaser Parties for application
pursuant to Section 4.01(a) (Collections deemed to have been received pursuant
to Section 4.01(d) are hereinafter sometimes referred to as “Deemed
Collections”); and
(iii)    except as provided in clauses (i) or (ii) above or otherwise required
by Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables.
SECTION 4.02.     Payments and Computations, Etc. (a) All amounts to be paid by
the Seller or the Servicer to the Administrative Agent, any Purchaser Party, any
Affected Person or any Seller Indemnified Party hereunder shall be paid no later
than noon (New York City time) on the day when due in same day funds to the
account so designated by the Administrative Agent. Unless the Administrative
Agent shall have received notice from the Seller prior to the date on which any
payment is due to the Administrative Agent for the account of any Purchasers
hereunder that the Seller (or the Servicer on its behalf) will not make such
payment (including because Collections are not available therefor), the
Administrative Agent may assume that the Seller has made or will make such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Group Agents the amount
due. In such event, if the Seller (or the Servicer on its behalf) has not in
fact made such payment, then each Group Agent severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such Group
Agent, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(b)    Each of the Seller and the Servicer shall, to the extent permitted by
Applicable Law, pay interest on any amount not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2.00% per annum above the Base
Rate, payable on demand.


 
42
 

 



--------------------------------------------------------------------------------





(c)    All computations of interest under subsection (b) above and all
computations of Yield, Fees and other amounts hereunder shall be made on the
basis of a year of 360 days (or, in the case of amounts determined by reference
to the Base Rate, 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.
(d)    On or before the second (2nd) Business Day prior to each Settlement Date,
each Group Agent shall notify the Servicer of (i) the amount of Yield accrued in
respect to each related Yield Period for the Purchasers in each Group for the
Receivable Pool during such Yield Period and (ii) all Fees and other amounts
accrued and payable or to be paid by the Seller under this Agreement and the
other Transaction Documents on the related Settlement Date.
ARTICLE V
INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND BACK-UP SECURITY INTEREST
SECTION 5.01.     Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Affected Person (except any such reserve requirement
reflected in Adjusted LIBOR);
(ii)    subject any Affected Person to any Taxes (except to the extent such
Taxes are Indemnified Taxes for which relief is sought under Section 5.03 or
Excluded Taxes) on its Investments, Capital, loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Affected Person any other condition, cost or expense
(other than Taxes) (A) affecting the Support Assets, this Agreement, any other
Transaction Document, any Program Support Agreement, any Capital or any
participation therein or (B) affecting its obligations or rights to make
Investments or fund or maintain Capital;
and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent, a Group Agent or a
Purchaser hereunder or as a Program Support Provider with respect to the
transactions contemplated hereby, (B) making any Investment or funding or
maintaining any Capital (or any portion thereof) or (C) maintaining its
obligation to make any Investment or to fund or maintain any Capital (or any
portion thereof), in each case by an amount that the Affected Person deems to be
material, or to reduce the amount of any sum received or receivable by such
Affected Person hereunder, then, on the next Settlement Date occurring at least
ten (10) Business Days after the request of such Affected Person (or its Group
Agent), the Seller shall pay to such Affected Person such additional amount or
amounts as will compensate such


 
43
 

 



--------------------------------------------------------------------------------





Affected Person for such additional costs incurred or reduction suffered;
provided, that the Seller shall not be required to compensate such Affected
Person pursuant to this clause (a) for any amounts incurred more than 180 days
prior to the date such Affected Party notifies the Seller of such Affected
Party’s intention to claim compensation therefore; provided, further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
180 day period shall be extended to include such retroactive effect.
(b)    Capital and Liquidity Requirements. If any Affected Person determines
that any Change in Law affecting such Affected Person or any lending office of
such Affected Person or such Affected Person’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of (x)
increasing the amount of capital required to be maintained by such Affected
Person or Affected Person’s holding company, if any, (y) reducing the rate of
return on such Affected Person’s capital or on the capital of such Affected
Person’s holding company, if any, or (z) causing an internal capital or
liquidity charge or other imputed cost to be assessed upon such Affected Person
or Affected Person’s holding company, if any, in each case, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any other Transaction Document or any
related Program Support Agreement, (C) the Investments made by such Affected
Person, or (D) any Capital (or portion thereof), to a level below that which
such Affected Person or such Affected Person’s holding company could have
achieved but for such Change in Law (taking into consideration such Affected
Person’s policies and the policies of such Affected Person’s holding company
with respect to capital adequacy and liquidity) by an amount that such Affected
Person deems to be material, then from time to time, on the next Settlement Date
occurring at least ten (10) Business Days after the Seller’s receipt of such
Affected Person’s (or its Group Agent’s) certificate in accordance with clause
(c) of this Section, the Seller will pay to such Affected Person in accordance
with clause (c) of this Section such additional amount or amounts as will
compensate such Affected Person or such Affected Person’s holding company for
any such increase, reduction or charge; provided, that the Seller shall not be
required to compensate such Affected Person pursuant to this clause (b) for any
amounts incurred more than 180 days prior to the date such Affected Party
notifies the Seller of such Affected Party’s intention to claim compensation
therefore; provided, further that, if the circumstances giving rise to such
claim have a retroactive effect, then such 180 day period shall be extended to
include such retroactive effect.
(c)    Certificates for Reimbursement. A certificate of an Affected Person (or
its Group Agent on its behalf) setting forth the amount or amounts necessary to
compensate such Affected Person or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section and delivered to the Seller,
shall be conclusive absent manifest error. The Seller shall, subject to the
priorities of payment set forth in Section 4.01 and receipt of the Affected
Person’s request in accordance with clause (a) or (b) of this Section, pay such
Affected Person the amount shown as due on any such certificate on the first
Settlement Date occurring at least ten (10) Business Days after the Seller’s
receipt of such certificate.
(d)    Delay in Requests. Except as set forth in the proviso to clause (a) and
clause (b) of this Section, failure or delay on the part of any Affected Person
to demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation.


 
44
 

 



--------------------------------------------------------------------------------





SECTION 5.02.     Funding Losses.
(a)    The Seller will pay each Purchaser all Breakage Fees.
(b)    A certificate of a Purchaser (or its Group Agent on its behalf) setting
forth the amount or amounts necessary to compensate such Purchaser, as specified
in clause (a) above and delivered to the Seller, shall be conclusive absent
manifest error. The Seller shall, subject to the priorities of payment set forth
in Section 4.01, pay such Purchaser the amount shown as due on any such
certificate on the first Settlement Date occurring at least ten (10) Business
Days after the Seller’s receipt of such certificate.
SECTION 5.03.     Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Seller under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of the applicable
Purchaser Party, Affected Person or Seller Indemnified Party) requires the
deduction or withholding of any Tax from any such payment to a Purchaser Party,
Affected Person or Seller Indemnified Party, then the applicable Purchaser
Party, Affected Person or Seller Indemnified Party shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law, and, if such Tax is an Indemnified Tax, then the sum payable by the Seller
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Purchaser Party, Affected
Person or Seller Indemnified Party receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Seller. The Seller shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Administrative Agent, timely reimburse Administrative Agent for
the payment of, any Other Taxes.
(c)    Indemnification by the Seller. The Seller shall indemnify each Affected
Person, within ten (10) days after demand therefor, for the full amount of any
(I) Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and (II) Taxes that arise because an Investment or any Capital is not treated
for U.S. federal, state, local or franchise tax purposes consistently with the
Intended Tax Treatment (such indemnification will include any U.S. federal,
state or local income and franchise taxes necessary to make such Affected Person
whole on an after-tax basis taking into account the taxability of receipt of
payments under this clause (II) and any reasonable expenses (other than Taxes)
arising out of, relating to, or resulting from the foregoing). Promptly upon
having knowledge that any such Indemnified Taxes have been levied, imposed or
assessed, and promptly upon notice by the Administrative Agent or any Affected
Person (or its related Group Agent), the Seller shall pay such Indemnified Taxes
directly to the relevant taxing


 
45
 

 



--------------------------------------------------------------------------------





authority or Governmental Authority; provided that neither the Administrative
Agent nor any Affected Person shall be under any obligation to provide any such
notice to the Seller. A certificate as to the amount of such payment or
liability delivered to the Seller by an Affected Person (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of an Affected Person, shall be conclusive absent manifest error.
(d)    Indemnification by the Purchasers. Each Purchaser (other than the Conduit
Purchasers) shall severally indemnify the Administrative Agent, within ten days
after demand therefor, for (i) any Indemnified Taxes attributable to such
Purchaser, its Related Conduit Purchaser or any of their respective Affiliates
that are Affected Persons (but only to the extent that the Seller and its
Affiliates have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting any obligation of the Seller, the
Servicer or their Affiliates to do so), (ii) any Taxes attributable to the
failure of such Purchaser, its Related Conduit Purchaser or any of their
respective Affiliates that are Affected Persons to comply with Section 14.03(f)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Purchaser, its Related Conduit Purchaser or any of
their respective Affiliates that are Affected Persons, in each case, that are
payable or paid by the Administrative Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Purchaser (or its Group Agent) by the
Administrative Agent shall be conclusive absent manifest error. Each Purchaser
(other than the Conduit Purchasers) hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Purchaser,
its Related Conduit Purchaser or any of their respective Affiliates that are
Affected Persons under any Transaction Document or otherwise payable by the
Administrative Agent to such Purchaser, its Related Conduit Purchaser or any of
their respective Affiliates that are Affected Persons from any other source
against any amount due to the Administrative Agent under this clause (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Seller to a Governmental Authority pursuant to this Section 5.03, the
Seller shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Affected Persons. (i) Any Affected Person that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Seller and the
Administrative Agent, at the time or times reasonably requested by the Seller or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Seller or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Affected Person, if reasonably requested by the
Seller or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Seller or the
Administrative Agent as will enable the Seller or the Administrative Agent to
determine whether or not such Affected Person is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation


 
46
 

 



--------------------------------------------------------------------------------





set forth in Sections 5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g)) shall not be
required if, in the Affected Person’s reasonable judgment, such completion,
execution or submission would subject such Affected Person to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Affected Person.
(ii)    Without limiting the generality of the foregoing:
(A)    an Affected Person that is a U.S. Person shall deliver to the Seller and
the Administrative Agent from time to time upon the reasonable request of the
Seller or the Administrative Agent, executed originals of Internal Revenue
Service Form W-9 certifying that such Affected Person is exempt from U.S.
federal backup withholding tax;
(B)    any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Seller and the Administrative Agent
(in such number of copies as shall be requested by the Affected Person) from
time to time upon the reasonable request of the Seller or the Administrative
Agent, whichever of the following is applicable:
(1)    in the case of such an Affected Person claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
of interest under any Transaction Document, executed originals of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Transaction Document, Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of Internal Revenue Service Form W-8ECI;
(3)    in the case of such an Affected Person claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Affected Person is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Seller within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable; or


 
47
 

 



--------------------------------------------------------------------------------





(4)    to the extent such Affected Person is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate, Internal Revenue Service Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that, if such Affected Person is a partnership and one or
more direct or indirect partners of such Affected Person are claiming the
portfolio interest exemption, such Affected Person may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner; and
(C)    any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Seller and the Administrative Agent
(in such number of copies as shall be requested by the recipient), from time to
time upon the reasonable request of the Seller or the Administrative Agent,
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Seller or the Administrative Agent to determine
the withholding or deduction required to be made.
(g)    Documentation Required by FATCA. If a payment made to an Affected Person
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Affected Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Affected Person shall
deliver to the Seller and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Seller or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Seller or the
Administrative Agent as may be necessary for the Seller and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Affected Person has complied with such Affected Person’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with FATCA.


 
48
 

 



--------------------------------------------------------------------------------





(h)    Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Purchaser Party or any other Affected
Person, the termination of the Commitments and the repayment, satisfaction or
discharge of all the Seller Obligations and the Servicer’s obligations
hereunder.
(i)    Updates. Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 5.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Seller and the Administrative Agent in writing of its legal
inability to do so.
(j)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 5.03(j) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 5.03(j), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 5.03(j) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and indemnification payments or additional amounts
with respect to such Tax had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
SECTION 5.04.     Inability to Determine Adjusted LIBOR or LMIR; Change in
Legality.
(a)    If any Group Agent shall have determined (which determination shall be
conclusive and binding upon the parties hereto absent manifest error) on any
day, by reason of circumstances affecting the interbank Eurodollar market,
either that: (i) Dollar deposits in the relevant amounts and for the relevant
Yield Period or day, as applicable, are not available, (ii) adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR or LMIR for such
Yield Period or day, as applicable, or (iii) Adjusted LIBOR or LMIR determined
pursuant hereto does not accurately reflect the cost to the applicable Affected
Person (as conclusively determined by such Group Agent) of maintaining any
Portion of Capital during such Yield Period or day, as applicable, such Group
Agent shall promptly give telephonic notice of such determination, confirmed in
writing, to the Seller on such day. Upon delivery of such notice: (i) no Portion
of Capital shall be funded thereafter at Adjusted LIBOR or LMIR unless and until
such Group Agent shall have given notice to the Administrative Agent and the
Seller that the circumstances giving


 
49
 

 



--------------------------------------------------------------------------------





rise to such determination no longer exist and (ii) with respect to any
outstanding Portion of Capital then funded at Adjusted LIBOR or LMIR, such Yield
Rate shall automatically be converted to the Base Rate.
(b)    If on any day any Group Agent shall have been notified by any Affected
Person that such Affected Person has determined (which determination shall be
final and conclusive absent manifest error) that any Change in Law, or
compliance by such Affected Person with any Change in Law, shall make it
unlawful or impossible for such Affected Person to fund or maintain any Portion
of Capital at or by reference to Adjusted LIBOR or LMIR, such Group Agent shall
notify the Seller and the Administrative Agent thereof. Upon receipt of such
notice, until the applicable Group Agent notifies the Seller and the
Administrative Agent that the circumstances giving rise to such determination no
longer apply, (i) no Portion of Capital shall be funded at or by reference to
Adjusted LIBOR or LMIR and (ii) the Yield for any outstanding portions of
Capital then funded at Adjusted LIBOR or LMIR shall automatically and
immediately be converted to the Base Rate.
SECTION 5.05.     Back-Up Security Interest.
(a)    As security for the performance by the Seller of all the terms, covenants
and agreements on the part of the Seller to be performed under this Agreement or
any other Transaction Document, including the punctual payment when due of the
Aggregate Capital and all Yield and all other Seller Obligations, the Seller
hereby grants to the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties, a continuing security interest in, all of the
Seller’s right, title and interest in, to and under all of the following,
whether now or hereafter owned, existing or arising (collectively, the “Support
Assets”): (i) all Pool Receivables, (ii) all Related Security with respect to
such Pool Receivables, (iii) all Collections with respect to such Pool
Receivables, (iv) the Blocked Accounts and all amounts on deposit therein, and
all certificates and instruments, if any, from time to time evidencing such
Blocked Accounts and amounts on deposit therein, (v) all rights (but none of the
obligations) of the Seller under the Purchase and Sale Agreement; (vi) all other
personal and fixture property or assets of the Seller of every kind and nature
including, without limitation, all goods (including inventory, equipment and any
accessions thereto), instruments (including promissory notes), documents,
accounts, chattel paper (whether tangible or electronic), deposit accounts,
securities accounts, securities entitlements, letter-of-credit rights,
commercial tort claims, securities and all other investment property, supporting
obligations, money, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles) (each as defined in the UCC) and (vii) all proceeds of, and
all amounts received or receivable under any or all of, the foregoing.
(b)    The Administrative Agent (for the benefit of the Secured Parties) shall
have, with respect to all the Support Assets, and in addition to all the other
rights and remedies available to the Administrative Agent (for the benefit of
the Secured Parties), all the rights and remedies of a secured party under any
applicable UCC. The Seller hereby authorizes the Administrative Agent to file
financing statements describing the collateral covered thereby as “all of the
debtor’s personal property or assets” or words to that effect, notwithstanding
that such wording may be broader in scope than the collateral described in this
Agreement.


 
50
 

 



--------------------------------------------------------------------------------





(c)    Immediately upon the occurrence of the Final Payout Date, the Support
Assets shall be automatically released from the lien created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent, the Purchasers and the other Purchaser
Parties hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Support Assets shall
revert to the Seller; provided, however, that promptly following written request
therefor by the Seller delivered to the Administrative Agent following any such
termination, and at the expense of the Seller, the Administrative Agent shall
execute and deliver to the Seller UCC-3 termination statements and such other
documents as the Seller shall reasonably request to evidence such termination.
(d)    For the avoidance of doubt, (i) the grant of security interest pursuant
to this Section 5.05 shall be in addition to, and shall not be construed to
limit or modify, the sale of Sold Assets pursuant to Section 2.01(b), (ii)
nothing in Section 2.01 shall be construed as limiting the rights, interests
(including any security interest), obligations or liabilities of any party under
this Section 5.05, and (iii) subject to the foregoing clauses (i) and (ii), this
Section 5.05 shall not be construed to contradict the intentions of the parties
set forth in Section 2.01(c).
ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND INVESTMENTS


SECTION 6.01.     Conditions Precedent to Effectiveness and the Initial
Investment. This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit H hereto, in each case, in form and substance
reasonably acceptable to the Administrative Agent and (b) all fees and expenses
payable by the Seller on the Closing Date to the Purchaser Parties have been
paid in full in accordance with the terms of the Transaction Documents.
SECTION 6.02.     Conditions Precedent to All Investments. Each Investment
hereunder on or after the Closing Date shall be subject to the conditions
precedent that:
(a)    the Seller shall have delivered to the Administrative Agent and each
Group Agent an Investment Request for such Investment, in accordance with
Section 2.02(a);
(b)    the Servicer shall have delivered to the Administrative Agent and each
Group Agent all Information Packages required to be delivered hereunder;
(c)    the conditions precedent to such Investment specified in Section
2.01(a)(i) through (iv) shall be satisfied;
(d)    on the date of such Investment the following statements shall be true and
correct (and upon the occurrence of such Investment, the Seller and the Servicer
shall be deemed to have represented and warranted that such statements are then
true and correct):


 
51
 

 



--------------------------------------------------------------------------------





(i)    the representations and warranties of the Seller and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Investment as though made on and as of
such date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;
(ii)    no Event of Termination, Non-Reinvestment Event, Unmatured Event of
Termination or Unmatured Non-Reinvestment Event has occurred and is continuing,
and no Event of Termination, Non-Reinvestment Event, Unmatured Event of
Termination or Unmatured Non-Reinvestment Event would result from such
Investment;
(iii)    no Capital Coverage Deficit exists or would exist after giving effect
to such Investment; and
(iv)    the Termination Date has not occurred.
SECTION 6.03.     Conditions Precedent to All Releases. Each Release hereunder
on or after the Closing Date shall be subject to the conditions precedent that:
(a)    after giving effect to such Release, the Servicer shall be holding in
trust for the benefit of the Secured Parties an amount of Collections sufficient
to pay the sum of (x) all accrued and unpaid Servicing Fees, Yield, Fees and
Breakage Fees, in each case, through the date of such Release, (y) the amount of
any Capital Coverage Deficit and (z) the amount of all other accrued and unpaid
Seller Obligations (other than Capital) through the date of such Release;
(b)    the Seller shall use the proceeds of such Release solely to pay the
purchase price for Receivables purchased by the Seller in accordance with the
terms of the Purchase and Sale Agreement and amounts owing by the Seller to the
Originators under the Subordinated Notes; and
(c)    on the date of such Release the following statements shall be true and
correct (and upon the occurrence of such Release, the Seller and the Servicer
shall be deemed to have represented and warranted that such statements are then
true and correct):
(i)    the representations and warranties of the Seller and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Release as though made on and as of such
date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;
(ii)    no Event of Termination or Non-Reinvestment Event has occurred and is
continuing, and no Event of Termination or Non-Reinvestment Event would result
from such Release;
(iii)    no Capital Coverage Deficit exists or would exist after giving effect
to such Release;
(iv)    the Termination Date has not occurred; and


 
52
 

 



--------------------------------------------------------------------------------





(v)    the Aggregate Capital exceeds the Minimum Funding Threshold.
ARTICLE VII

REPRESENTATIONS AND WARRANTIES


SECTION 7.01.     Representations and Warranties of the Seller. The Seller
represents and warrants to each Purchaser Party as of the Closing Date, on each
Settlement Date, and on the day of each Investment, Release and delivery of an
Information Package:
(a)    Organization and Good Standing. The Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Seller is duly qualified to do business as a foreign
limited liability company in good standing in all other jurisdictions which
require such qualification, except to the extent that failure to so qualify
would not have a Material Adverse Effect.
(b)    Power and Authority; Due Authorization. The Seller (i) has all necessary
limited liability company power and authority to (A) execute and deliver this
Agreement and the other Transaction Documents to which it is a party, (B)
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party and (C) grant a security interest in the Support Assets
to the Administrative Agent on the terms and subject to the conditions herein
provided and (ii) has duly authorized by all necessary limited liability company
action such grant and the execution, delivery and performance of, and the
consummation of the transactions provided for in, this Agreement and the other
Transaction Documents to which it is a party.
(c)    Binding Obligations. This Agreement and each of the other Transaction
Documents to which the Seller is a party constitutes legal, valid and binding
obligations of the Seller, enforceable against the Seller in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
(d)    No Conflict or Violation. The execution, delivery and performance of, and
the consummation of the transactions contemplated by, this Agreement and the
other Transaction Documents to which the Seller is a party, and the fulfillment
of the terms hereof and thereof, will not (i) conflict with, result in any
breach of any of the terms or provisions of, or constitute (with or without
notice or lapse of time or both) a default under its organizational documents or
any indenture, sale agreement, credit agreement, loan agreement, security
agreement, mortgage, deed of trust, or other material agreement or instrument to
which the Seller is a party, (ii) result in the creation or imposition of any
Adverse Claim (other than Permitted Adverse Claims) upon any of the Support
Assets pursuant to the terms of any such indenture, credit agreement, loan
agreement, security agreement, mortgage, deed of trust, or other material
agreement or instrument other than this Agreement and the other Transaction
Documents or (iii) conflict with or violate any Applicable Law.


 
53
 

 



--------------------------------------------------------------------------------





(e)    Litigation and Other Proceedings. (i) There is no action, suit,
proceeding or investigation pending or, to the actual knowledge of the Seller,
threatened, against the Seller before any Governmental Authority and (ii) the
Seller is not subject to any order, judgment, decree, injunction, stipulation or
consent order of or with any Governmental Authority that, in the case of either
of the foregoing clauses (i) and (ii), (A) asserts the invalidity of this
Agreement or any other Transaction Document to which the Seller is a party or
any of the transactions contemplated hereby or thereby, (B) seeks to prevent the
grant of a security interest in any Support Assets by the Seller to the
Administrative Agent, the ownership or acquisition by the Seller of any Pool
Receivables or other Support Assets or the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document or
(C) individually or in the aggregate for all such actions, suits, proceedings
and investigations could reasonably be expected to have a Material Adverse
Effect.
(f)    Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect and filings with the SEC to the
extent required by Applicable Law, all authorizations, consents, orders and
approvals of, or other actions by, any Governmental Authority that are required
to be obtained by the Seller in connection with the grant of a security interest
in the Support Assets to the Administrative Agent hereunder or the due
execution, delivery and performance by the Seller of this Agreement or any other
Transaction Document to which it is a party and the consummation by the Seller
of the transactions contemplated by this Agreement and the other Transaction
Documents to which it is a party have been obtained or made and are in full
force and effect.
(g)    Margin Regulations. No proceeds of any Investment will be used by the
Seller to purchase or carry any margin stock or extend credit to others for the
purpose of purchasing or carrying any margin stock in any matter that violates
or would cause a violation of Regulations T, U or X of the Board of Governors of
the Federal Reserve System.
(h)    Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, the Seller is Solvent.
(i)    Offices; Legal Name. The Seller’s sole jurisdiction of organization is
the State of Delaware and such jurisdiction has not changed within four months
prior to the date of this Agreement. The office of the Seller is located at 1775
Tysons Boulevard, Tysons, Virginia 22102. The legal name of the Seller is CSC
Receivables LLC.
(j)    Investment Company Act; Volcker Rule. The Seller (i) is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act and (ii) is not a “covered fund” under the
Volcker Rule. In determining that the Seller is not a “covered fund” under the
Volcker Rule, the Seller relies on, and is entitled to rely on, the exemption
from the definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act.
(k)    Accuracy of Information. All Information Packages, Investment Requests,
certificates, reports, statements, documents and other information furnished to
the Administrative Agent or any other Purchaser Party by or on behalf of the
Seller pursuant to any provision of this Agreement or any other Transaction
Document, or in connection with or pursuant to any amendment


 
54
 

 



--------------------------------------------------------------------------------





or modification of, or waiver under, this Agreement or any other Transaction
Document, taken together with any information contained in the public filings
made by CSC with the SEC pursuant to the 1934 Act, is, at the time the same are
so furnished (or with respect to each Information Package and Investment
Request, as of its date), complete and correct in all material respects on the
date the same are furnished (or with respect to each Information Package and
Investment Request, as of its date) to the Administrative Agent or such other
Purchaser Party, and does not contain any material misstatement of fact or omit
to state a material fact or any fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made; provided, that, with respect to projected financial
information provided by or on behalf of the Seller, the Seller represents only
that such information was prepared in good faith by management of the Seller on
the basis of assumptions believed by such management to be reasonable as of the
time made.
(l)    Transaction Information. None of the Seller, any Affiliate of the Seller
or any third party with which the Seller or any Affiliate thereof has
contracted, has delivered, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency and has not
participated in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Group Agent.
(m)    Anti-Corruption Laws and Sanctions. The Seller has implemented and
maintains in effect policies and procedures designed to promote and achieve
compliance by Seller and its directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Seller and to the knowledge
of the Seller its directors, officers, employees and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (i) the Seller or to the knowledge of the Seller any of the directors or
officers of the Seller or (ii) to the knowledge of the Seller, any employee or
agent of the Seller that will act in any capacity in connection with or benefit
from the facility established hereby, is a Sanctioned Person.
(n)    Perfection Representations.
(i)    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Seller’s right, title and interest in, to
and under the Support Assets which (A) security interest has been perfected to
the extent perfection may be achieved by filing a financing statement under the
UCC and is enforceable against creditors of and purchasers from the Seller and
(B) will be free of all Adverse Claims in such Support Assets (other than
Permitted Adverse Claims).
(ii)    The Receivables constitute “accounts” or “general intangibles” within
the meaning of Section 9-102 of the UCC.


 
55
 

 



--------------------------------------------------------------------------------





(iii)    Prior to the sale of the Support Assets to Administrative Agent
hereunder, the Seller owns and has good and marketable title to the Support
Assets free and clear of any Adverse Claim of any Person (other than Permitted
Adverse Claims).
(iv)    All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) (to the extent perfection may be achieved by filing a
financing statement under the UCC) the sale and contribution of the Receivables
and Related Security from each Originator to the Seller pursuant to the Purchase
and Sale Agreement and the grant by the Seller of a security interest in the
Support Assets to the Administrative Agent pursuant to this Agreement.
(v)    Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Seller has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Support Assets except
as permitted by this Agreement and the other Transaction Documents. The Seller
has not authorized the filing of and is not aware of any financing statements
filed against the Seller that include a description of collateral covering the
Support Assets other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated.
(vi)    Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 7.01(n)
shall be continuing and remain in full force and effect until the Final Payout
Date.
(o)    The Blocked Accounts.
(i)    Nature of Blocked Accounts. Each Blocked Account constitutes a “deposit
account” within the meaning of the applicable UCC.
(ii)    Ownership. Each Blocked Account is in the name of the Seller, and the
Seller owns and has good and marketable title to the Blocked Accounts free and
clear of any Adverse Claim (other than Permitted Adverse Claims).
(iii)    Perfection. The Seller has delivered to the Administrative Agent a
fully executed Account Control Agreement relating to each Blocked Account,
pursuant to which each applicable Blocked Account Bank has agreed to comply with
the instructions originated by the Administrative Agent directing the
disposition of funds in such Blocked Account without further consent by the
Seller, the Servicer or any other Person. The Administrative Agent has “control”
(as defined in Section 9-104 of the UCC) over each Blocked Account.
(iv)    Instructions. The Blocked Accounts are not in the name of any Person
other than the Seller. Neither the Seller nor the Servicer has consented to the
applicable


 
56
 

 



--------------------------------------------------------------------------------





Blocked Account Bank complying with instructions of any Person other than the
Administrative Agent.
(p)    Ordinary Course of Business. Each remittance of Collections by or on
behalf of the Seller to the Purchaser Parties under this Agreement will have
been (i) in payment on account of a sale transacted by the Seller in the
ordinary course of business or financial affairs of the Seller and (ii) made in
the ordinary course of business or financial affairs of the Seller.
(q)    Compliance with Law. The Seller has complied in all material respects
with all Applicable Laws to which it may be subject.
(r)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law to which the Seller is
subject.
(s)    Eligible Receivables. Each Receivable included as an Eligible Receivable
in the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.
(t)    Taxes. The Seller has filed or caused to be filed all material tax
returns (federal, state and local) required to be filed and paid all amounts of
taxes shown thereon to be due, including interest and penalties, except for such
taxes as are being contested in good faith and by proper proceedings and with
respect to which appropriate reserves are being maintained by the Seller in
accordance with GAAP as reasonably determined by the Seller.
(u)    Tax Status. The Seller (i) is, and shall at all relevant times continue
to be, a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes that is disregarded as separate
from a United States person (within the meaning of Section 7701(a)(30) of the
Code) and (ii) is not and will not at any relevant time become an association
(or publicly traded partnership) taxable as an association for U.S. federal
income tax purposes.
(v)    Opinions. The facts regarding the Seller, the Servicer, each Originator,
the Performance Guarantor, the Receivables, the Related Security and the related
matters set forth or assumed in each of the opinions of counsel delivered in
connection with this Agreement and the Transaction Documents are true and
correct in all material respects.
(w)    Other Transaction Documents. Each representation and warranty made by the
Seller under each other Transaction Document to which it is a party is true and
correct in all material respects as of the date when made.
(x)    Collection Accounts. Each Collection Account and Lock-Box is in the name
of the applicable Originator identified on Schedule II-A, and such Originator
owns and has good and marketable title to the applicable Collection Account or
Lock Box free and clear of any Adverse Claim.
(y)    Reaffirmation of Representations and Warranties. On the date of each
Investment, on the date of each Release, on each Settlement Date and on the date
each Information


 
57
 

 



--------------------------------------------------------------------------------





Package is delivered to the Administrative Agent or any Group Agent hereunder,
the Seller shall be deemed to have certified that (i) all representations and
warranties of the Seller hereunder are true and correct in all material respects
(unless such representation or warranty contains a materiality qualification
and, in such case, such representation or warranty shall be true and correct as
made) on and as of such day as though made on and as of such day, except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation or warranty shall be true
and correct as made) as of such date) and (ii) no Event of Termination,
Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event has occurred and is continuing or will result from such
Investment or Release.
(z)    Liquidity Coverage Ratio.  The Seller has not issued any LCR Securities,
and the Seller is a consolidated subsidiary of CSC under GAAP.
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section shall
continue to be made on the dates specified herein, and remain in full force and
effect until the Final Payout Date.
SECTION 7.02.     Representations and Warranties of the Servicer. The Servicer
represents and warrants to each Purchaser Party as of the Closing Date, on each
Settlement Date and on the day of each Investment, Release and delivery of an
Information Package:
(a)    Organization and Good Standing. The Servicer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada. The Servicer is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions which require such
qualification, except to the extent that failure to so qualify would not have a
Material Adverse Effect.
(b)    Power and Authority; Due Authorization. The Servicer has all necessary
corporate power and authority to (i) execute and deliver this Agreement and the
other Transaction Documents to which it is a party and (ii) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and the execution, delivery and performance of, and the consummation
of the transactions provided for in, this Agreement and the other Transaction
Documents to which it is a party have been duly authorized by the Servicer by
all necessary corporate action.
(c)    Binding Obligations. This Agreement and each of the other Transaction
Documents to which it is a party constitutes legal, valid and binding
obligations of the Servicer, enforceable against the Servicer in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
(d)    No Conflict or Violation. The execution, delivery and performance of, and
the consummation of the transactions contemplated by, this Agreement and each
other Transaction


 
58
 

 



--------------------------------------------------------------------------------





Document to which the Servicer is a party, and the fulfillment of the terms
hereof and thereof will not (i) conflict with, result in any breach of any of
the terms or provisions of, or constitute (with or without notice or lapse of
time or both) a default under, the organizational documents of the Servicer or
any material indenture, sale agreement, credit agreement, loan agreement,
security agreement, mortgage, deed of trust or other material agreement or
instrument to which the Servicer is a party or by which it or any of its
property is bound, (ii) result in the creation or imposition of any material
Adverse Claim (other than Permitted Adverse Claims) upon any of the Support
Assets pursuant to the terms of any such indenture, credit agreement, loan
agreement, agreement, mortgage, deed of trust or other material agreement or
instrument, other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any Applicable Law, except in each case to the
extent that any such conflict, breach, default, Adverse Claim or violation could
not reasonably be expected to have a Material Adverse Effect.
(e)    Litigation and Other Proceedings. There is no action, suit, proceeding or
investigation pending, or to the Servicer’s actual knowledge threatened, against
the Servicer before any Governmental Authority: (i) asserting the invalidity of
this Agreement or any of the other Transaction Documents to which the Servicer
is a party or any of the transactions contemplated hereby or thereby; or (ii)
except as publicly disclosed in reports filed under the Exchange Act prior to
the Closing Date, which individually or in the aggregate for all such actions,
suits, proceedings and investigations, could reasonably be expected to have a
Material Adverse Effect.
(f)    No Consents. The Servicer is not required to obtain the consent of any
other party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance of this Agreement or any other Transaction
Document to which it is a party that has not already been obtained, except (i)
where the failure to obtain such consent, license, approval, registration,
authorization or declaration could not reasonably be expected to have a Material
Adverse Effect or (ii) filings with the SEC to the extent required by Applicable
Law.
(g)    Compliance with Applicable Law. The Servicer (i) has maintained in effect
all qualifications required under Applicable Law in order to properly service
the Pool Receivables and (ii) has complied with all Applicable Laws in
connection with servicing the Pool Receivables, except to the extent the failure
to maintain such qualifications or comply with such Applicable Laws could not
reasonably be expected to have a Material Adverse Effect.
(h)    Accuracy of Information. All Information Packages, Investment Requests,
certificates, reports, statements, documents and other information furnished to
the Administrative Agent or any other Purchaser Party by the Servicer pursuant
to any provision of this Agreement or any other Transaction Document, or in
connection with or pursuant to any amendment or modification of, or waiver
under, this Agreement or any other Transaction Document, taken together with any
information contained in the public filings made by CSC with the SEC pursuant to
the 1934 Act, is, at the time the same are so furnished (or with respect to each
Information Package and Investment Request, as of its date), complete and
correct in all material respects on the date the same are furnished (or with
respect to each Information Package and Investment Request, as of its date) to
the Administrative Agent or such other Purchaser Party, and does not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements


 
59
 

 



--------------------------------------------------------------------------------





contained therein not materially misleading in light of the circumstances under
which such statements were made; provided, that, with respect to projected
financial information provided by or on behalf of the Servicer, the Servicer
represents only that such information was prepared in good faith by management
of the Servicer on the basis of assumptions believed by such management to be
reasonable as of the time made.
(i)    Location of Records. The offices where the initial Servicer keeps all of
its records relating to the servicing of the Pool Receivables are located at
1775 Tysons Boulevard, Tysons, Virginia 22102.
(j)    Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.
(k)    Eligible Receivables. Each Receivable included as an Eligible Receivable
in the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.
(l)    Other Transaction Documents. Each representation and warranty made by the
Servicer under each other Transaction Document to which it is a party
(including, without limitation, the Purchase and Sale Agreement) is true and
correct in all material respects as of the date when made.
(m)    Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.
(n)    Anti-Corruption Laws and Sanctions. CSC has implemented and maintains in
effect policies and procedures designed to promote and achieve compliance by
CSC, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and CSC, its
Subsidiaries and to the knowledge of CSC its directors, officers, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (i) CSC, any Subsidiary of CSC or to the
knowledge of CSC any of the directors or officers of CSC, (ii) to the knowledge
of CSC or such Subsidiary, any director or officer of any Subsidiary of CSC or
(iii) to the knowledge of CSC, any employee or agent of CSC or any Subsidiary
that will act in any capacity in connection with or benefit from the facility
established hereby, is a Sanctioned Person.
(o)    Transaction Information. None of the Servicer, any Affiliate of the
Servicer or any third party with which the Servicer or any Affiliate thereof has
contracted, has delivered, in writing or orally, to any Rating Agency, or
monitoring a rating of, any Notes, any Transaction Information without providing
such Transaction Information to the applicable Group Agent prior to delivery to
such Rating Agency and has not participated in any oral communications with
respect to Transaction Information with any Rating Agency without the
participation of such Group Agent.


 
60
 

 



--------------------------------------------------------------------------------





(p)    Financial Condition. The audited consolidated balance sheet of the
Servicer and its consolidated Subsidiaries as of April 1, 2016 and the related
audited statements of income and shareholders’ equity of the Servicer and its
consolidated Subsidiaries for the fiscal year then ended, copies of which have
been furnished to the Administrative Agent and the Group Agents, present fairly
in all material respects the consolidated financial position of the Servicer and
its consolidated Subsidiaries for the period ended on such date, all in
accordance with GAAP consistently applied.
(q)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law to which the Servicer is
subject.
(r)    Taxes. Except as disclosed in reports filed under the Exchange Act prior
to the Closing Date, the Servicer has filed or caused to be filed all material
tax returns (federal, state and local) required to be filed and paid all amounts
of taxes shown thereon to be due, including interest and penalties, except (i)
for such taxes as are being contested in good faith and by proper proceedings
and with respect to which appropriate reserves are being maintained by the
Servicer in accordance with GAAP as reasonably determined by the Servicer or
(ii) to the extent that the failure to file such returns or pay such taxes would
not reasonably be expected to have a Material Adverse Effect.
(s)    Opinions. The facts regarding the Seller, the Servicer, each Originator,
the Performance Guarantor, the Receivables, the Related Security and the related
matters set forth or assumed in each of the opinions of counsel delivered in
connection with this Agreement and the Transaction Documents are true and
correct in all material respects.
(t)    Other Transaction Documents. Each representation and warranty made by the
Servicer under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made.
(u)    Collection Accounts. Each Collection Account and Lock-Box is in the name
of the applicable Originator identified on Schedule II-A, and such Originator
owns and has good and marketable title to the applicable Collection Account and
Lock-Box free and clear of any Adverse Claim (except for Permitted Adverse
Claims).
(v)    Reaffirmation of Representations and Warranties. On the date of each
Investment, on the date of each Release, on each Settlement Date and on the date
each Information Package is delivered to the Administrative Agent or any Group
Agent hereunder, the Servicer shall be deemed to have certified that (i) all
representations and warranties of the Servicer hereunder are true and correct in
all material respects (unless such representation or warranty contains a
materiality qualification and, in such case, such representation or warranty
shall be true and correct as made) on and as of such day as though made on and
as of such day, except for representations and warranties which apply as to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects (unless such representation or warranty
contains a materiality qualification and, in such case, such representation or
warranty shall be true and correct as made) as of such date) and (ii) no Event
of Termination, Non-Reinvestment Event, Unmatured Event of


 
61
 

 



--------------------------------------------------------------------------------





Termination or Unmatured Non-Reinvestment Event has occurred and is continuing
or will result from such Investment or Release.
(w)    ERISA. Except as disclosed in the Exchange Act Reports filed prior to the
Closing Date:
(i)    no ERISA Event has occurred or is reasonably expected to occur (other
than premiums payable under Title IV of ERISA), that would reasonably be
expected to result in a liability to CSC or its ERISA Affiliates of more than
$250,000,000 over the amount previously reflected for any such liabilities, in
accordance with GAAP, on the financial statements delivered pursuant to Section
8.02(b)(v);
(ii)    Schedule B (Actuarial Information) to the most recently completed annual
report (Form 5500 Series) for each Pension Plan, copies of which have been filed
with the Internal Revenue Service and furnished to the Administrative Agent, is
complete and, to the best knowledge of CSC, accurate and since the date of such
Schedule B there has been no change in the funding status of any such Pension
Plan except any change that would not reasonably be expected to have a material
adverse effect on the business, financial condition or operations of CSC and its
Subsidiaries, taken as a whole;
(iii)    as of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability to CSC or any
of its ERISA Affiliates for a complete withdrawal from such Multiemployer Plan,
when aggregated with such potential liability for a complete withdrawal for all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, does not exceed $250,000,000;
(iv)    CSC and each of its ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan except
for any such failure to perform or comply that would not reasonably be expected
to have a material adverse effect on the business, financial condition or
operations of CSC and its Subsidiaries, taken as a whole;
(v)    each Employee Benefit Plan that is intended to qualify under Section
401(a) of the Code has received a determination letter from the Internal Revenue
Service that the Employee Benefit Plan is so qualified (or a timely application
for such a determination letter is pending), and to the best of CSC’s knowledge,
the Employee Benefit Plan has not been operated in any way that would result in
the Employee Benefit Plan no longer being so qualified except as would not
reasonably be expected to have a material adverse effect on the business,
financial condition or operations of CSC and its Subsidiaries, taken as a whole;
and
(vi)    neither CSC nor any ERISA Affiliate has been notified by the sponsor of
a Multiemployer Plan that such Multiemployer Plan is insolvent or has been
terminated or has been determined to be in “endangered” or “critical” status,
within the meaning of Title IV or ERISA, and, to the best knowledge of the
Company, no Multiemployer Plan is reasonably expected to be insolvent, in
reorganization or to be terminated or to be determined


 
62
 

 



--------------------------------------------------------------------------------





to be in “endangered” or “critical” status within the meaning of Title IV of
ERISA, in each case, resulting in a liability to CSC or its ERISA Affiliates of
more than $250,000,000.
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall continue to be
made on the dates specified herein, and remain in full force and effect until
the Final Payout Date.
ARTICLE VIII

COVENANTS


SECTION 8.01.     Covenants of the Seller. At all times from the Closing Date
until the Final Payout Date:
(a)    Payment of Principal and Yield. The Seller shall duly and punctually pay
Capital, Yield, Fees and all other amounts payable by the Seller hereunder in
accordance with the terms of this Agreement.
(b)    Existence. The Seller shall keep in full force and effect its existence
and rights as a limited liability company under the laws of the State of
Delaware, and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and the Support Assets except to the extent the failure to maintain such
qualification could not reasonably be expected to have a Material Adverse
Effect.
(c)    Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with GAAP, and the Seller (or the
Servicer on its behalf) shall furnish to the Administrative Agent and each Group
Agent:
(i)    Annual Financial Statements of the Seller. Promptly upon completion and
in no event later than 120 days after the close of each fiscal year of the
Seller, annual unaudited financial statements of the Seller certified by a
Financial Officer of the Seller that they fairly present in all material
respects, in accordance with GAAP, the financial condition of the Seller as of
the date indicated and the results of its operations for the periods indicated.
(ii)    Information Packages. As soon as available and, in any event, at least
two (2) Business Days prior to each Settlement Date, an Information Package as
of the most recently completed Fiscal Month.
(iii)    Other Information. Such other information (including non-financial
information) as the Administrative Agent or any Group Agent may from time to
time reasonably request.


 
63
 

 



--------------------------------------------------------------------------------





(d)    Notices. The Seller (or the Servicer on its behalf) will notify the
Administrative Agent and each Group Agent in writing of any of the following
events promptly upon (but in no event later than three (3) Business Days after)
a Financial Officer learning of the occurrence thereof, with such notice
describing the same, and if applicable, the steps being taken by the Person(s)
affected with respect thereto:
(i)    Notice of Events of Termination and Non-Reinvestment Events. A statement
of a Financial Officer of the Seller setting forth details of any Event of
Termination or Non-Reinvestment Event that has occurred and is continuing and
the action which the Seller proposes to take with respect thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by the Seller under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding with respect to the Seller, the Servicer, the
Performance Guarantor or any Originator, which with respect to any Person other
than the Seller, could reasonably be expected to have a Material Adverse Effect.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Support Assets or any portion thereof (other than a Permitted Adverse Claim),
(B) any Person other than the Seller, the Servicer or the Administrative Agent
shall obtain any rights or direct any action with respect to any Blocked Account
(other than a Permitted Adverse Claim), (C) any Person other than the applicable
Originator shall obtain any rights or direct any action with respect to any
Collection Account or Lock-Box (other than a Permitted Adverse Claim) or (D) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.
(v)    Change in Accountants or Accounting Policy. Any change in (A) the
external accountants of the Seller, the Servicer, any Originator or the Parent
or (B) any material accounting policy of the Seller or any Originator that is
relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being understood that any change to the manner in which
any Originator accounts for the Pool Receivables shall be deemed “material” for
such purpose).
(vi)    Termination Event. The occurrence of a Purchase and Sale Termination
Event under the Purchase and Sale Agreement.
(vii)    Material Adverse Change. The occurrence of any Material Adverse Effect.
(e)    Conduct of Business. The Seller will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is conducted as of the Closing Date.


 
64
 

 



--------------------------------------------------------------------------------





(f)    Compliance with Laws. The Seller will comply with all Applicable Laws to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.
(g)    Furnishing of Information and Inspection of Receivables. The Seller will
furnish or cause to be furnished to the Administrative Agent and each Group
Agent from time to time such information with respect to the Pool Receivables
and the other Support Assets as the Administrative Agent or any Group Agent may
reasonably request. The Seller will, at the Seller’s expense, during regular
business hours with, unless an Event of Termination or Non-Reinvestment Event
has occurred and is continuing, five (5) Business Days prior written notice (i)
permit the Administrative Agent and each Group Agent or their respective agents
or representatives to (A) examine and make copies of and abstracts from all
books and records relating to the Pool Receivables or other Support Assets, (B)
visit the offices and properties of the Seller for the purpose of examining such
books and records and (C) discuss matters relating to the Pool Receivables, the
other Support Assets or the Seller’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Seller having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Seller’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to such Pool Receivables and
other Support Assets; provided, that unless an Event of Termination or
Non-Reinvestment Event has occurred and is continuing, (A) the Seller shall be
required to reimburse the Administrative Agent for reasonable documented
out-of-pocket costs and expenses for only one (1) such review pursuant to clause
(ii) above in any calendar year and (B) the Administrative Agent and the Group
Agents hereby agree to coordinate their audits and inspections. Following the
occurrence of an Event of Termination or Non-Reinvestment Event, the
Administrative Agent may appoint a third party to monitor the servicing of the
Pool Receivables, including the disposition of Collections received in the
Collection Accounts. Upon the request of the Majority Group Agents, following
the Majority Group Agents review of the results of an audit described in this
Section, the Seller agrees to review the findings set forth in such audit report
with the Administrative Agent and each Group Agent and will work in good faith
to promptly remediate any material findings.
(h)    Payments on Receivables, Collection Accounts; Change in Payment
Instructions to Obligors.
(i)    The Seller (or the Servicer on its behalf) shall, and shall cause each
Originator to, at all times, instruct all Obligors to deliver payments on the
Pool Receivables to (i) so long as no Event of Termination or Non-Reinvestment
Event has occurred and is continuing, a Blocked Account, Collection Account or a
Lock-Box and (ii) if an Event of Termination or Non-Reinvestment Event has
occurred and is continuing, to a Blocked Account. The Seller (or the Servicer on
its behalf) shall, and shall cause each Originator to, promptly (but in any
event within three (3) Business Day after receipt) remit all Collections
received in a Collection Account or Lock-Box to a Blocked Account. The Seller
(or the Servicer on its behalf) shall, and shall cause each Originator to, at
all times, maintain such books and records necessary to identify Collections
received from time to time on Pool Receivables and transfer such Collections to
the Blocked Accounts. If any payments on the


 
65
 

 



--------------------------------------------------------------------------------





Pool Receivables or other Collections are received by the Seller, the Servicer
or an Originator, it shall hold such payments in trust for the benefit of the
Administrative Agent, the Group Agents and the other Secured Parties and
promptly (but in any event within three (3) Business Day after receipt) remit
such funds into a Blocked Account. The Seller shall enforce its rights under
each applicable Blocked Account Agreement. Following the occurrence of an Event
of Termination or Non-Reinvestment Event, upon the request of the Administrative
Agent, the Seller (or the Servicer on its behalf) shall cause the Administrative
Agent to receive read-only access to each Collection Account or, if read-only
access is not available for any Collection Account, daily account statements
with respect to such Collection Account. The Seller shall not permit funds other
than Collections on Pool Receivables and other Support Assets to be deposited
into any Blocked Account. If such funds are nevertheless deposited into any
Blocked Account, the Seller (or the Servicer on its behalf) will within three
(3) Business Days identify and transfer such funds to the appropriate Person
entitled to such funds. The Seller shall only add a Collection Account (or a
related Lock-Box), Collection Account Bank, Blocked Account or Blocked Account
Bank to those listed on Schedule II-A or Schedule II-B to this Agreement, if the
Administrative Agent has received notice of such addition and, with respect to a
Blocked Account, an executed and acknowledged copy of an Account Control
Agreement (or an amendment thereto) in form and substance acceptable to the
Administrative Agent from the applicable Blocked Account Bank. The Seller shall
only terminate an Account Control Agreement or close a Collection Account (or a
related Lock-Box) or Blocked Account with the prior written consent of the
Administrative Agent.
(ii)    The Seller shall not (and shall not permit the Servicer or any
Sub-Servicer to) add, replace or terminate any Collection Account (or any
related Lock-Box) or Blocked Account or make any change in its (or their)
instructions to the Obligors regarding payments to be made to the Collection
Accounts (or any related Lock-Box) or Blocked Account, other than any
instruction to remit payments to a different Collection Account (or any related
Lock-Box) or Blocked Account, unless the Administrative Agent shall have
received (i) prior written notice of such addition, termination or change and
(ii) with respect to a Blocked Account, a signed and acknowledged Account
Control Agreement (or amendment thereto) with respect to such new Blocked
Accounts, and the Administrative Agent shall have consented to such change in
writing of a Blocked Account (such consent not to be unreasonably withheld);
provided, that upon the Administrative Agent’s consent, Schedule II-A or
Schedule II-B, as applicable, shall be deemed to be amended to include such new
Collection Account, Lock-Box Account or Blocked Account.
(iii)    The Seller shall ensure that no more than 5.00% of all funds deposited
to the Collection Accounts (in the aggregate) during any Fiscal Month constitute
funds other than Collections.
(i)    Sales, Liens, etc. Except as otherwise provided herein and Permitted
Adverse Claims, the Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim (except for Permitted Adverse Claims) upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Support Assets, or assign any right to receive income in respect
thereof.


 
66
 

 



--------------------------------------------------------------------------------





(j)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
in Section 9.02, the Seller will not, and will not permit the Servicer to, alter
the delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive,
in any material respect, any term or condition of any related Contract. The
Seller shall at its expense comply in all material respects with (i) the related
Contracts to the extent applicable to the value, validity, collectability or
enforceability of the Pool Receivables and (ii) the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract.
(k)    Change in Credit and Collection Policy. Except as required by Applicable
Law, the Seller will not make any change in the Credit and Collection Policy
that could reasonably be expected to adversely affect the value, validity,
collectability or enforceability of the Receivables or decrease the credit
quality of any newly created Receivables (in each case, taken as a whole)
without the prior written consent of the Administrative Agent and the Majority
Group Agents. Promptly following any change in the Credit and Collection Policy,
the Seller will deliver a copy of the updated Credit and Collection Policy to
the Administrative Agent.
(l)    Fundamental Changes. The Seller shall not, without the prior written
consent of the Administrative Agent and the Majority Group Agents, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be directly owned by any Person other than an
Originator. The Seller shall provide the Administrative Agent with at least 30
days’ prior written notice before making any change in the Seller’s name or
location or making any other change in the Seller’s identity or corporate
structure that could impair or otherwise render any UCC financing statement
filed in connection with this Agreement or any other Transaction Document
“seriously misleading” as such term (or similar term) is used in the applicable
UCC; each notice to the Administrative Agent and the Group Agents pursuant to
this sentence shall set forth the applicable change and the proposed effective
date thereof. The Seller will not change its name, location, identity or
corporate structure unless (x) the Seller, at its own expense, shall have taken
all action necessary or appropriate to perfect or maintain the perfection of the
security interest under this Agreement (including, without limitation, the
filing of all financing statements and the taking of such other action as the
Administrative Agent may request in connection with such change or relocation)
and (y) if requested by the Administrative Agent, the Seller shall cause to be
delivered to the Administrative Agent, an opinion, in form and substance
satisfactory to the Administrative Agent as to such UCC perfection matters as
the Administrative Agent may request at such time.
(m)    Records. The Seller shall maintain and implement (or cause the Servicer
to maintain and implement) administrative and operating procedures (including an
ability to recreate records evidencing Pool Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
(or cause the Servicer to keep and maintain) all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).


 
67
 

 



--------------------------------------------------------------------------------





(n)    Identifying of Records. The Seller shall identify (or cause the Servicer
to identify) its master data processing records relating to Pool Receivables and
related Contracts with a legend that indicates that the Pool Receivables have
been sold in accordance with this Agreement.
(o)    Ownership Interest, Further Assurances, Etc. The Seller shall (and shall
cause the Servicer to), at its expense, take all action necessary or reasonably
desirable to establish and maintain a valid and enforceable ownership or
security interest in the Support Assets, and a first priority perfected security
interest in the Support Assets, in each case free and clear of any Adverse Claim
(other than Permitted Adverse Claims), in favor of the Administrative Agent (on
behalf of the Secured Parties), including taking such action to perfect, protect
or more fully evidence the security interest of the Administrative Agent (on
behalf of the Secured Parties) as the Administrative Agent or any Secured Party
may reasonably request. In order to evidence the security interests of the
Administrative Agent under this Agreement, the Seller shall, from time to time
take such action, or execute and deliver such instruments as may be necessary
(including, without limitation, such actions as are reasonably requested by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Administrative Agent’s security interest in the Receivables, Related Security
and Collections (subject to Permitted Adverse Claims). The Seller shall, from
time to time and within the time limits established by law, prepare and present
to the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first-priority interest (subject to Permitted Adverse Claims). The
Administrative Agent’s approval of such filings shall authorize the Seller to
file such financing statements under the UCC without the signature of the
Seller, any Originator or the Administrative Agent where allowed by Applicable
Law. Notwithstanding anything else in the Transaction Documents to the contrary,
the Seller shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes Support Assets of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrative Agent. The Seller authorizes the Administrative Agent to file
financing statements, continuation statements and amendments thereto and
assignments thereof, relating to the Receivables, the Related Security, the
related Contracts, Collections with respect thereto and the other Support Assets
without the signature of the Seller. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.
(p)    Certain Agreements. Without the prior written consent of the
Administrative Agent and the Majority Group Agents, the Seller will not (and
will not permit any Originator or the Servicer to) amend, modify, waive, revoke
or terminate any Transaction Document to which it is a party or any provision of
the Seller’s organizational documents which requires the consent of the
“Independent Director” (as such term is used in the Seller’s Certificate of
Formation and Limited Liability Company Agreement).


 
68
 

 



--------------------------------------------------------------------------------





(q)    Restricted Payments. (1) Except pursuant to clause (ii) below, the Seller
will not: (A) purchase or redeem any of its membership interests, (B) declare or
pay any dividend or set aside any funds for any such purpose, (C) prepay,
purchase or redeem any Debt, (D) lend or advance any funds or (E) repay any
loans or advances to, for or from any of its Affiliates (the amounts described
in clauses (A) through (E) being referred to as “Restricted Payments”).
(i)    Subject to the limitations set forth in clause (iii) below, the Seller
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Subordinated Notes in accordance with their
respective terms and (B) the Seller may declare and pay dividends if, both
immediately before and immediately after giving effect thereto, the Seller’s Net
Worth is not less than the Required Capital Amount.
(ii)    The Seller may make Restricted Payments only out of the funds, if any,
it receives pursuant to Sections 4.01 of this Agreement; provided that the
Seller shall not pay, make or declare any Restricted Payment (including any
dividend) if, after giving effect thereto, any Event of Termination,
Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event shall have occurred and be continuing.
(r)    Other Business. The Seller will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or the Subordinated Notes or (iii) form any
Subsidiary or make any investments in any other Person.
(s)    Use of Collections Available to the Seller. The Seller shall apply the
Collections available to the Seller to make payments in the order of priority
set forth in Section 4.01(a).
(t)    Transaction Information. None of the Seller, any Affiliate of the Seller
or any third party with which the Seller or any Affiliate thereof has
contracted, shall deliver, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency and will not
participate in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Group Agent.
(u)    Seller’s Net Worth. The Seller shall not permit the Seller’s Net Worth to
be less than the Required Capital Amount.
(v)    Seller’s Tax Status. The Seller will remain a wholly-owned subsidiary of
a United States person (within the meaning of Section 7701(a)(30) of the Code)
and will not be required to withhold or otherwise be subject to liability under
Section 1441, 1446 or 1461 of the Code. No action will be taken that would cause
the Seller to (i) be treated other than as a “disregarded entity” within the
meaning of U.S. Treasury Regulation § 301.7701-3 for U.S. federal income tax
purposes or (ii) become an association taxable as a corporation or a publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes.


 
69
 

 



--------------------------------------------------------------------------------





(w)    Credit Risk Retention. The Seller shall cooperate with each Purchaser
Party (including by providing such information and entering into or delivering
such additional agreements or documents reasonably requested by such Purchaser
Party) to the extent reasonably necessary to assure such Purchaser Party that
the Originators retain credit risk in the amount and manner required by the
Credit Risk Retention Rules and to permit such Purchaser Party to perform its
due diligence and monitoring obligations (if any) under the Credit Risk
Retention Rules.
(x)    Minimum Funding Threshold. The Aggregate Capital shall exceed the Minimum
Funding Threshold at any time after the initial Investment hereunder.
(y)    Liquidity Coverage Ratio. The Seller shall not issue any LCR Security.
(z)    Use of Proceeds. The Seller will not request any Investment, and the
Seller shall not knowingly use, and shall procure that its directors, officers,
employees and agents shall not knowingly use, the proceeds of any Investment (A)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
SECTION 8.02.     Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:
(a)    Existence. The Servicer shall keep in full force and effect its existence
and rights as a corporation under the laws of the State of Nevada, and shall
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and the
Support Assets except to the extent the failure to maintain such qualification
could not reasonably be expected to have a Material Adverse Effect.
(b)    Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrative Agent and each Group Agent:
(i)    Compliance Certificates. (a) A compliance certificate promptly upon
completion of the annual report of the Parent and in no event later than one
hundred twenty (120) days after the close of the Parent’s fiscal year, in form
and substance substantially similar to Exhibit G signed by a Financial Officer
of the Servicer stating that no Event of Termination, Non-Reinvestment Event,
Unmatured Event of Termination or Unmatured Non-Reinvestment Event has occurred
and is continuing, or if any Event of Termination, Non-Reinvestment Event,
Unmatured Event of Termination or Unmatured Non-Reinvestment Event has occurred
and is continuing, stating the nature and status thereof and (b) within sixty
(60) days after the close of each of the first three fiscal quarters of the
Servicer, a compliance certificate in form and substance substantially similar
to Exhibit G signed by a Financial Officer of the Servicer stating that no Event
of Termination, Non-Reinvestment Event, Unmatured Event of Termination or
Unmatured Non-Reinvestment


 
70
 

 



--------------------------------------------------------------------------------





Event has occurred and is continuing, or if any Event of Termination,
Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event has occurred and is continuing, stating the nature and
status thereof.
(ii)    Information Packages. As soon as available and, in any event, at least
two (2) Business Days prior to each Settlement Date, an Information Package as
of the most recently completed Fiscal Month.
(iii)    Other Information. Such other information (including non-financial
information) as the Administrative Agent or any Group Agent may from time to
time reasonably request.
(iv)    Quarterly Financial Statements of Parent. As soon as available and in no
event later than sixty (60) days following the end of each of the first three
fiscal quarters in each of Parent’s fiscal years, the unaudited consolidated
balance sheet and statements of income of Parent and its consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of earnings and cash flows for such fiscal quarter and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, in each case setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by a Financial Officer of Parent that they fairly present in all
material respects, in accordance with GAAP, the financial condition of Parent
and its consolidated Subsidiaries as of the dates indicated and the results of
their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes.
(v)    Annual Financial Statements of Parent. Within one hundred and twenty
(120) days after the close of each of Parent’s fiscal years, the consolidated
balance sheet of Parent and its consolidated Subsidiaries as at the end of such
fiscal year and the related consolidated statements of earnings and cash flows
for such fiscal year setting forth comparative figures for the preceding fiscal
year, all reported on by independent certified public accountants of recognized
national standing (without a “going concern” or like qualification or exception)
to the effect that such consolidated financial statements present fairly in all
material respects, in accordance with GAAP, the financial condition of Parent
and its consolidated Subsidiaries as of the dates indicated and the results of
their operations for the periods indicated.
(vi)    Other Reports and Filings. Promptly (but in any event within ten (10)
days) after the filing or delivery thereof, copies of all financial information,
proxy materials and reports, if any, which Parent or any of its consolidated
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material Debt
pursuant to the terms of the documentation governing the same.
(vii)    Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this paragraph (b) shall be deemed to have been furnished to each of
the Administrative Agent


 
71
 

 



--------------------------------------------------------------------------------





and each Group Agent on the date that such report, proxy statement or other
material is posted on the SEC’s website at www.sec.gov.
(viii)    Not later than the tenth (10th) Business Day following the end of each
fiscal quarter in each of Parent’s fiscal years, a report in form and substance
substantially similar to Exhibit I signed by the Servicer (each such report, a
“DPP Report”).
(c)    Notices. The Servicer will notify the Administrative Agent and each Group
Agent in writing of any of the following events promptly upon (but in no event
later than three (3) Business Days after) a Financial Officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:
(i)    Notice of Event of Termination, Non-Reinvestment Events, Unmatured Events
of Termination or Unmatured Non-Reinvestment Events. A statement of a Financial
Officer of the Servicer setting forth details of any Event of Termination,
Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event that has occurred and is continuing and the action which
the Servicer proposes to take with respect thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty made or deemed made by the Servicer under this Agreement or any other
Transaction Document to be true and correct in any material respect when made.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding on the Seller, the Servicer, the Performance
Guarantor or any Originator which with respect to any Person other than the
Seller could reasonably be expected to have a Material Adverse Effect.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Support Assets or any portion thereof (other than a Permitted Adverse Claim),
(B) any Person other than the Seller, the Servicer or the Administrative Agent
shall obtain any rights or direct any action with respect to any Blocked Account
(other than a Permitted Adverse Claim) or (C) any Obligor shall receive any
change in payment instructions with respect to Pool Receivable(s) from a Person
other than the Servicer or the Administrative Agent.
(v)    Change in Accountants or Accounting Policy. Any change in (i) the
external accountants of the Seller, the Servicer, any Originator or the Parent
or (ii) any material accounting policy of the Seller or any Originator that is
relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being understood that any change to the manner in which
any Originator accounts for the Pool Receivables shall be deemed “material” for
such purpose).


 
72
 

 



--------------------------------------------------------------------------------





(vi)    Termination Event. The occurrence of a Purchase and Sale Termination
Event.
(vii)    Material Adverse Effect. The occurrence of any Material Adverse Effect.
(d)    Compliance with Laws. The Servicer will comply with all Applicable Laws
to which it may be subject if the failure to comply could reasonably be expected
to have a Material Adverse Effect.
(e)    Furnishing of Information and Inspection of Receivables. The Servicer
will furnish or cause to be furnished to the Administrative Agent and each Group
Agent from time to time such information with respect to the Pool Receivables
and the other Support Assets as the Administrative Agent or any Group Agent may
reasonably request. The Servicer will, at the Servicer’s expense, during regular
business hours with, unless an Event of Termination or Non-Reinvestment Event
has occurred and is continuing, five (5) Business Days prior written notice, (i)
permit the Administrative Agent and each Group Agent or their respective agents
or representatives to (A) examine and make copies of and abstracts from all
books and records relating to the Pool Receivables or other Support Assets, (B)
visit the offices and properties of the Servicer for the purpose of examining
such books and records and (C) discuss matters relating to the Pool Receivables,
the other Support Assets or the Servicer’s performance hereunder or under the
other Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that representatives of the Servicer are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Servicer’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to the Pool Receivables and other
Support Assets; provided, that unless an Event of Termination or
Non-Reinvestment Event has occurred and is continuing, (A) the Servicer shall be
required to reimburse the Administrative Agent for reasonable documented
out-of-pocket costs and expenses for only one (1) such review pursuant to clause
(ii) above in any calendar year and (B) the Administrative Agent and the Group
Agents hereby agree to coordinate their audits and inspections. Following the
occurrence of an Event of Termination or Non-Reinvestment Event, the
Administrative Agent may appoint a third party to monitor the servicing of the
Pool Receivables, including the disposition of Collections received in the
Collection Accounts. Upon the request of the Majority Group Agents, following
the Majority Group Agents review of the results of an audit described in this
Section, the Servicer agrees to review the findings set forth in such audit
report with the Administrative Agent and each Group Agent and will work in good
faith to promptly remediate any material findings.
(f)    Payments on Receivables, Collection Accounts, Blocked Account, Lock-Boxes
and Change in Payment Instructions to Obligors.
(i)    The Servicer shall at all times, instruct all Obligors to deliver
payments on the Pool Receivables to (i) so long as no Event of Termination or
Non-Reinvestment Event has occurred and is continuing, a Blocked Account,
Collection Account


 
73
 

 



--------------------------------------------------------------------------------





or a Lock-Box and (ii) if an Event of Termination or Non-Reinvestment Event has
occurred and is continuing, to a Blocked Account. The Servicer shall, and shall
cause each Originator to, promptly (but in any event within three (3) Business
Days after receipt) remit all Collections received in a Collection Account or
Lock-Box to the Blocked Account. The Servicer shall, at all times, maintain such
books and records necessary to identify Collections received from time to time
on Pool Receivables and to transfer such Collections to the Blocked Accounts. If
any payments on the Pool Receivables or other Collections are received by the
Seller, the Servicer or an Originator, it shall hold such payments in trust for
the benefit of the Administrative Agent, the Group Agents and the other Secured
Parties and promptly (but in any event within three (3) Business Days after
receipt) remit such funds into a Blocked Account. The Servicer shall enforce its
rights under each applicable Blocked Account Agreement. Following the occurrence
of an Event of Termination or Non-Reinvestment Event, upon the request of the
Administrative Agent, the Servicer shall cause the Administrative Agent to
receive read-only access to each Collection Account or, if read-only access is
not available for any Collection Account, daily account statements with respect
to such Collection Account. The Servicer shall not permit funds other than
Collections on Pool Receivables and other Support Assets to be deposited into
any Blocked Account. If such funds are nevertheless deposited into any Blocked
Account, the Servicer will within three (3) Business Days identify and transfer
such funds to the appropriate Person entitled to such funds. The Servicer shall
only add a Collection Account (or a related Lock-Box), a Collection Account
Bank, Blocked Account or Blocked Account Bank to those listed on Schedule II-A
or Schedule II-B to this Agreement, if the Administrative Agent has received
notice of such addition and, with respect to a Blocked Account, an executed and
acknowledged copy of an Account Control Agreement (or an amendment thereto) in
form and substance acceptable to the Administrative Agent from the applicable
Blocked Account Bank. The Servicer shall only terminate an Account Control
Agreement or close a Collection Account (or a related Lock-Box) or Blocked
Account with the prior written consent of the Administrative Agent.
(ii)    The Servicer shall not (and shall not permit any Sub-Servicer to) add,
replace or terminate any Collection Account (or any related Lock-Box) or Blocked
Account or make any change in its instructions to the Obligors regarding
payments to be made to the Collection Accounts (or any related Lock-Box) or
Blocked Account, other than any instruction to remit payments to a Collection
Account (or any related Lock-Box) or Blocked Account, unless the Administrative
Agent shall have received (i) prior written notice of such addition, termination
or change and (ii) with respect to a Blocked Account, a signed and acknowledged
Account Control Agreement (or an amendment thereto) with respect to such new
Blocked Accounts (or any related Lock-Box) and the Administrative Agent shall
have consented to such change in writing; provided, that upon the Administrative
Agent’s consent, Schedule II-A or Schedule II-B, as applicable, shall be deemed
to be amended to include such new Collection Account, Lock-Box Account or
Blocked Account.
(iii)    The Servicer shall ensure that no more than 5.00% of all funds
deposited to the Collection Accounts (in the aggregate) during any Fiscal Month
constitute funds other than Collections.


 
74
 

 



--------------------------------------------------------------------------------





(g)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
in Section 9.02, the Servicer will not alter the delinquency status or adjust
the Outstanding Balance or otherwise modify the terms of any Pool Receivable in
any material respect, or amend, modify or waive, in any material respect, any
term or condition of any related Contract. The Servicer shall at its expense
comply in all material respects with the Credit and Collection Policy with
regard to each Pool Receivable and the related Contract.
(h)    Change in Credit and Collection Policy. Except as required by Applicable
Law, the Servicer will not make any change in the Credit and Collection Policy
that could reasonably be expected to adversely affect the value, validity,
collectability or enforceability of the Receivables or decrease the credit
quality of any newly created Receivables (in each case, taken as a whole)
without the prior written consent of the Administrative Agent and the Majority
Group Agents. Promptly following any change in the Credit and Collection Policy,
the Servicer will deliver a copy of the updated Credit and Collection Policy to
the Administrative Agent.
(i)    Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).
(j)    Identifying of Records. The Servicer shall identify its master data
processing records relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been sold in accordance
with this Agreement.
(k)    Ownership Interest, Further Assurances, etc. The Servicer shall, at its
expense, take all action necessary or reasonably desirable to establish and
maintain a valid and enforceable ownership or security interest in the Support
Assets, and first priority perfected security interest in the Support Assets, in
each case free and clear of any Adverse Claim (other than Permitted Adverse
Claims) in favor of the Administrative Agent (on behalf of the Secured Parties),
including taking such action to perfect, protect or more fully evidence the
security interest of the Administrative Agent (on behalf of the Secured Parties)
as the Administrative Agent or any Secured Party may reasonably request. In
order to evidence the security interests of the Administrative Agent under this
Agreement, the Servicer shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest, the Administrative Agent’s
security interest in the Receivables, Related Security and Collections (subject
to Permitted Adverse Claims). The Servicer shall, from time to time and within
the time limits established by law, prepare and present to the Administrative
Agent for the Administrative Agent’s authorization and approval, all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest (subject to Permitted Adverse Claims). The Administrative Agent’s
approval of such filings shall authorize the Servicer to file such financing
statements under the UCC without the signature of the Seller,


 
75
 

 



--------------------------------------------------------------------------------





any Originator or the Administrative Agent where allowed by Applicable Law.
Notwithstanding anything else in the Transaction Documents to the contrary, the
Servicer shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrative Agent.
(l)    Transaction Information. None of the Servicer, any Affiliate of the
Servicer or any third party contracted by the Servicer or any Affiliate thereof,
shall deliver, in writing or orally, to any Rating Agency, any Transaction
Information without providing such Transaction Information to the applicable
Group Agent prior to delivery to such Rating Agency, and will not participate in
any oral communications with respect to Transaction Information with any Rating
Agency without the participation of such Group Agent.
(m)    Seller’s Tax Status. The Servicer shall not take or cause any action to
be taken that could result in the Seller (i) being treated other than as a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
for U.S. federal income tax purposes that is disregarded as separate from a
United States person (within the meaning of Section 7701(a)(30) of the Code) or
(ii) becoming an association taxable as a corporation or a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes.
(n)    Credit Risk Retention. The Servicer shall, and shall cause each
Originator to, cooperate with each Purchaser Party (including by providing such
information and entering into or delivering such additional agreements or
documents reasonably requested by such Purchaser Party) to the extent reasonably
necessary to assure such Purchaser Party that the Originators retain credit risk
in the amount and manner required by the Credit Risk Retention Rules and to
permit such Purchaser Party to perform its due diligence and monitoring
obligations (if any) under the Credit Risk Retention Rules.
(o)    Collection Accounts. The Servicer shall cause each Originator to maintain
each Collection Account and Lock-Box in the name of the applicable Originator
identified on Schedule II-A, and ensure that such Originator owns and has good
and marketable title to the applicable Collection Account or Lock-Box free and
clear of any Adverse Claim (other than Permitted Adverse Claims).
SECTION 8.03.     Separate Existence of the Seller. Each of the Seller and the
Servicer hereby acknowledges that the Secured Parties, the Group Agents and the
Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Seller’s
identity as a legal entity separate from any Originator, the Servicer, the
Performance Guarantor and their Affiliates. Therefore, each of the Seller and
Servicer shall take all steps specifically required by this Agreement or
reasonably required by the Administrative Agent or any Group Agent to continue
the Seller’s identity as a separate legal entity and to make it apparent to
third Persons that the Seller is an entity with assets and liabilities distinct
from those of the Performance Guarantor, the Originators, the Servicer and any
other Person, and is not a division of the Performance Guarantor, the
Originators, the Servicer, its Affiliates or any other Person. Without limiting
the generality of the foregoing and in addition to and consistent with the


 
76
 

 



--------------------------------------------------------------------------------





other covenants set forth herein, each of the Seller and the Servicer shall take
such actions as shall be required in order that:
(a)    Special Purpose Entity. The Seller will be a special purpose company
whose primary activities are restricted in its Limited Liability Company
Agreement to: (i) purchasing or otherwise acquiring from the Originators,
owning, holding, collecting, granting security interests or selling interests in
the Support Assets, (ii) entering into agreements for the selling, servicing and
financing of the Receivables Pool (including the Transaction Documents) and
(iii) conducting such other activities as it deems necessary or appropriate to
carry out its primary activities.
(b)    No Other Business or Debt. The Seller shall not engage in any business or
activity except as set forth in this Agreement and the other Transaction
Documents nor, incur any indebtedness or liability other than as expressly
permitted by the Transaction Documents.
(c)    Independent Director. Not fewer than one member of the Seller’s board of
directors (the “Independent Director”) shall be a natural person who (A) for the
five year period prior to his or her appointment as an Independent Director, has
not been, and during the continuation of his or her service as an Independent
Director is not (i) an equityholder, director, officer, manager, member,
partner, officer, employee or associate, or any relative of the foregoing, of
any member of the Parent Group (as hereinafter defined) (other than his or her
service as an Independent Director of the Seller or an independent director of
any other bankruptcy-remote special purpose entity of any member or members of
the Parent Group), (ii) a customer or supplier of any member of the Parent Group
(other than his or her service as an Independent Director of the Seller or an
independent director of any other bankruptcy-remote special purpose entity
formed for the sole purpose of securitizing, or facilitating the securitization
of, financial assets of any member or members of the Parent Group), (iii) any
member of the immediate family of a person described in (i) or (ii) above, and
(B) has (x) prior experience as an independent director for a corporation or
limited liability company whose organizational or charter documents required the
unanimous consent of all independent directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (y) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. For purposes of this clause (c), “Parent
Group” shall mean (i) the Parent, the Servicer, the Performance Guarantor and
each Originator, (ii) each person that directly or indirectly, owns or controls,
whether beneficially, or as a trustee, guardian or other fiduciary, five percent
(5%) or more of the membership interests in the Parent, (iii) each person that
controls, is controlled by or is under common control with the Parent and (iv)
each of such person’s officers, directors, managers, joint venturers and
partners. For the purposes of this definition, “control” of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities, by contract or otherwise. A person shall be
deemed to be an “associate” of (A) a corporation or organization of which such
person is an officer, director, partner or manager or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, (B) any trust or other estate in which such person serves as
trustee or in


 
77
 

 



--------------------------------------------------------------------------------





a similar capacity and (C) any relative or spouse of a person described in
clause (A) or (B) of this sentence, or any relative of such spouse.
The Seller shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Seller, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in this clause (c), in which case
the Seller shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the Independent Director satisfies the criteria for an
Independent Director set forth in this clause (c).
The Seller’s Limited Liability Company Agreement shall provide that: (A) the
Seller’s board of directors shall not approve, or take any other action to cause
the filing of, a voluntary bankruptcy petition with respect to the Seller unless
the Independent Director shall approve the taking of such action in writing
before the taking of such action and (B) such provision and each other provision
requiring an Independent Director cannot be amended without the prior written
consent of the Independent Director.
The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Seller, the Parent, the Performance Guarantor, any Originator, the
Servicer or any of their respective Affiliates.
(d)    Organizational Documents. The Seller shall maintain its organizational
documents in conformity with this Agreement, such that it does not amend,
restate, supplement or otherwise modify its ability to comply with the terms and
provisions of any of the Transaction Documents, including, without limitation,
Section 8.01(q).
(e)    Conduct of Business. The Seller shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of directors’ meetings
appropriate to authorize all company action, keeping separate and accurate
minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.
(f)    Compensation. Any employee, consultant or agent of the Seller will be
compensated from the Seller’s funds for services provided to the Seller, and to
the extent that Seller shares the same officers or other employees as the
Servicer (or any other Affiliate thereof), the salaries and expenses relating to
providing benefits to such officers and other employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with such common officers and employees.
The Seller will not engage any agents other than its attorneys, auditors and
other professionals, and a Servicer and any other agent


 
78
 

 



--------------------------------------------------------------------------------





contemplated by the Transaction Documents for the Receivables Pool, which
Servicer will be fully compensated for its services by payment of the Servicing
Fee.
(g)    Servicing and Costs. The Seller will contract with the Servicer to
perform for the Seller all operations required on a daily basis to service the
Receivables Pool. The Seller will not incur any indirect or overhead expenses
for items shared with the Servicer (or any other Affiliate thereof) that are not
reflected in the Servicing Fee. To the extent, if any, that the Seller (or any
Affiliate thereof) shares items of expenses not reflected in the Servicing Fee,
such as legal, auditing and other professional services, such expenses will be
allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered.
(h)    Operating Expenses. The Seller’s operating expenses will not be paid by
the Servicer, the Parent, the Performance Guarantor, any Originator or any
Affiliate thereof.
(i)    Stationary. The Seller will have its own separate stationary.
(j)    Books and Records. The Seller’s books and records will be maintained
separately from those of the Servicer, the Parent, the Performance Guarantor,
the Originators and any of their Affiliates and in a manner such that it will
not be difficult or costly to segregate, ascertain or otherwise identify the
assets and liabilities of the Seller.
(k)    Disclosure of Transactions. All financial statements of the Servicer, the
Parent, the Performance Guarantor, the Originators or any Affiliate thereof that
are consolidated to include the Seller will disclose that (i) the Seller’s sole
business consists of the purchase or acceptance through capital contributions of
the Receivables and Related Rights from the Originators and the subsequent
retransfer of or granting of a security interest in such Receivables and Related
Rights to the Administrative Agent pursuant to this Agreement, (ii) the Seller
is a separate legal entity with its own separate creditors who will be entitled,
upon its liquidation, to be satisfied out of the Seller’s assets prior to any
assets or value in the Seller becoming available to the Seller’s equity holders
and (iii) the assets of the Seller are not available to pay creditors of the
Servicer, the Parent, the Performance Guarantor, the Originators or any
Affiliate thereof.
(l)    Segregation of Assets. The Seller’s assets will be maintained in a manner
that facilitates their identification and segregation from those of the
Servicer, the Parent, the Performance Guarantor, the Originators or any
Affiliates thereof; provided that Collections may initially be deposited into
Collection Accounts and Lock-Boxes and commingled with Originator funds therein
as contemplated under Section 8.01(h).
(m)    Corporate Formalities. The Seller will strictly observe limited liability
company formalities in its dealings with the Servicer, the Parent, the
Performance Guarantor, the Originators or any Affiliates thereof, and funds or
other assets of the Seller will not be commingled with those of the Servicer,
the Parent, the Performance Guarantor, the Originators or any Affiliates thereof
except as permitted by this Agreement in connection with servicing the Pool
Receivables. The Seller shall not maintain joint bank accounts or other
depository accounts to which the Servicer, the Parent, the Performance
Guarantor, the Originators or any Affiliate thereof (other than the Servicer
solely in its capacity as such) has independent access. The Seller is not named,
and has


 
79
 

 



--------------------------------------------------------------------------------





not entered into any agreement to be named, directly or indirectly, as a direct
or contingent beneficiary or loss payee on any insurance policy with respect to
any loss relating to the property of the Servicer, the Parent, the Performance
Guarantor, the Originators or any Subsidiaries or other Affiliates thereof. The
Seller will pay to the appropriate Affiliate the marginal increase or, in the
absence of such increase, the market amount of its portion of the premium
payable with respect to any insurance policy that covers the Seller and such
Affiliate.
(n)    Arm’s-Length Relationships. The Seller will maintain arm’s-length
relationships with the Servicer, the Parent, the Performance Guarantor, the
Originators and any Affiliates thereof. Any Person that renders or otherwise
furnishes services to the Seller will be compensated by the Seller at market
rates for such services it renders or otherwise furnishes to the Seller. Neither
the Seller on the one hand, nor the Servicer, the Parent, the Performance
Guarantor, any Originator or any Affiliate thereof, on the other hand, will be
or will hold itself out to be responsible for the debts of the other or the
decisions or actions respecting the daily business and affairs of the other. The
Seller, the Servicer, the Parent, the Performance Guarantor, the Originators and
their respective Affiliates will promptly correct any known misrepresentation
with respect to the foregoing, and they will not operate or purport to operate
as an integrated single economic unit with respect to each other or in their
dealing with any other entity.
(o)    Allocation of Overhead. To the extent that Seller, on the one hand, and
the Servicer, the Parent, the Performance Guarantor, any Originator or any
Affiliate thereof, on the other hand, have offices in the same location, there
shall be a fair and appropriate allocation of overhead costs between them, and
the Seller shall bear its fair share of such expenses, which may be paid through
the Servicing Fee or otherwise.
ARTICLE IX
ADMINISTRATION AND COLLECTION
OF RECEIVABLES


SECTION 9.01.     Appointment of the Servicer.


(a)    The servicing, administering and collection of the Pool Receivables shall
be conducted by the Person so designated from time to time as the Servicer in
accordance with this Section 9.01. Until the Administrative Agent gives notice
to CSC (in accordance with this Section 9.01) of the designation of a new
Servicer, CSC is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of an Event of Termination, the Administrative Agent may (with the
consent of the Majority Group Agents) and shall (at the direction of the
Majority Group Agents) designate as Servicer any Person (including itself) to
succeed CSC or any successor Servicer, on the condition in each case that any
such Person so designated shall agree to perform the duties and obligations of
the Servicer pursuant to the terms hereof.
(b)    Upon the designation of a successor Servicer as set forth in clause (a)
above, CSC agrees that it will terminate its activities as Servicer hereunder in
a manner that the Administrative Agent reasonably determines will facilitate the
transition of the performance of such activities to the new Servicer, and CSC
shall cooperate with and assist such new Servicer. Such


 
80
 

 



--------------------------------------------------------------------------------





cooperation shall include access to and transfer of records (including all
Contracts) related to Pool Receivables and use by the new Servicer of all
licenses (or the obtaining of new licenses), hardware or software necessary or
reasonably desirable to collect the Pool Receivables and the Related Security.
The Servicer shall not be required, to the extent it has an ownership interest
in any hardware, software or licenses, to transfer, assign, set-over or
otherwise convey such ownership interests to the Administrative Agent. In
recognition of the Servicer’s need to have access to any records that may be
transferred to the Administrative Agent (or its designee), whether as a result
of its continuing responsibility as a servicer of accounts receivable that are
not sold under the Transaction Documents or otherwise, the Administrative Agent
(or its designee) shall provide to the Servicer reasonable access to such
records in connection with any activity arising in the ordinary course of the
Servicer’s business; provided, that the Servicer shall not disrupt or otherwise
interfere with the Administrative Agent’s (or its designee’s) use of and access
to such records.
(c)    CSC acknowledges that, in making its decision to execute and deliver this
Agreement, the Administrative Agent and each member in each Group have relied on
CSC’s agreement to act as Servicer hereunder. Accordingly, CSC agrees that it
will not voluntarily resign as Servicer without the prior written consent of the
Administrative Agent and the Majority Group Agents.
(d)    The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Seller, the Administrative Agent, each Purchaser and each
Group Agent shall have the right to look solely to the Servicer for performance,
(iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not an Affiliate of the Parent,
the Administrative Agent and the Majority Group Agents shall have consented in
writing in advance to such delegation.
SECTION 9.02.     Duties of the Servicer.
(a)    The Servicer shall take or cause to be taken all such action as may be
necessary or reasonably advisable to service, administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy and consistent with the past practices of the
Originators. The Servicer shall set aside, for the accounts of each Group, the
amount of Collections to which each such Group is entitled in accordance with
Article IV hereof. The Servicer may, in accordance with the Credit and
Collection Policy and consistent with past practices of the Originators, take
such action, including modifications, waivers or restructurings of Pool
Receivables and related Contracts, as the Servicer may reasonably determine to
be appropriate to maximize Collections thereof or reflect adjustments expressly
permitted under the Credit and Collection Policy or as expressly required under
Applicable Laws or the applicable Contract; provided, that for purposes of this
Agreement: (i) such action shall not, and shall not be deemed to, change the
number of days such Pool Receivable has remained unpaid from the date of the
original due date related to


 
81
 

 



--------------------------------------------------------------------------------





such Pool Receivable, (ii) such action shall not alter the status of such Pool
Receivable as a Delinquent Receivable or a Defaulted Receivable or limit the
rights of any Secured Party under this Agreement or any other Transaction
Document and (iii) if an Event of Termination has occurred and is continuing,
the Servicer may take such action only upon the prior written consent of the
Administrative Agent. The Seller shall deliver to the Servicer and the Servicer
shall hold for the benefit of the Administrative Agent (individually and for the
benefit of each Group), in accordance with their respective interests, all
records and documents (including computer tapes or disks) with respect to each
Pool Receivable. Notwithstanding anything to the contrary contained herein, if
an Event of Termination has occurred and is continuing, the Administrative Agent
may direct the Servicer to commence or settle any legal action to enforce
collection of any Pool Receivable that is a Defaulted Receivable or to foreclose
upon or repossess any Related Security with respect to any such Defaulted
Receivable.
(b)    The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. Promptly following the Final Payout date, the Servicer shall deliver to
the Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.
SECTION 9.03.     Blocked Account Arrangements. Prior to the Closing Date, the
Seller shall have entered into Account Control Agreements with all of the
Blocked Account Banks and delivered executed counterparts of each to the
Administrative Agent. Upon the occurrence and during the continuance of an Event
of Termination or Non-Reinvestment Event, the Administrative Agent may (with the
consent of the Majority Group Agents) and shall (upon the direction of the
Majority Group Agents) at any time thereafter give notice to each Blocked
Account Bank that the Administrative Agent is exercising its rights under the
Account Control Agreements to do any or all of the following: (a) to have the
exclusive ownership and control of the Blocked Accounts and the Blocked Accounts
transferred to the Administrative Agent (for the benefit of the Secured Parties)
and to exercise exclusive dominion and control over the funds deposited therein,
(b) to have the proceeds that are sent to the respective Blocked Accounts
redirected pursuant to the Administrative Agent’s instructions rather than
deposited in the applicable Blocked Account and (c) to take any or all other
actions permitted under the applicable Account Control Agreement. The Seller
hereby agrees that if the Administrative Agent at any time takes any action set
forth in the preceding sentence, the Administrative Agent shall have exclusive
control (for the benefit of the Secured Parties) of the proceeds (including
Collections) of all Pool Receivables and the Seller hereby further agrees to
take any other action that the Administrative Agent may reasonably request to
transfer such control. Any proceeds of Pool Receivables received by the Seller
or the Servicer thereafter shall be sent immediately to, or as otherwise
instructed by, the Administrative Agent.
SECTION 9.04.     Enforcement Rights.
(a)    At any time following the occurrence and during the continuation of an
Event of Termination or, solely in the case of clauses (iv) and (vi) below, a
Non-Reinvestment Event:
(i)    the Administrative Agent (at the Seller’s expense) may direct the
Obligors that payment of all amounts payable under any Pool Receivable is to be
made directly to the Administrative Agent or its designee and, without limiting
the foregoing, the


 
82
 

 



--------------------------------------------------------------------------------





Administrative Agent may (and at the direction of the Majority Group Agents,
shall) direct Obligors to cease remitting Collections to the Collection Accounts
or Lock-Boxes and remit payments of Collections to the Blocked Accounts or such
other accounts as the Administrative Agent may so designate;
(ii)    the Administrative Agent may instruct the Seller or the Servicer to give
notice of the Secured Parties’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrative
Agent or its designee (on behalf of the Secured Parties), and the Seller or the
Servicer, as the case may be, shall give such notice at the expense of the
Seller or the Servicer, as the case may be; provided, that if the Seller or the
Servicer, as the case may be, fails to so notify each Obligor within two (2)
Business Days following instruction by the Administrative Agent, the
Administrative Agent (at the Seller’s or the Servicer’s, as the case may be,
expense) may so notify the Obligors;
(iii)    the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall segregate all cash, checks and other instruments
received by it from time to time constituting Collections in a manner reasonably
acceptable to the Administrative Agent and, promptly upon receipt, remit all
such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Administrative Agent or its designee;
(iv)    notify the Blocked Account Banks that the Seller and the Servicer will
no longer have any access to the Blocked Accounts;
(v)    the Administrative Agent may (or, at the direction of the Majority Group
Agents shall) replace the Person then acting as Servicer; and
(vi)    the Administrative Agent may collect any amounts due from an Originator
under the Purchase and Sale Agreement or the Performance Guarantor under the
Performance Guaranty.
(b)    The Seller hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Seller, which appointment is coupled with an interest, to
take any and all steps in the name of the Seller and on behalf of the Seller
necessary or desirable, in the reasonable determination of the Administrative
Agent, after the occurrence and during the continuation of an Event of
Termination, to collect any and all amounts or portions thereof due under any
and all Support Assets, including endorsing the name of the Seller on checks and
other instruments representing Collections and enforcing such Support Assets.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.
(c)    The Servicer hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full


 
83
 

 



--------------------------------------------------------------------------------





power of substitution and with full authority in the place and stead of the
Servicer, which appointment is coupled with an interest, to take any and all
steps in the name of the Servicer and on behalf of the Servicer necessary or
desirable, in the reasonable determination of the Administrative Agent, after
the occurrence and during the continuation of an Event of Termination, to
collect any and all amounts or portions thereof due under any and all Support
Assets, including endorsing the name of the Servicer on checks and other
instruments representing Collections and enforcing such Support Assets.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.
SECTION 9.05.     Responsibilities of the Seller.
(a)    Anything herein to the contrary notwithstanding, the Seller shall: (i)
perform all of its obligations, if any, under the Contracts related to the Pool
Receivables to the same extent as if interests in such Pool Receivables had not
been transferred hereunder, and the exercise by the Administrative Agent, or any
other Purchaser Party of their respective rights hereunder shall not relieve the
Seller from such obligations and (ii) pay when due any taxes, including any
sales taxes payable in connection with the Pool Receivables and their creation
and satisfaction. None of the Purchaser Parties shall have any obligation or
liability with respect to any Support Assets, nor shall any of them be obligated
to perform any of the obligations of the Seller, the Servicer or any Originator
thereunder.
(b)    CSC hereby irrevocably agrees that if at any time it shall cease to be
the Servicer hereunder, it shall act (if the then-current Servicer so requests)
as the data-processing agent of the Servicer and, in such capacity, CSC shall
conduct the data-processing functions of the administration of the Receivables
and the Collections thereon in substantially the same way that CSC conducted
such data-processing functions while it acted as the Servicer. In connection
with any such processing functions, the Seller shall pay to CSC its reasonable
out-of-pocket costs and expenses from the Seller’s own funds (subject to the
priority of payments set forth in Section 4.01).
SECTION 9.06.     Servicing Fee.
(a)    Subject to clause (b) below, the Seller shall pay the Servicer a fee (the
“Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the
daily average aggregate Outstanding Balance of the Pool Receivables. Accrued
Servicing Fees shall be payable from Collections to the extent of available
funds in accordance with Section 4.01.
(b)    If the Servicer ceases to be CSC or an Affiliate thereof, the Servicing
Fee shall be the greater of: (i) the amount calculated pursuant to clause (a)
above and (ii) an alternative amount specified by the successor Servicer not to
exceed 110% of the aggregate reasonable costs and expenses incurred by such
successor Servicer in connection with the performance of its obligations as
Servicer hereunder.


 
84
 

 



--------------------------------------------------------------------------------





ARTICLE X

EVENTS OF TERMINATION


SECTION 10.01.     Events of Termination. If any of the following events (each
an “Event of Termination”) shall occur:


(a)    (i) the Seller, any Originator, the Performance Guarantor or the Servicer
shall fail to perform or observe any term, covenant or agreement under this
Agreement or any other Transaction Document (other than any such failure which
would constitute an Event of Termination under clause (ii) or (iii) of this
paragraph (a)), and such failure, solely to the extent capable of cure, shall
continue for thirty (30) days after the earlier to occur of (A) written notice
thereof having been given to the Seller, any Originator, the Performance
Guarantor or the Servicer by the Administrative Agent or any Purchaser or (B)
actual knowledge thereof by the Seller, any Originator, the Performance
Guarantor or the Servicer of such failure; (ii) the Seller, any Originator, the
Performance Guarantor or the Servicer shall fail to make when due (x) any
payment or deposit to be made by it under this Agreement or any other
Transaction Document (including, for the avoidance of doubt, any remittance
required to be made from a Collection Account or Lock-Box to a Blocked Account
pursuant to Section 8.01(h) or 8.02(f)) and such failure shall continue
unremedied for two (2) Business Days  or (iii) CSC shall resign as Servicer, and
no successor Servicer reasonably satisfactory to the Administrative Agent shall
have been appointed;
(b)    any representation or warranty made or deemed made by the Seller, any
Originator, the Performance Guarantor or the Servicer (or any of their
respective officers) under or in connection with this Agreement or any other
Transaction Document or any information or report delivered by the Seller, any
Originator, the Performance Guarantor or the Servicer pursuant to this Agreement
or any other Transaction Document (unless such representation or warranty
relates solely to one or more specific Pool Receivables and Seller makes a
Deemed Collection payment with respect to such Pool Receivable in accordance
with Section 4.01(d)), shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered; provided, however, that
such circumstance shall not constitute an Event of Termination pursuant to this
clause (b) if, solely to the extent capable of cure, such breach is cured
promptly (but not later than fifteen (15) days);
(c)    the Seller or the Servicer shall fail to deliver an Information Package
pursuant to this Agreement, and such failure shall remain unremedied for two (2)
Business Days;
(d)    this Agreement or any security interest granted pursuant to this
Agreement or any other Transaction Document shall for any reason cease to
create, or for any reason cease to be, a valid and enforceable first priority
perfected security interest in favor of the Administrative Agent with respect to
the Support Assets, free and clear of any Adverse Claim (other than Permitted
Adverse Claims);
(e)    the Seller, any Originator, the Performance Guarantor or the Servicer
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any Insolvency Proceeding shall be
instituted by or against the Seller, any Originator, the Performance Guarantor


 
85
 

 



--------------------------------------------------------------------------------





or the Servicer and, in the case of any such proceeding instituted against such
Person (but not instituted by such Person), either such proceeding shall remain
undismissed or unstayed for a period of sixty (60) consecutive days, or any of
the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property) shall
occur; or the Seller, any Originator, the Performance Guarantor or the Servicer
shall take any corporate or organizational action to authorize any of the
actions set forth above in this paragraph;
(f)    a Change in Control shall occur;
(g)    a Capital Coverage Deficit shall occur, and shall not have been cured
within three (3) Business Days;
(h)    (i) the Seller shall fail to pay any principal of or premium or interest
on any of its Debt when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement, mortgage, indenture or instrument relating to such Debt (whether
or not such failure shall have been waived under the related agreement); (ii)
any Originator, the Performance Guarantor or the Servicer, or any Significant
Subsidiary, individually or in the aggregate, shall fail to pay any principal of
or premium or interest on any of its Debt that is outstanding in a principal
amount of at least $250,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement, mortgage, indenture or instrument
relating to such Debt (whether or not such failure shall have been waived under
the related agreement); (iii) any other event shall occur or condition shall
exist under any agreement, mortgage, indenture or instrument relating to any
such Debt (as referred to in clause (i) or (ii) of this paragraph) and shall
continue after the applicable grace period, if any, specified in such agreement,
mortgage, indenture or instrument (whether or not such failure shall have been
waived under the related agreement), if the effect of such event or condition is
to give the applicable debtholders the right (whether acted upon or not) to
accelerate the maturity of such Debt (as referred to in clause (i) or (ii) of
this paragraph) or to terminate the commitment of any lender thereunder; or (iv)
any such Debt (as referred to in clause (i) or (ii) of this paragraph) shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to repay, redeem, purchase or defease such Debt shall be required to be
made or the commitment of any lender thereunder terminated, in each case before
the stated maturity thereof;
(i)    the Seller shall fail (x) at any time (other than for ten (10) Business
Days following notice of the death or resignation of any Independent Director)
to have an Independent Director who satisfies each requirement and qualification
specified in Section 8.03(c) of this Agreement for Independent Directors, on the
Seller’s board of directors or (y) to timely notify the Administrative Agent of
any replacement or appointment of any director that is to serve as an
Independent Director on the Seller’s board of directors as required pursuant to
Section 8.03(c) of this Agreement;


 
86
 

 



--------------------------------------------------------------------------------





(j)    (i) there occurs one or more ERISA Events which individually or in the
aggregate results in liability to CSC or any of its ERISA Affiliates in excess
of $250,000,000 over the amount previously reflected for any such liabilities,
in accordance with GAAP, on the financial statements delivered pursuant to
Section 8.02(b)(v); or (ii) CSC or any ERISA Affiliate shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred an aggregate
Withdrawal Liability for all years to such Multiemployer Plan in an amount that,
when aggregated with all other amounts required to be paid to Multiemployer
Plans by CSC and its ERISA Affiliates as Withdrawal Liability (determined as of
the date of such notification), exceeds $250,000,000; or (iii) CSC or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is insolvent, in reorganization or is being terminated
or has been determined to be “endangered” or “critical” status, within the
meaning of Title IV or ERISA, if as a result of such event the aggregate annual
contributions of CSC and its ERISA Affiliates to all Multiemployer Plans that
are then insolvent or being terminated or have been determined to be in
endangered or critical status have been or will be increased over the amounts
contributed to such Multiemployer Plans for the plan year of such Multiemployer
Plan immediately preceding the plan year in which the event occurs by an amount
exceeding, in each case, a liability to CSC or its ERISA Affiliates of more than
$250,000,000;
(k)    the Seller shall be required to register as an “investment company”
within the meaning of the Investment Company Act;
(l)    any material provision of this Agreement or any other Transaction
Document shall cease to be in full force and effect or any of the Seller, any
Originator, the Performance Guarantor or the Servicer (or any of their
respective Affiliates) shall so state in writing; or
(m)    any judgment or order for the payment of money in excess of $250,000,000
(or solely with respect to the Seller, $15,775) shall be rendered against the
Seller, any Originator, the Performance Guarantor or the Servicer, or any
Significant Subsidiary of any and is not promptly paid by the Seller, such
Originator, the Performance Guarantor or the Servicer or any such Significant
Subsidiary and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment or order shall not be an Event of
Termination under this Section 10.01(m) if and to the extent that (x) the amount
of such judgment or order is covered by a valid and binding policy of insurance
covering payment thereof, (y) such insurer shall be rated at least “A-“ by A.M.
Best Company and CSC deems the recovery as “probable” in its financial
statements and (z) such insurer has been notified of, and has not disputed the
claim made for payment of, the amount of such judgment or order;
then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents shall) by notice to the Seller (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Seller Obligation Final Due Date to
have occurred (in which case the Seller Obligation Final Due Date shall be
deemed to have occurred) and (z) declare the Aggregate Capital and all other
Seller Obligations to be immediately due and payable (in which case the
Aggregate Capital and all other Seller Obligations shall be immediately due and
payable); provided that, automatically upon the occurrence of any


 
87
 

 



--------------------------------------------------------------------------------





event (without any requirement for the giving of notice) described in subsection
(e) of this Section 10.01 with respect to the Seller, the Termination Date shall
occur and the Aggregate Capital and all other Seller Obligations shall be
immediately due and payable. Upon any such declaration or designation or upon
such automatic termination, the Administrative Agent and the other Secured
Parties shall have, in addition to the rights and remedies which they may have
under this Agreement and the other Transaction Documents, all other rights and
remedies provided after default under the UCC and under other Applicable Law,
which rights and remedies shall be cumulative. Any proceeds from liquidation of
the Support Assets shall be applied in the order of priority set forth in
Section 4.01.
ARTICLE XI

THE ADMINISTRATIVE AGENT


SECTION 11.01.     Authorization and Action. Each Purchaser Party hereby
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Seller or any Affiliate thereof or any
Purchaser Party except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.
SECTION 11.02.     Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement (including,
without limitation, the Administrative Agent’s servicing, administering or
collecting Pool Receivables in the event it replaces the Servicer in such
capacity pursuant to Section 9.01), in the absence of its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Administrative Agent: (a) may consult with legal counsel
(including counsel for any Purchaser Party or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Purchaser Party (whether written or oral) and
shall not be responsible to any Purchaser Party for any statements, warranties
or representations (whether written or oral) made by any other party in or in
connection with this Agreement; (c) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Purchaser Party or to inspect
the property (including the books and records) of any Purchaser Party; (d) shall
not be responsible to any Purchaser Party for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and (e) shall be
entitled to rely, and shall be fully protected in so relying, upon any notice
(including notice by telephone), consent,


 
88
 

 



--------------------------------------------------------------------------------





certificate or other instrument or writing (which may be by facsimile) believed
by it to be genuine and signed or sent by the proper party or parties.
SECTION 11.03.     Administrative Agent and Affiliates. With respect to any
Investment or interests therein owned by any Purchaser Party that is also the
Administrative Agent, such Purchaser Party shall have the same rights and powers
under this Agreement as any other Purchaser Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Seller or
any Affiliate thereof and any Person who may do business with or own securities
of the Seller or any Affiliate thereof, all as if the Administrative Agent were
not the Administrative Agent hereunder and without any duty to account therefor
to any other Secured Party.
SECTION 11.04.     Indemnification of Administrative Agent. Each Committed
Purchaser agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Seller or any Affiliate thereof), ratably according to the
respective Percentage of such Committed Purchaser, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by the Administrative Agent under this Agreement
or any other Transaction Document; provided that no Committed Purchaser shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct.
SECTION 11.05.     Delegation of Duties. The Administrative Agent may execute
any of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.
SECTION 11.06.     Action or Inaction by Administrative Agent. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive such advice or concurrence of the Group Agents or the Majority Group
Agents, as the case may be, and assurance of its indemnification by the
Committed Purchasers, as it deems appropriate. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Group Agents or the Majority Group Agents, as the case may
be, and such request or direction and any action taken or failure to act
pursuant thereto shall be binding upon all Purchaser Parties. The Purchaser
Parties and the Administrative Agent agree that unless any action to be taken by
the Administrative Agent under a Transaction Document (i) specifically requires
the advice or concurrence of all Group Agents or (ii) may be taken by the
Administrative Agent alone or without any advice or concurrence of any Group
Agent, then the Administrative Agent may take action based upon the advice or
concurrence of the Majority Group Agents.


 
89
 

 



--------------------------------------------------------------------------------





SECTION 11.07.     Notice of Events of Termination or Non-Reinvestment Events;
Action by Administrative Agent. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Termination,
Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event unless the Administrative Agent has received notice from
any Purchaser Party, the Servicer or the Seller stating that an Event of
Termination, Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event has occurred hereunder and describing such Event of
Termination, Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event. If the Administrative Agent receives such a notice, it
shall promptly give notice thereof to each Group Agent, whereupon each Group
Agent shall promptly give notice thereof to its respective Conduit Purchaser(s)
and Related Committed Purchaser(s). The Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action,
concerning an Event of Termination, Non-Reinvestment Event, Unmatured Event of
Termination or Unmatured Non-Reinvestment Event or any other matter hereunder as
the Administrative Agent deems advisable and in the best interests of the
Secured Parties.
SECTION 11.08.     Non-Reliance on Administrative Agent and Other Parties. Each
Purchaser Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Seller or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Purchaser Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Purchaser Party and based on such documents
and information as it has deemed appropriate, it has made and will continue to
make its own appraisal of, and investigation into, the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Seller, each Originator, the Performance Guarantor or the Servicer and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Administrative Agent to
any Purchaser Party, the Administrative Agent shall not have any duty or
responsibility to provide any Purchaser Party with any information concerning
the Seller, any Originator, the Performance Guarantor or the Servicer that comes
into the possession of the Administrative Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.
SECTION 11.09.     Successor Administrative Agent.
(a)    The Administrative Agent may, upon at least thirty (30) days’ notice to
the Seller, the Servicer and each Group Agent, resign as Administrative Agent.
Except as provided below, such resignation shall not become effective until a
successor Administrative Agent is appointed by the Majority Group Agents with
the written consent of the Parent (such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, that such consent shall not be
required if an Event of Termination, Non-Reinvestment Event, Unmatured Event of
Termination or Unmatured Non-Reinvestment Event has occurred and is continuing)
as a successor Administrative Agent and has accepted such appointment. If no
successor Administrative Agent shall have been so appointed by the Majority
Group Agents pursuant to the immediately preceding sentence, within ninety (90)
days after the departing Administrative Agent’s giving of notice of


 
90
 

 



--------------------------------------------------------------------------------





resignation, the departing Administrative Agent may, on behalf of the Secured
Parties, appoint a successor Administrative Agent as successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Majority Group Agents within one hundred twenty (120) days after the departing
Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, petition a court of
competent jurisdiction to appoint a successor Administrative Agent.
(b)    Upon such acceptance of its appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Article XIII shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.
SECTION 11.10.     Structuring Agent. Each of the parties hereto hereby
acknowledges and agrees that the Structuring Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement, other
than the Structuring Agent’s right to receive fees pursuant to Section 2.03.
Each Purchaser Party acknowledges that it has not relied, and will not rely, on
the Structuring Agent in deciding to enter into this Agreement and to take, or
omit to take, any action under any Transaction Document.
ARTICLE XII

THE GROUP AGENTS


SECTION 12.01.     Authorization and Action. Each Purchaser Party that belongs
to a Group hereby appoints and authorizes the Group Agent for such Group to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such Group Agent by the terms hereof, together
with such powers as are reasonably incidental thereto. No Group Agent shall have
any duties other than those expressly set forth in the Transaction Documents,
and no implied obligations or liabilities shall be read into any Transaction
Document, or otherwise exist, against any Group Agent. No Group Agent assumes,
nor shall it be deemed to have assumed, any obligation to, or relationship of
trust or agency with the Seller or any Affiliate thereof, any Purchaser except
for any obligations expressly set forth herein. Notwithstanding any provision of
this Agreement or any other Transaction Document, in no event shall any Group
Agent ever be required to take any action which exposes such Group Agent to
personal liability or which is contrary to any provision of any Transaction
Document or Applicable Law.
SECTION 12.02.     Group Agent’s Reliance, Etc. No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Seller or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted


 
91
 

 



--------------------------------------------------------------------------------





to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Purchaser
Party (whether written or oral) and shall not be responsible to any Purchaser
Party for any statements, warranties or representations (whether written or
oral) made by any other party in or in connection with this Agreement or any
other Transaction Document; (c) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
the Seller or any Affiliate thereof or any other Person or to inspect the
property (including the books and records) of the Seller or any Affiliate
thereof; (d) shall not be responsible to any Purchaser Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any other Transaction Documents or any other instrument or
document furnished pursuant hereto; and (e) shall be entitled to rely, and shall
be fully protected in so relying, upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
facsimile) believed by it to be genuine and signed or sent by the proper party
or parties.
SECTION 12.03.     Group Agent and Affiliates. With respect to any Investment or
interests therein owned by any Purchaser Party that is also a Group Agent, such
Purchaser Party shall have the same rights and powers under this Agreement as
any other Purchaser and may exercise the same as though it were not a Group
Agent. A Group Agent and any of its Affiliates may generally engage in any kind
of business with the Seller or any Affiliate thereof and any Person who may do
business with or own securities of the Seller or any Affiliate thereof or any of
their respective Affiliates, all as if such Group Agent were not a Group Agent
hereunder and without any duty to account therefor to any other Secured Party.
SECTION 12.04.     Indemnification of Group Agents. Each Committed Purchaser in
any Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Seller or any Affiliate thereof), ratably according to the
proportion of the Percentage of such Committed Purchaser to the aggregate
Percentages of all Committed Purchasers in such Group, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against such Group Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by such Group Agent under this Agreement or any
other Transaction Document; provided that no Committed Purchaser shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Group Agent’s gross negligence or willful misconduct.
SECTION 12.05.     Delegation of Duties. Each Group Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Group Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
SECTION 12.06.     Notice of Events of Termination and Non-Reinvestment Events.
No Group Agent shall be deemed to have knowledge or notice of the occurrence of
any Event of Termination, Non-Reinvestment Event, Unmatured Event of Termination
or Unmatured Non-Reinvestment Event unless such Group Agent has received notice
from the Administrative Agent,


 
92
 

 



--------------------------------------------------------------------------------





any other Group Agent, any other Purchaser Party, the Servicer or the Seller
stating that an Event of Termination, Non-Reinvestment Event, Unmatured Event of
Termination or Unmatured Non-Reinvestment Event has occurred hereunder and
describing such Event of Termination, Non-Reinvestment Event, Unmatured Event of
Termination or Unmatured Non-Reinvestment Event. If a Group Agent receives such
a notice, it shall promptly give notice thereof to the Purchaser Parties in its
Group and to the Administrative Agent (but only if such notice received by such
Group Agent was not sent by the Administrative Agent). A Group Agent may take
such action concerning an Event of Termination, Non-Reinvestment Event,
Unmatured Event of Termination or Unmatured Non-Reinvestment Event as may be
directed by Committed Purchasers in its Group representing a majority of the
Commitments in such Group (subject to the other provisions of this Article XII),
but until such Group Agent receives such directions, such Group Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
as such Group Agent deems advisable and in the best interests of the Conduit
Purchasers and Committed Purchasers in its Group.
SECTION 12.07.     Non-Reliance on Group Agent and Other Parties. Each Purchaser
Party expressly acknowledges that neither the Group Agent for its Group nor any
of such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Seller or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Group Agent. Each Purchaser Party represents and warrants to the Group
Agent for its Group that, independently and without reliance upon such Group
Agent, any other Group Agent, the Administrative Agent or any other Purchaser
Party and based on such documents and information as it has deemed appropriate,
it has made and will continue to make its own appraisal of, and investigation
into, the business, operations, property, prospects, financial and other
conditions and creditworthiness of the Seller or any Affiliate thereof and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by a Group Agent to any Purchaser
Party in its Group, no Group Agent shall have any duty or responsibility to
provide any Purchaser Party in its Group with any information concerning the
Seller or any Affiliate thereof that comes into the possession of such Group
Agent or any of its directors, officers, agents, employees, attorneys-in-fact or
Affiliates.
SECTION 12.08.     Successor Group Agent. Any Group Agent may, upon at least
thirty (30) days’ notice to the Administrative Agent, the Seller, the Servicer
and the Purchaser Parties in its Group, resign as Group Agent for its Group.
Such resignation shall not become effective until a successor Group Agent is
appointed by the Purchaser(s) in such Group. Upon such acceptance of its
appointment as Group Agent for such Group hereunder by a successor Group Agent,
such successor Group Agent shall succeed to and become vested with all the
rights and duties of the resigning Group Agent, and the resigning Group Agent
shall be discharged from its duties and obligations under the Transaction
Documents. After any resigning Group Agent’s resignation hereunder, the
provisions of this Article XII and Article XIII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Group Agent.
SECTION 12.09.     Reliance on Group Agent. Unless otherwise advised in writing
by a Group Agent or by any Purchaser Party in such Group Agent’s Group, each
party to this Agreement may assume that (i) such Group Agent is acting for the
benefit and on behalf of each of the Purchaser


 
93
 

 



--------------------------------------------------------------------------------





Parties in its Group, as well as for the benefit of each assignee or other
transferee from any such Person and (ii) each action taken by such Group Agent
has been duly authorized and approved by all necessary action on the part of the
Purchaser Parties in its Group.
ARTICLE XIII

INDEMNIFICATION


SECTION 13.01.     Indemnities by the Seller.
(a)    Without limiting any other rights that the Administrative Agent, the
Purchaser Parties, the Affected Persons and their respective assigns, officers,
directors, agents and employees (each, a “Seller Indemnified Party”) may have
hereunder or under Applicable Law, the Seller hereby agrees to indemnify each
Seller Indemnified Party from and against any and all claims, losses and
liabilities (including Attorney Costs) (all of the foregoing being collectively
referred to as “Seller Indemnified Amounts”) arising out of or resulting from
this Agreement or any other Transaction Document or the use of proceeds of the
Investments or the security interest in respect of any Pool Receivable or any
other Support Assets; excluding, however, (a) Seller Indemnified Amounts to the
extent a final non-appealable judgment of a court of competent jurisdiction
holds that such Seller Indemnified Amounts resulted from the gross negligence or
willful misconduct by the Seller Indemnified Party seeking indemnification and
(b) Taxes that are covered by Section 5.03. Without limiting or being limited by
the foregoing, the Seller shall pay on demand (it being understood that if any
portion of such payment obligation is made from Collections, such payment will
be made at the time and in the order of priority set forth in Section 4.01), to
each Seller Indemnified Party any and all amounts necessary to indemnify such
Seller Indemnified Party from and against any and all Seller Indemnified Amounts
relating to or resulting from any of the following (but excluding Seller
Indemnified Amounts and Taxes described in clauses (a) and (b) above):
(i)    any Pool Receivable which the Seller or the Servicer includes as an
Eligible Receivable as part of the Net Receivables Pool Balance but which is not
an Eligible Receivable at such time;
(ii)    any representation, warranty or statement made or deemed made by the
Seller (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package or
any other information or report delivered by or on behalf of the Seller pursuant
hereto which shall have been untrue or incorrect when made or deemed made;
(iii)    the failure by the Seller to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;
(iv)    the failure to vest in the Administrative Agent a first priority
perfected security interest in all or any portion of the Support Assets, in each
case free and clear of any Adverse Claim;


 
94
 

 



--------------------------------------------------------------------------------





(v)    the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable and the other Support Assets
and Collections in respect thereof, whether at the time of any Investment or at
any subsequent time;
(vi)    any dispute, claim or defense (other than discharge in bankruptcy) of an
Obligor to the payment of any Pool Receivable (including, without limitation, a
defense based on such Pool Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from or relating to
collection activities with respect to such Pool Receivable;
(vii)    any failure of the Seller to perform any of its duties or obligations
in accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;
(viii)    any products liability, environmental or other claim arising out of or
in connection with any Pool Receivable or other merchandise, goods or services
which are the subject of or related to any Pool Receivable;
(ix)    the commingling of Collections of Pool Receivables at any time with
other funds, including any commingling in any Collection Account;
(x)    any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or the use of
proceeds of any Investments or in respect of any Pool Receivable or other
Support Assets or any related Contract;
(xi)    any failure of the Seller to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document;
(xii)    any setoff with respect to any Pool Receivable;
(xiii)    any claim brought by any Person other than a Seller Indemnified Party
arising from any activity by the Seller or any Affiliate of the Seller in
servicing, administering or collecting any Pool Receivable;
(xiv)    the failure by the Seller to pay when due any taxes, including, without
limitation, sales, excise or personal property taxes;
(xv)    any failure of a Collection Account Bank to comply with the terms of the
applicable Account Control Agreement or any amounts payable by the
Administrative Agent to a Collection Account Bank under any Account Control
Agreement;
(xvi)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
(including,


 
95
 

 



--------------------------------------------------------------------------------





without limitation, a defense based on such Pool Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;
(xvii)    any action taken by the Administrative Agent as attorney-in-fact for
the Seller, any Originator or the Servicer pursuant to this Agreement or any
other Transaction Document;
(xviii)    the use of proceeds of any Investment; or
(xix)    any reduction in Capital as a result of the distribution of Collections
if all or a portion of such distributions shall thereafter be rescinded or
otherwise must be returned for any reason.
(b)    Notwithstanding anything to the contrary in this Agreement, solely for
purposes of the Seller’s indemnification obligations in clauses (ii), (iii),
(vii) and (xi) of this Article XIII, any representation, warranty or covenant
qualified by the occurrence or non-occurrence of a material adverse effect or
similar concepts of materiality shall be deemed to be not so qualified.
(c)    If for any reason the foregoing indemnification is unavailable to any
Seller Indemnified Party or insufficient to hold it harmless, then the Seller
shall contribute to such Seller Indemnified Party the amount paid or payable by
such Seller Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative economic
interests of the Seller and its Affiliates on the one hand and such Seller
Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Seller and its Affiliates and
such Seller Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Seller under this Section shall be
in addition to any liability which the Seller may otherwise have, shall extend
upon the same terms and conditions to each Seller Indemnified Party, and shall
be binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Seller and the Seller Indemnified Parties.
(d)    Any indemnification or contribution under this Section shall survive the
termination of this Agreement.
SECTION 13.02.     Indemnification by the Servicer.
(a)    The Servicer hereby agrees to indemnify and hold harmless the Seller, the
Administrative Agent, the Purchaser Parties, the Affected Persons and their
respective assigns, officers, directors, agents and employees (each, a “Servicer
Indemnified Party”), from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of any acts, omissions or alleged acts or
omissions arising out of activities of the Servicer pursuant to this Agreement
or any other Transaction Document, including any judgment, award, settlement,
Attorney Costs and other costs or expenses incurred in connection with the
defense of any actual or threatened action,


 
96
 

 



--------------------------------------------------------------------------------





proceeding or claim (all of the foregoing being collectively referred to as,
“Servicer Indemnified Amounts”); excluding (i) Servicer Indemnified Amounts to
the extent a final non-appealable judgment of a court of competent jurisdiction
holds that such Servicer Indemnified Amounts resulted from the gross negligence
or willful misconduct by the Servicer Indemnified Party seeking indemnification,
(ii) Taxes that are covered by Section 5.03 and (iii) Servicer Indemnified
Amounts to the extent the same includes losses in respect of Pool Receivables
that are uncollectible solely on account of the insolvency, bankruptcy, lack of
creditworthiness or other financial inability to pay of the related Obligor.
Without limiting or being limited by the foregoing, the Servicer shall pay on
demand, to each Servicer Indemnified Party any and all amounts necessary to
indemnify such Servicer Indemnified Party from and against any and all Servicer
Indemnified Amounts relating to or resulting from any of the following (but
excluding Servicer Indemnified Amounts described in clauses (i), (ii) and (iii)
above):
(i)    any representation, warranty or statement made or deemed made by the
Servicer (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package or
any other information or report delivered by or on behalf of the Servicer
pursuant hereto which shall have been untrue or incorrect when made or deemed
made;
(ii)    the failure by the Servicer to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;
(iii)    the commingling of Collections of Pool Receivables at any time with
other funds; or
(iv)    any failure of the Servicer to comply with its covenants, obligations
and agreements contained in this Agreement or any other Transaction Document.
(b)    If for any reason the foregoing indemnification is unavailable to any
Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to the amount paid or payable by such Servicer
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Servicer and its Affiliates on the one hand and such Servicer Indemnified Party
on the other hand in the matters contemplated by this Agreement as well as the
relative fault of the Servicer and its Affiliates and such Servicer Indemnified
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations. The reimbursement, indemnity and contribution
obligations of the Servicer under this Section shall be in addition to any
liability which the Servicer may otherwise have, shall extend upon the same
terms and conditions to Servicer Indemnified Party, and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Servicer and the Servicer Indemnified Parties.


 
97
 

 



--------------------------------------------------------------------------------





(c)    Any indemnification or contribution under this Section shall survive the
termination of this Agreement.
ARTICLE XIV

MISCELLANEOUS
 
SECTION 14.01.     Amendments, Etc.
 
(a)    No failure on the part of any Purchaser Party to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right. No amendment or
waiver of any provision of this Agreement or consent to any departure by any of
the Seller or any Affiliate thereof shall be effective unless in a writing
signed by the Administrative Agent and the Majority Group Agents (and, in the
case of any amendment, also signed by the Seller), and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that (A) no amendment,
waiver or consent shall, unless in writing and signed by the Servicer, affect
the rights or duties of the Servicer under this Agreement; and (B) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent and each Group Agent:
(i)    change (directly or indirectly) the definitions of Capital Coverage
Deficit, Defaulted Receivable, Delinquent Receivable, Eligible Receivable,
Facility Limit, Seller Obligation Final Due Date, Net Receivables Pool Balance
or Total Reserves contained in this Agreement, or increase the then existing
Concentration Percentage for any Obligor or change the calculation of the
Capital Coverage Amount;
(ii)    reduce the amount of Capital or Yield that is payable hereunder or delay
any scheduled date for payment thereof;
(iii)    change any Event of Termination or Non-Reinvestment Event;
(iv)    release all or a material portion of the Support Assets from the
Administrative Agent’s security interest created hereunder;
(v)    release the Performance Guarantor from any of its obligations under the
Performance Guaranty or terminate the Performance Guaranty;
(vi)    change any of the provisions of this Section 14.01 or the definition of
“Majority Group Agents”; or
(vii)    change the order of priority in which Collections are applied pursuant
to Section 4.01.
Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Committed Purchaser’s Commitment hereunder without the consent of
such Committed Purchaser, (B) no amendment, waiver or consent shall reduce any
Fees payable by the Seller to any member of any Group or delay the dates on
which any such Fees are payable, in either case, without the


 
98
 

 



--------------------------------------------------------------------------------





consent of the Group Agent for such Group and (C) no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Purchaser, except with respect to any amendment, waiver or other
modification referred to in clauses (i) through (vii) above and then only in the
event such Defaulting Purchaser shall be directly affected by such amendment,
waiver or other modification.
SECTION 14.02.     Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing and unless otherwise stated
shall be made by email or letter to each party hereto, at its address set forth
under its name on Schedule III hereto or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
notices, requests and demands shall be deemed to have been duly given or made
(a) when dispatched by email during the recipient’s normal business hours when
the confirmation showing the completed transmission has been received, or (b) if
mailed via a reputable international courier, when it has been left at the
relevant address or five (5) Business Days after being delivered to such
reputable international courier, in an envelope addressed to the applicable
person at that address and to the attention of the person(s) set forth above.
Each party to this Agreement shall promptly inform the other parties hereto of
any changes in their respective addresses, email address specified herein.
SECTION 14.03.     Assignability; Addition of Purchasers.
(a)    Assignment by Conduit Purchasers. This Agreement and the rights of each
Conduit Purchaser hereunder (including its right to receive payments of Capital
and Yield) shall be assignable by such Conduit Purchaser and its successors and
permitted assigns (i) to any Program Support Provider of such Conduit Purchaser
without prior notice to or consent from the Seller or any other party, or any
other condition or restriction of any kind, (ii) to any other Purchaser with
prior notice to the Seller but without consent from the Seller or (iii) with the
prior written consent of the Servicer and Seller (such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that such
consent shall not be required if an Event of Termination, Non-Reinvestment
Event, Unmatured Event of Termination or Unmatured Non-Reinvestment Event has
occurred and is continuing), to any other Eligible Assignee. Each assignor of
Capital (or any portion thereof) or any interest therein may, in connection with
the assignment or participation, disclose to the assignee or Participant any
information relating to the Seller and its Affiliates, including the
Receivables, furnished to such assignor by or on behalf of the Seller and its
Affiliates or by the Administrative Agent; provided that, prior to any such
disclosure, the assignee or Participant agrees to preserve the confidentiality
of any confidential information relating to the Seller and its Affiliates
received by it from any of the foregoing entities in a manner consistent with
Section 14.06(b).
(b)    Assignment by Committed Purchasers. Each Committed Purchaser may assign
to any Eligible Assignee or to any other Committed Purchaser all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and any Capital or interests therein owned by
it); provided, however that
(i)    except for an assignment by a Committed Purchaser to either an Affiliate
of such Committed Purchaser or any other Committed Purchaser (or, with respect
to an assignment of Capital, a Conduit Purchaser in such Committed Purchaser’s
Group), each such assignment shall require the prior written consent of the
Servicer and the Seller


 
99
 

 



--------------------------------------------------------------------------------





(such consent not to be unreasonably withheld, conditioned or delayed; provided,
however, that such consent shall not be required if an Event of Termination,
Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event has occurred and is continuing);
(ii)    each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;
(iii)    the amount being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $5,000,000 and (y)
all of the assigning Committed Purchaser’s Commitment; and
(iv)    the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.
Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Purchaser hereunder and (y) the assigning Committed Purchaser shall,
to the extent that rights and obligations have been assigned by it pursuant to
such Assignment and Acceptance Agreement, relinquish such rights and be released
from such obligations under this Agreement (and, in the case of an Assignment
and Acceptance Agreement covering all or the remaining portion of an assigning
Committed Purchaser’s rights and obligations under this Agreement, such
Committed Purchaser shall cease to be a party hereto).
(c)    Register. The Administrative Agent shall, acting solely for this purpose
as an agent of the Seller, maintain at its address referred to on Schedule III
of this Agreement (or such other address of the Administrative Agent notified by
the Administrative Agent to the other parties hereto) a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Committed Purchasers and the
Conduit Purchasers, the Commitment of each Committed Purchaser and the aggregate
outstanding Capital (and stated Yield) of each Conduit Purchaser and Committed
Purchaser from time to time (the “Register”). The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and the
Seller, the Servicer, the Administrative Agent, the Group Agents, and the other
Purchaser Parties may treat each Person whose name is recorded in the Register
as a Committed Purchaser or Conduit Purchaser, as the case may be, under this
Agreement for all purposes of this Agreement. The Register shall be available
for inspection by the Seller, the Servicer, any Group Agent, any Conduit
Purchaser or any Committed Purchaser at any reasonable time and from time to
time upon reasonable prior notice.


 
100
 

 



--------------------------------------------------------------------------------





(d)    Procedure. Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Committed Purchaser and an Eligible
Assignee or assignee Committed Purchaser, the Administrative Agent shall, if
such Assignment and Acceptance Agreement has been duly completed, (i) accept
such Assignment and Acceptance Agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Seller and
the Servicer.
(e)    Participations. Each Committed Purchaser may sell participations to one
or more Eligible Assignees (each, a “Participant”) in or to all or a portion of
its rights and/or obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and its Capital and Yield
thereon); provided, however, that
(i)    such Committed Purchaser’s obligations under this Agreement (including,
without limitation, its Commitment to the Seller hereunder) shall remain
unchanged;
(ii)    such Committed Purchaser shall remain solely responsible to the other
parties to this Agreement for the performance of such obligations; and
(iii)    no Committed Purchaser shall agree with a Participant to restrict such
Committed Purchaser’s right to agree to any amendment hereto, except amendments
that require the consent of all Committed Purchasers or all Group Agents.
The Administrative Agent, the Group Agents, the Conduit Purchasers, the other
Committed Purchasers, the Seller and the Servicer shall have the right to
continue to deal solely and directly with such Committed Purchaser in connection
with such Committed Purchaser’s rights and obligations under this Agreement.
(f)    Participant Register. Each Committed Purchaser that sells a participation
shall, acting solely for this purpose as an agent of the Seller, maintain a
register on which it enters the name and address of each Participant and the
Capital (and stated Yield) participated to each Participant, together with each
Participant’s interest in the other obligations under this Agreement (the
“Participant Register”); provided that no Committed Purchaser shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Capital, Yield or its other obligations under any
this Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Capital, Yield or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Committed Purchaser shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(g)    Assignments by Agents. This Agreement and the rights and obligations of
the Administrative Agent and each Group Agent herein shall be assignable by the
Administrative Agent or such Group Agent, as the case may be, and its successors
and assigns; provided that in


 
101
 

 



--------------------------------------------------------------------------------





the case of an assignment to a Person that is not an Affiliate of the
Administrative Agent or such Group Agent, so long as no Event of Termination,
Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event has occurred and is continuing, such assignment shall
require the Servicer’s and the Seller’s consent (not to be unreasonably
withheld, conditioned or delayed).
(h)    Assignments by the Seller or the Servicer. Neither the Seller nor, except
as provided in Section 9.01, the Servicer may assign any of its respective
rights or obligations hereunder or any interest herein without the prior written
consent of the Administrative Agent and each Group Agent (such consent to be
provided or withheld in the sole discretion of such Person).
(i)    Addition of Purchasers or Groups. The Seller may, with written notice to
the Administrative Agent and each Group Agent, add additional Persons as
Purchasers (by creating a new Group) or cause an existing Purchaser to increase
its Commitment; provided, however, that the Commitment of any existing Purchaser
may only be increased with the prior written consent of such Purchaser. Each new
Purchaser (or Group) shall become a party hereto, by executing and delivering to
the Administrative Agent and the Seller, an assumption agreement (each, an
“Assumption Agreement”) in the form of Exhibit D hereto (which Assumption
Agreement shall, in the case of any new Purchaser, be executed by each Person in
such new Purchaser’s Group).
(j)    Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein, (i) any Purchaser, Program Support Provider or any of
their respective Affiliates may at any time pledge or grant a security interest
in all or any portion of its interest in, to and under this Agreement
(including, without limitation, rights to payment of Capital and Yield) and any
other Transaction Document to secure its obligations to a Federal Reserve Bank,
without notice to or the consent of the Seller, the Servicer, any Affiliate
thereof or any Purchaser Party; provided, however, that that no such pledge
shall relieve such assignor of its obligations under this Agreement.
(k)    Pledge to a Security Trustee. Notwithstanding anything to the contrary
set forth herein, any Conduit Purchaser may at any time pledge or grant a
security interest in all or any portion of its interest in, to and under this
Agreement (including, without limitation, rights to payment of Capital and
Yield) and any other Transaction Document to a collateral trustee (or Person
acting in a similar capacity)  as collateral security in connection with such
Conduit Purchaser’s asset-backed commercial paper note program, without notice
to or the consent of the Seller, the Servicer, any Affiliate thereof or any
Purchaser Party; provided, however, that that no such pledge shall relieve such
assignor of its obligations under this Agreement.
SECTION 14.04.     Costs and Expenses. In addition to the rights of
indemnification granted under Section 13.01 hereof, the Seller agrees to pay on
written demand all reasonable, documented out-of-pocket costs and expenses in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement, any Program Support Agreement (or any
supplement or amendment thereof) related to this Agreement and the other
Transaction Documents (together with all amendments, restatements, supplements,
consents and waivers, if any, from time to time hereto and thereto), including,
without limitation, (i) the reasonable Attorney Costs for the Administrative
Agent and the other Purchaser Parties and any of their respective Affiliates
with respect thereto and with respect to advising the Administrative Agent and
the other Purchaser Parties


 
102
 

 



--------------------------------------------------------------------------------





and their respective Affiliates as to their rights and remedies under this
Agreement and the other Transaction Documents and (ii) subject to Section
8.01(g) and Section 8.02(e), reasonable and documented accountants’, auditors’
and consultants’ fees and expenses for the Administrative Agent and the other
Purchaser Parties and any of their respective Affiliates and the fees and
charges of any nationally recognized statistical rating agency incurred in
connection with the administration and maintenance of this Agreement or advising
the Administrative Agent or any other Purchaser Party as to their rights and
remedies under this Agreement or as to any actual or reasonably claimed breach
of this Agreement or any other Transaction Document. In addition, the Seller
agrees to pay on demand all reasonable, documented out-of-pocket costs and
expenses (including reasonable Attorney Costs), of the Administrative Agent and
the other Purchaser Parties and their respective Affiliates, incurred in
connection with the enforcement of any of their respective rights or remedies
under the provisions of this Agreement and the other Transaction Documents.
SECTION 14.05.     No Proceedings; Limitation on Payments.
(a)    Each of the Seller, the Administrative Agent, the Servicer, each Group
Agent, each Purchaser and each assignee of Capital or any Yield thereof or of
any other Seller Obligations agrees that it will not institute against, or join
any other Person in instituting against, any Conduit Purchaser any Insolvency
Proceeding so long as any Notes or other senior indebtedness issued by such
Conduit Purchaser shall be outstanding or there shall not have elapsed one year
plus one day since the last day on which any such Notes or other senior
indebtedness shall have been outstanding.
(b)    Each of the Servicer, each Group Agent, each Purchaser and each assignee
of Capital or any Yield thereof or of any other Seller Obligations, hereby
covenants and agrees that it will not institute against, or join any other
Person in instituting against, the Seller any Insolvency Proceeding until one
year and one day after the Final Payout Date; provided, that the Administrative
Agent may take any such action in its sole discretion following the occurrence
of an Event of Termination or Non-Reinvestment Event.
(c)    Notwithstanding any provisions contained in this Agreement to the
contrary, a Conduit Purchaser shall not, and shall be under no obligation to,
pay any amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) such Conduit Purchaser has received funds which
may be used to make such payment and which funds are not required to repay such
Conduit Purchaser’s Notes when due and (ii) after giving effect to such payment,
either (x) such Conduit Purchaser could issue Notes to refinance all of its
outstanding Notes (assuming such outstanding Notes matured at such time) in
accordance with the program documents governing such Conduit Purchaser’s
securitization program or (y) all of such Conduit Purchaser’s Notes are paid in
full. Any amount which any Conduit Purchaser does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
Section 101 of the Bankruptcy Code) against or company obligation of such
Conduit Purchaser for any such insufficiency unless and until such Conduit
Purchaser satisfies the provisions of clauses (i) and (ii) above. The provisions
of this Section 14.05 shall survive any termination of this Agreement.


 
103
 

 



--------------------------------------------------------------------------------





SECTION 14.06.     Confidentiality.
(a)    Each of the Seller and the Servicer covenants and agrees to hold in
confidence, and not disclose to any Person, the terms of this Agreement or the
Fee Letter (including any fees payable in connection with this Agreement, the
Fee Letter or any other Transaction Document or the identity of the
Administrative Agent or any other Purchaser Party), except as the Administrative
Agent and each Group Agent may have consented to in writing prior to any
proposed disclosure; provided, however, that it may disclose such information
(i) to its Advisors and Representatives, (ii) to the extent such information has
become available to the public other than as a result of a disclosure by or
through the Seller, the Servicer or their Advisors and Representatives or (iii)
to the extent it is (A) required by Applicable Law, or in connection with any
legal or regulatory proceeding or (B) requested by any Governmental Authority to
disclose such information; provided, that, in the case of clause (iii) above,
the Seller and the Servicer will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by Applicable Law) notify
the Administrative Agent and the affected Purchaser Party of its intention to
make any such disclosure prior to making such disclosure. Each of the Seller and
the Servicer agrees to be responsible for any breach of this Section by its
Representatives and Advisors and agrees that its Representatives and Advisors
will be advised by it of the confidential nature of such information and shall
agree to comply with this Section. Notwithstanding the foregoing, it is
expressly agreed that each of the Seller, the Servicer and their respective
Affiliates may publish a press release or otherwise publicly announce the
existence and principal amount of the Commitments under this Agreement and the
transactions contemplated hereby; provided that the Administrative Agent shall
be provided a reasonable opportunity to review such press release or other
public announcement prior to its release and provide comment thereon; and
provided, further, that no such press release shall name or otherwise identify
the Administrative Agent, any other Purchaser Party or any of their respective
Affiliates without such Person’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed). Notwithstanding the foregoing,
the Seller consents to the publication by the Administrative Agent or any other
Purchaser Party of a tombstone or similar advertising material relating to the
financing transactions contemplated by this Agreement.
(b)    Each of the Administrative Agent and each other Purchaser Party,
severally and with respect to itself only, agrees to hold in confidence, and not
disclose to any Person, any confidential and proprietary information concerning
the Seller, the Servicer and their respective Affiliates and their businesses or
the terms of this Agreement (including any fees payable in connection with this
Agreement or the other Transaction Documents), except as the Seller or the
Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives and to any related Program Support Provider, (ii) to its
assignees and Participants and potential assignees and Participants and their
respective counsel if they agree in writing to hold it confidential, (iii) to
the extent such information has become available to the public other than as a
result of a disclosure by or through it or its Representatives or Advisors or
any related Program Support Provider, (iv) to any nationally recognized
statistical rating organization in connection with obtaining or maintaining the
rating of any Conduit Purchaser’s Notes or as contemplated by 17 CFR
240.17g-5(a)(3), (v) at the request of a bank examiner or other regulatory
authority or in connection with an examination of any of the Administrative
Agent, any Group Agent or any Purchaser or their respective Affiliates or
Program Support Providers or (vi) to the extent it is (A) required by Applicable
Law, or in


 
104
 

 



--------------------------------------------------------------------------------





connection with any legal or regulatory proceeding or (B) requested by any
Governmental Authority to disclose such information; provided, that, in the case
of clause (vi) above, the Administrative Agent, each Group Agent and each
Purchaser will use reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by Applicable Law) notify the Seller and the
Servicer of its making any such disclosure as promptly as reasonably practicable
thereafter. Each of the Administrative Agent, each Group Agent and each
Purchaser, severally and with respect to itself only, agrees to be responsible
for any breach of this Section by its Representatives, Advisors and Program
Support Providers and agrees that its Representatives, Advisors and Program
Support Providers will be advised by it of the confidential nature of such
information and shall agree to comply with this Section.
(c)    As used in this Section, (i) “Advisors” means, with respect to any
Person, such Person’s accountants, attorneys and other confidential advisors and
(ii) “Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources, insurers, professional advisors, representatives
and agents; provided that such Persons shall not be deemed to Representatives of
a Person unless (and solely to the extent that) confidential information is
furnished to such Person.
(d)    Notwithstanding the foregoing, to the extent not inconsistent with
applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations) of the transactions contemplated
by the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such tax
treatment and tax structure.
SECTION 14.07.     GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY PURCHASER IN THE SUPPORT ASSETS IS GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).
SECTION 14.08.     Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.


 
105
 

 



--------------------------------------------------------------------------------





SECTION 14.09.     Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 5.01, 5.02, 5.03, 11.04, 11.06, 12.04, 13.01, 13.02,
14.04, 14.05, 14.06, 14.09, 14.11 and 14.13 shall survive any termination of
this Agreement.
SECTION 14.10.     CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE SELLER AND THE SERVICER, THE
EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES
HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE SELLER, THE SERVICER OR ANY
AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY
OTHER PARTY TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, MAY BE HEARD
AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 14.10 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING
ANY ACTION OR PROCEEDING AGAINST THE SELLER OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH OF THE SELLER AND
THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(b)    EACH OF THE SELLER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY AND
ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 14.02. NOTHING IN THIS SECTION
14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT
PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
SECTION 14.11.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY


 
106
 

 



--------------------------------------------------------------------------------





ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT.
SECTION 14.12.     Ratable Payments. If any Purchaser Party, whether by setoff
or otherwise, has payment made to it with respect to any Seller Obligations in a
greater proportion than that received by any other Purchaser Party entitled to
receive a ratable share of such Seller Obligations, such Purchaser Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Seller Obligations held by the other Purchaser Parties so that
after such purchase each Purchaser Party will hold its ratable proportion of
such Seller Obligations; provided that if all or any portion of such excess
amount is thereafter recovered from such Purchaser Party, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
SECTION 14.13.     Limitation of Liability.
(a)    No claim may be made by the Seller or any Affiliate thereof or any other
Person against any Purchaser Party or their respective Affiliates, members,
directors, officers, employees, incorporators, attorneys or agents for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any other Transaction
Document, or any act, omission or event occurring in connection herewith or
therewith; and each of the Seller and the Servicer hereby waives, releases, and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor. None of the
Purchaser Parties and their respective Affiliates shall have any liability to
the Seller or any Affiliate thereof or any other Person asserting claims on
behalf of or in right of the Seller or any Affiliate thereof in connection with
or as a result of this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, except to the extent that any
losses, claims, damages, liabilities or expenses incurred by the Seller or any
Affiliate thereof result from the breach of contract, gross negligence or
willful misconduct of such Purchaser Party in performing its duties and
obligations hereunder and under the other Transaction Documents to which it is a
party.
(b)    The obligations of the Administrative Agent and each of the other
Purchaser Parties under this Agreement and each of the Transaction Documents are
solely the corporate obligations of such Person. No recourse shall be had for
any obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.
SECTION 14.14.     Intent of the Parties. The Seller has structured this
Agreement with the intention that the obligations of the Seller hereunder
(including the obligation to return Capital to the Purchasers and make payments
of Yield thereon) will be treated under United States federal, and applicable
state, local and foreign tax law as debt (the “Intended Tax Treatment”). The
Seller, the Servicer, the Administrative Agent and the other Purchaser Parties
agree to file no tax return, or take any action, inconsistent with the Intended
Tax Treatment unless required by law. Each assignee and each Participant
acquiring an interest in an Investment, by its acceptance of such assignment or
participation, agrees to comply with the immediately preceding sentence.


 
107
 

 



--------------------------------------------------------------------------------





SECTION 14.15.     USA Patriot Act. Each of the Administrative Agent and each of
the other Purchaser Parties hereby notifies the Seller and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent
and the other Purchaser Parties may be required to obtain, verify and record
information that identifies the Seller, the Originators, the Servicer and the
Performance Guarantor, which information includes the name, address, tax
identification number and other information regarding the Seller, the
Originators, the Servicer and the Performance Guarantor that will allow the
Administrative Agent and the other Purchaser Parties to identify the Seller, the
Originators, the Servicer and the Performance Guarantor in accordance with the
PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act. Each of the Seller and the Servicer agrees to provide the
Administrative Agent and each other Purchaser Parties, from time to time, with
all documentation and other information required by bank regulatory authorities
under “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act.
SECTION 14.16.     Right of Setoff. Each Purchaser Party is hereby authorized
(in addition to any other rights it may have), at any time during the
continuance of an Event of Termination, to setoff, appropriate and apply
(without presentment, demand, protest or other notice which are hereby expressly
waived) any deposits and any other indebtedness held or owing by such Purchaser
Party (including by any branches or agencies of such Purchaser Party) to, or for
the account of, the Seller or the Servicer against amounts owing by the Seller
or the Servicer hereunder (even if contingent or unmatured); provided that such
Purchaser Party shall notify the Seller or the Servicer, as applicable, promptly
following such setoff.
SECTION 14.17.     Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 14.18.     Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.
SECTION 14.19.     Captions and Cross References. The various captions
(including the table of contents) in this Agreement are provided solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement. Unless otherwise indicated, references in this
Agreement to any Section, Schedule or Exhibit are to such Section Schedule or
Exhibit to this Agreement, as the case may be, and references in any Section,
subsection, or clause to any subsection, clause or subclause are to such
subsection, clause or subclause of such Section, subsection or clause.
[Signature Pages Follow]


 
108
 

 



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
CSC RECEIVABLES LLC 
 
By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer
 
 
 
 
 




 
COMPUTER SCIENCES CORPORATION,
as the Servicer 

 
By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: Vice President, Finance and Corporate Treasurer
 
 
 
 
 
 
 
 



 
S-1
Receivables Purchase Agreement




--------------------------------------------------------------------------------







 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent 

 
By: /s/ Eric Bruno
Name: Eric Bruno
Title: Senior Vice President


 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as Group Agent for the PNC Group 

 
By: /s/ Eric Bruno
Name: Eric Bruno
Title: Senior Vice President
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Committed Purchaser 

 
By: /s/ Eric Bruno
Name: Eric Bruno
Title: Senior Vice President





 


PNC CAPITAL MARKETS LLC,
as Structuring Agent 

 
By: /s/ Eric Bruno
Name: Eric Bruno
Title: Managing Director





 
S-2
Receivables Purchase Agreement




--------------------------------------------------------------------------------







 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Committed Purchaser 

 
By: /s/ Patrick McConnell
Name: Patrick McConnell
Title: Director


 




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Group Agent for its Purchaser Group 

 
By: /s/ Patrick McConnell
Name: Patrick McConnell
Title: Director









 
S-3
Receivables Purchase Agreement


